 

Exhibit 10.1

 

 

  

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

WABASH NATIONAL CORPORATION

 

and

 

THE SUBSIDIARIES OF WABASH NATIONAL CORPORATION
IDENTIFIED ON THE SIGNATURE PAGES HEREOF,

 

as Borrowers,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

WELLS FARGO CAPITAL FINANCE, LLC

 

as the Administrative Agent, Joint Lead Arranger and Joint Bookrunner,

 

RBS CITIZENS BUSINESS CAPITAL,
a division of RBS Citizens, N.A.,

 

as Syndication Agent, Joint Lead Arranger and Joint Bookrunner,

 

and

 

BMO HARRIS BANK N.A.,

 

as Documentation Agent

 

Dated as of May 8, 2012

 

 

 

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 

 

 

 

TABLE OF CONTENTS

  

      Page         1. DEFINITIONS AND CONSTRUCTION. 1           1.1.
Definitions. 1           1.2. Accounting Terms. 1           1.3. Code. 2        
  1.4. Construction. 2           1.5. Schedules and Exhibits. 3           1.6.
Effect of Amendment and Restatement; No Novation. 3         2. LOAN AND TERMS OF
PAYMENT. 3           2.1. Revolver Advances. 3           2.2. Revolver
Increases. 4           2.3. Borrowing Procedures and Settlements. 5          
2.4. Payments; Reduction of Commitments; Prepayments. 13           2.5.
Overadvances. 18           2.6. Interest Rates and Letter of Credit Fee:  Rates,
Payments, and Calculations. 19           2.7. Crediting Payments. 20          
2.8. Designated Account. 21           2.9. Maintenance of Loan Account;
Statements of Obligations. 21           2.10. Fees. 21           2.11. Letters
of Credit. 22           2.12. LIBOR Option. 26           2.13. Capital
Requirements. 29           2.14. Joint and Several Liability of Borrowers. 30  
        2.15. Dollars; Conversion to Dollars. 33           2.16. Judgment
Currency; Contractual Currency. 33           2.17. Common Enterprise. 34        
3. CONDITIONS; TERM OF AGREEMENT. 34           3.1. Conditions Precedent to the
Initial Extension of Credit. 34           3.2. Conditions Precedent to all
Extensions of Credit. 35           3.3. Maturity. 35           3.4. Effect of
Maturity. 35

 

-i-

 

 

TABLE OF CONTENTS

(continued)

 

      Page           3.5. Early Termination by Borrowers. 36         4.
REPRESENTATIONS AND WARRANTIES. 36           4.1. Due Organization and
Qualification; Subsidiaries. 36           4.2. Due Authorization; No Conflict.
37           4.3. Governmental Consents. 37           4.4. Binding Obligations;
Perfected Liens. 38           4.5. Title to Assets; No Encumbrances. 38        
  4.6. Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims. 38           4.7.
Litigation. 39           4.8. Compliance with Laws. 39           4.9. No
Material Adverse Change. 39           4.10. Fraudulent Transfer. 40          
4.11. Employee Benefits. 40           4.12. Environmental Condition. 40        
  4.13. Intellectual Property. 40           4.14. Leases. 41           4.15.
Deposit Accounts and Securities Accounts. 41           4.16. Complete
Disclosure. 41           4.17. Material Contracts. 42           4.18. Patriot
Act. 42           4.19. Indebtedness. 42           4.20. Payment of Taxes. 43  
        4.21. Margin Stock. 43           4.22. Governmental Regulation. 43      
    4.23. OFAC. 43           4.24. Employee and Labor Matters. 43          
4.25. Eligible Accounts. 44           4.26. Eligible Inventory. 44          
4.27. [Intentionally Omitted]. 45           4.28. [Intentionally Omitted]. 45

 

-ii-

 

 

TABLE OF CONTENTS

(continued)

 

      Page           4.29. Locations of Inventory and Equipment. 45          
4.30. Inventory Records. 45           4.31. Business Activity. 45          
4.32. Vehicles. 45           4.33. Other Documents. 45         5. AFFIRMATIVE
COVENANTS. 46           5.1. Financial Statements, Reports, Certificates. 46    
      5.2. Collateral Reporting. 46           5.3. Existence. 47           5.4.
Maintenance of Properties. 47           5.5. Taxes. 47           5.6. Insurance.
47           5.7. Inspection. 48           5.8. Compliance with Laws. 48        
  5.9. Environmental. 49           5.10. Disclosure Updates. 49           5.11.
Formation of Subsidiaries. 49           5.12. Further Assurances. 50          
5.13. Lender Meetings. 51           5.14. Material Contracts. 51           5.15.
Location of Inventory and Equipment. 51           5.16. Assignable Material
Contracts. 51           5.17. Physical Inventory. 52           5.18. Vehicle
Titles. 52           5.19. Post-Closing Obligations. 52         6. NEGATIVE
COVENANTS. 52           6.1. Indebtedness. 52           6.2. Liens. 52          
6.3. Restrictions on Fundamental Changes. 52           6.4. Disposal of Assets.
53

 

-iii-

 

 

TABLE OF CONTENTS

(continued)

 

      Page           6.5. Change Name. 54           6.6. Nature of Business. 54
          6.7. Prepayments and Amendments. 54           6.8. Change of Control.
56           6.9. Restricted Junior Payments. 56           6.10. Accounting
Methods. 57           6.11. Investments; Controlled Investments. 57          
6.12. Transactions with Affiliates. 58           6.13. Use of Proceeds. 59      
    6.14. Limitation on Issuance of Stock. 59           6.15. Consignments and
Other Arrangements. 59           6.16. Inventory and Equipment with Bailees. 59
        7. FINANCIAL COVENANT. 60         8. EVENTS OF DEFAULT. 60         9.
RIGHTS AND REMEDIES. 62           9.1. Rights and Remedies. 62           9.2.
Remedies Cumulative. 63         10. WAIVERS; INDEMNIFICATION. 63           10.1.
Demand; Protest; etc. 63           10.2. The Lender Group's Liability for
Collateral. 63           10.3. Indemnification. 64         11. NOTICES. 65      
  12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. 66         13. ASSIGNMENTS AND
PARTICIPATIONS; SUCCESSORS. 67           13.1. Assignments and Participations.
67           13.2. Successors. 70         14. AMENDMENTS; WAIVERS. 71          
14.1. Amendments and Waivers. 71           14.2. Replacement of Certain Lenders.
72           14.3. No Waivers; Cumulative Remedies. 73

 

-iv-

 

 

TABLE OF CONTENTS

(continued)

 

      Page         15. AGENT; THE LENDER GROUP. 74           15.1. Appointment
and Authorization of Agent. 74           15.2. Delegation of Duties. 75        
  15.3. Liability of Agent. 75           15.4. Reliance by Agent. 75          
15.5. Notice of Default or Event of Default. 76           15.6. Credit Decision.
76           15.7. Costs and Expenses; Indemnification. 77           15.8. Agent
in Individual Capacity. 77           15.9. Successor Agent. 78           15.10.
Lender in Individual Capacity. 79           15.11. Collateral Matters. 79      
    15.12. Restrictions on Actions by Lenders; Sharing of Payments. 80          
15.13. Agency for Perfection. 81           15.14. Payments by Agent to the
Lenders. 81           15.15. Concerning the Collateral and Related Loan
Documents. 82           15.16. Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information. 82           15.17.
Several Obligations; No Liability. 83           15.18. Documentation and
Syndication Agent. 83         16. WITHHOLDING TAXES. 83         17. GENERAL
PROVISIONS. 87           17.1. Effectiveness. 87           17.2. Section
Headings. 87           17.3. Interpretation. 87           17.4. Severability of
Provisions. 87           17.5. Bank Product Providers. 88           17.6.
Debtor-Creditor Relationship. 89           17.7. Counterparts; Electronic
Execution. 89           17.8. Revival and Reinstatement of Obligations. 89      
    17.9. Confidentiality. 89

 

-v-

 

 

TABLE OF CONTENTS

(continued)

 

      Page           17.10. Lender Group Expenses. 91           17.11. Survival.
91           17.12. Patriot Act. 91           17.13. Integration. 91          
17.14. Wabash as Agent for Borrowers. 91           17.15. Intercreditor
Agreement. 92

 

-vi-

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Borrowing Base
Certificate Exhibit B-2 Form of Bank Product Provider Letter Agreement Exhibit
C-1 Form of Compliance Certificate Exhibit L-1 Form of LIBOR Notice Exhibit 3.1
Closing Checklist     Schedule A-1 Agent's Account Schedule A-2 Authorized
Persons Schedule C-1 Commitments Schedule D-1 Designated Account Schedule E-1
Eligible Inventory Locations Schedule P-1 Permitted Investments Schedule P-2
Permitted Liens Schedule R-1 Real Property Collateral Schedule 1.1 Definitions
Schedule 2.11(g) Existing Letters of Credit Schedule 3.1 Conditions Precedent
Schedule 4.1(b) Capitalization of Borrowers Schedule 4.1(c) Capitalization of
Borrowers' Subsidiaries Schedule 4.6(a) Jurisdictions of Organization Schedule
4.6(b) Chief Executive Offices Schedule 4.6(c) Organizational Identification
Numbers Schedule 4.6(d) Commercial Tort Claims Schedule 4.7(b) Litigation
Schedule 4.11 Benefit Plans Schedule 4.12 Environmental Matters Schedule 4.13
Intellectual Property Schedule 4.15 Deposit Accounts and Securities Accounts
Schedule 4.17 Material Contracts Schedule 4.19 Permitted Indebtedness Schedule
4.24 Union Activity Schedule 4.29 Locations of Inventory and Equipment Schedule
5.1 Financial Statements, Reports, Certificates Schedule 5.2 Collateral
Reporting Schedule 6.6 Nature of Business

 

-vii-

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered into
as of May 8, 2012, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a "Lender", as that term is
hereinafter further defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as joint lead arranger, joint bookrunner and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, "Agent"), RBS CITIZENS BUSINESS
CAPITAL, a division of RBS Citizens, N.A., as joint lead arranger, joint
bookrunner and syndication agent (in such capacity, the "Syndication Agent"),
BMO HARRIS BANK N.A., as Documentation Agent (in such capacity, the
"Documentation Agent"), WABASH NATIONAL CORPORATION, a Delaware corporation
("Wabash") and the Subsidiaries of Wabash identified on the signature pages
hereof (such Subsidiaries, together with Wabash, are referred to hereinafter
each individually as a "Borrower", and individually and collectively, jointly
and severally, as the "Borrowers").

 

STATEMENT OF PURPOSE

 

Wabash, certain of the other Borrowers, the lenders party thereto, and Agent
executed and delivered that certain Credit Agreement dated as of the Existing
Credit Facility Closing Date (as amended, restated or otherwise modified prior
to the Closing Date, the "Existing Credit Agreement").

 

Borrowers have requested, and, subject to the terms and conditions hereof, Agent
and such Lenders have agreed, effective on the Closing Date, to amend and
restate the Existing Credit Agreement on the terms and conditions of this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree, effective on the Closing Date, as follows:

 

1.           DEFINITIONS AND CONSTRUCTION.

 

1.1.        Definitions.

 

Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.

 

1.2.        Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, however, that if any Borrower notifies Agent
that such Borrower requests an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies any
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice

 

 

 

 

 

is given before or after such Accounting Change or in the application thereof,
then Agent and such Borrower agree that they will negotiate in good faith
amendments to the provisions of this Agreement that are directly affected by
such Accounting Change with the intent of having the respective positions of the
Lenders and such Borrower after such Accounting Change conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term "financial statements" shall include the notes and
schedules thereto. Whenever the term "Borrower" or "Borrowers" is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrowers and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise.

 

1.3.        Code.

 

Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein; provided,
however, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

 

1.4.        Construction.

 

Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." The words "hereof," "herein,"
"hereby," "hereunder," and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean the repayment in full in cash
or immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Hedge Agreements
provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable agreements
between the applicable Loan Party and the applicable

 

-2-

 

 

Bank Product Provider to remain outstanding without being required to be repaid
or cash collateralized, and (iii) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid. Any reference herein to any Person shall be construed to
include such Person's successors and permitted assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

 

1.5.        Schedules and Exhibits.

 

All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

1.6.        Effect of Amendment and Restatement; No Novation.

 

On the Closing Date, upon the effectiveness of this Agreement, the Existing
Credit Agreement shall be amended and restated in its entirety by this
Agreement. The Existing Obligations shall continue in full force and effect, and
the effectiveness of this Agreement on the Closing Date shall not constitute a
novation or repayment of the Existing Obligations. Such Existing Obligations,
together with any and all additional Obligations incurred by Borrowers under
this Agreement or under any of the other Loan Documents, shall continue to be
secured by, among other things, the Collateral, whether now existing or
hereafter acquired and wheresoever located, all as more specifically set forth
in the Loan Documents. Each Borrower hereby reaffirms its obligations,
liabilities, grants of security interests, pledges and the validity of all
covenants by it contained in any and all Loan Documents, as amended,
supplemented or otherwise modified by this Agreement and by the other Loan
Documents delivered on the Closing Date. On the Closing Date, any and all
references in any Loan Documents to the Existing Credit Agreement shall be
deemed to be amended to refer to this Agreement.

 

2.           LOAN AND TERMS OF PAYMENT.

 

2.1.        Revolver Advances.

 

(a)          On the Closing Date, the outstanding principal balance of the
Advances (as defined in the Existing Credit Agreement) is $102,421,712.43. All
Advances (as defined in the Existing Credit Agreement) outstanding under the
Existing Credit Agreement on the Closing Date shall be continued and shall, for
all purposes of this Agreement, constitute Advances hereunder owing to Lenders
as if such Advances had been made by Lenders to Borrowers hereunder. Subject to
the terms and conditions of this Agreement, and during the term of this
Agreement, each Lender with a Revolver Commitment agrees (severally, not jointly
or jointly and severally) to make revolving loans ("Advances") to Borrowers in
an amount at any one time outstanding not to exceed the lesser of:

 

(i)          such Lender's Revolver Commitment, or

 

(ii)         such Lender's Pro Rata Share of an amount equal to the lesser of:

 

-3-

 

 

(A)         the Maximum Revolver Amount less the sum of (1) the Letter of Credit
Usage at such time, plus (2) the principal amount of Swing Loans outstanding at
such time, and

 

(B)         the Borrowing Base at such time less the sum of (1) the Letter of
Credit Usage at such time, plus (2) the principal amount of Swing Loans
outstanding at such time.

 

(b)          Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

(c)          Anything to the contrary in this Section 2.1 notwithstanding, Agent
shall have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Borrowing
Base or the Maximum Revolver Amount in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, and (ii) reserves with respect to (A) sums that any Borrower is
or its Subsidiaries are required to pay under any Section of this Agreement or
any other Loan Document (such as taxes, assessments, insurance premiums, or, in
the case of leased assets, rents or other amounts payable under such leases) and
has failed to pay when due, (B) amounts owing by any Borrower or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien which is a permitted purchase
money Lien or the interest of a lessor under a Capital Lease or Liens securing
the Term Loan Indebtedness and subject to the Intercreditor Agreement), which
Lien or trust, in the Permitted Discretion of Agent likely would be pari passu
with or have a priority superior to Agent's Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, (C) price adjustments, damages, unearned discounts, returned
products or other matters for which credit memoranda are issued in the ordinary
course of a Borrower's business; (D) shrinkage, spoilage and obsolescence of
Inventory; (E) slow moving Inventory; (F) amounts relating to currency exchange
rate risk; (G) amounts determined by Agent (in its Permitted Discretion) to be
necessary in order to complete any Remedial Action required in order for
Borrowers and their Subsidiaries to be in compliance in all material respects
with applicable Environmental Law or to cause to be discharged any existing or
reasonably expected Environmental Liabilities; and (H) such other specific
events, conditions or contingencies as to which Agent, in its reasonable credit
judgment as is customary for asset based facilities of this type, determines
reserves should be established from time to time hereunder.

 

2.2.        Revolver Increases.

 

Borrowers may, prior to the Maturity Date, by written notice to Agent (whereupon
Agent shall promptly deliver a copy to each of the Lenders), request up to
2 increases (in minimum increments of $25,000,000) and not to exceed $50,000,000
in the aggregate, to the amount of the Maximum Revolver Amount (any such
increase, a "Revolver

 

-4-

 

 

Increase" and collectively, the "Revolver Increases"); provided, that (i) no
such request shall be made, and no Revolver Increase shall be effective, if at
the time that such Revolver Increase is to be made (and after giving effect
thereto) a Default or Event of Default shall exist, (ii) any such Revolver
Increase will be subject to a closing fee to be determined and (iii) the
available amount of Revolver Increases shall be decreased by each dollar of
Incremental Loans (as defined in the Term Loan Credit Agreement as in effect on
the date hereof) advanced under the Term Loan Credit Agreement in excess of
$25,000,000. The notice from Borrowers pursuant to this Section shall set forth
the requested amount of such Revolver Increase. If Borrowers' request for the
Revolver Increase satisfies all of the terms and conditions set forth herein,
Agent shall notify Borrowers and each Lender of the date such Revolver Increase
is to be made (in each case, which date shall be within 10 Business Days of the
date each of the foregoing conditions have been satisfied or waived). Each
Lender shall have the option (but shall have no obligation) to participate in
such Revolver Increase by notifying Agent within 5 Business Days of receipt by
such Lender of notice of such Revolver Increase that such Lender elects to
participate. With respect to any Revolver Increase, each participating Lender's
Revolver Commitment shall be increased by its Pro Rata Share of such Revolver
Increase. If one or more Lenders elect not to participate in a Revolver
Increase, the participating Lenders may elect to increase their participation in
such Revolver Increase. If sufficient Lenders do not elect to participate in
such Revolver Increase, Agent and Borrowers may add new lenders for such
purpose, subject to the provisions of Section 13. In connection with each
Revolver Increase and as a further condition to providing each Revolver
Increase, Lenders and each Loan Party shall execute such amendments, agreements,
instruments and documents, if any, as Agent shall reasonably request to evidence
such Revolver Increase and to increase each minimum Excess Availability or
minimum Availability threshold set forth in this Agreement and the other Loan
Documents by an amount in proportion to such Revolver Increase and, any Person
that becomes a Lender shall execute a joinder to this Agreement as a Lender.

 

2.3.        Borrowing Procedures and Settlements.

 

(a)          Procedure for Borrowing. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent. Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 12:00 noon (Chicago time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received by Agent no later
than 12:00 noon (Chicago time) on the Business Day prior to the date that is the
requested Funding Date. At Agent's election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, each
Borrower agrees that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.

 

(b)          Making of Swing Loans. In the case of a request for an Advance and
so long as the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $10,000,000, and Swing Lender, in its sole

 

-5-

 

 

discretion, shall agree to make a Swing Loan, Swing Lender shall make an Advance
in the amount of such requested Borrowing (any such Advance made solely by Swing
Lender pursuant to this Section 2.3(b) being referred to as a "Swing Loan" and
such Advances being referred to collectively as "Swing Loans") available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to the Designated Account. Each Swing Loan shall be deemed to be
an Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not make and
shall not be obligated to make any Swing Loan if Swing Lender has actual
knowledge that (i) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent's Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances that are Base Rate Loans.

 

(c)          Making of Loans.

 

(i)          In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 3:00 p.m.
(Chicago time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent's Account, not later than 12:00 noon
(Chicago time) on the Funding Date applicable thereto. After Agent's receipt of
the proceeds of such Advances, Agent shall make the proceeds thereof available
to Borrowers on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to the Designated
Account; provided, however, that, subject to the provisions of
Section 2.3(d)(ii), Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

 

(ii)         Unless Agent receives notice from a Lender prior to 11:00 a.m.
(Chicago time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender's Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If any Lender shall not have made its full
amount available to Agent in immediately available funds and if Agent in such
circumstances has made available to Borrowers such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to

 

-6-

 

 

amounts owing under this Section 2.3(c)(ii) shall be conclusive, absent manifest
or demonstrable error. If such amount is so made available, such payment to
Agent shall constitute such Lender's Advance on the date of Borrowing for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrowers of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent's account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing. The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.

 

(d)          Protective Advances and Optional Overadvances.

 

(i)          Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv) and the last sentence of this
Section 2.3(d)(i), Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent's sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to, or for the benefit of, Borrowers on behalf of
the Lenders (in an aggregate amount for all such Advances taken together not
exceeding $15,000,000 outstanding at any one time) that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
"Protective Advances"). In any event, if any Protective Advances remain
outstanding for more than 30 days, unless otherwise agreed to by the Required
Lenders, Agent shall not make additional Protective Advances.

 

(ii)         Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), and the last sentence of
this Section 2.3(d)(ii), the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrowers notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than
$15,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements

 

-7-

 

 

that shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Advances to Borrowers to an amount
permitted by the preceding sentence. In such circumstances, if any Lender with a
Revolver Commitment objects to the proposed terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders. The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.5. Each Lender with a Revolver Commitment shall be
obligated to settle with Agent as provided in Section 2.3(e) (or Section 2.3(g),
as applicable) for the amount of such Lender's Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses. In any event: (x) if any Overadvance remains
outstanding for more than 30 days, unless otherwise agreed to by the Required
Lenders, Borrowers shall immediately repay Advances in an amount sufficient to
eliminate all such Overadvances, and (y) after the date all such Overadvances
have been eliminated, there must be at least five consecutive days before
Overadvances are made.

 

(iii)        Each Protective Advance and each Overadvance shall be deemed to be
an Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own account.
The Protective Advances and Overadvances shall be repayable on demand, secured
by Agent's Liens, constitute Obligations hereunder, and bear interest at the
rate applicable from time to time to Advances that are Base Rate Loans. The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances. For the avoidance of
doubt, the limitations on Agent's ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent's ability to make
Overadvances do not apply to Protective Advances. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the Lenders and
are not intended to benefit Borrowers in any way.

 

(iv)        Notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary: (A) no Overadvance or Protective Advance may be
made by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten percent (10%) of the Maximum Revolver Amount; (B) to the extent any
Protective Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, each such Protective Advance shall be for Agent's sole and
separate account and not for the account of any Lender and shall be entitled to
priority in repayment in accordance with Section 2.4(b); and (C) no Lender shall
be required to make Advances (including reimbursement to Agent of Overadvances
and Protective Advances) in excess of the amount of its Revolver Commitment.

 

(e)          Settlement. It is agreed that each Lender's funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among

 

-8-

 

 

the Lenders as to the Advances, the Swing Loans, and the Protective Advances
shall take place on a periodic basis in accordance with the following
provisions:

 

(i)          Agent shall request settlement ("Settlement") with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrowers' or their Subsidiaries' Collections or payments received,
as to each by notifying the Lenders by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 4:00 p.m.
(Chicago time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
"Settlement Date"). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Protective
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the Advances (including Swing Loans and Protective Advances) made by a Lender
that is not a Defaulting Lender exceeds such Lender's Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, then Agent shall, by no later than 2:00 p.m. (Chicago time) on the
Settlement Date, transfer in immediately available funds to a Deposit Account of
such Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and
(z) if the amount of the Advances (including Swing Loans and Protective
Advances) made by a Lender is less than such Lender's Pro Rata Share of the
Advances (including Swing Loans and Protective Advances) as of a Settlement
Date, such Lender shall no later than 2:00 p.m. (Chicago time) on the Settlement
Date transfer in immediately available funds to Agent's Account, an amount such
that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances). Such amounts made available to Agent under clause (z) of
the immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender's Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

 

(ii)         In determining whether a Lender's balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrowers and allocable to
the Lenders hereunder, and proceeds of Collateral.

 

(iii)        Between Settlement Dates, Agent, to the extent Protective Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any Collections or payments received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Advances, for application to the Protective Advances or Swing Loans. Between
Settlement Dates, Agent, to the extent no

 

-9-

 

 

Protective Advances or Swing Loans are outstanding, may pay over to Swing Lender
any Collections or payments received by Agent, that in accordance with the terms
of this Agreement would be applied to the reduction of the Advances, for
application to Swing Lender's Pro Rata Share of the Advances. If, as of any
Settlement Date, Collections or payments of Borrowers or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender's Pro Rata Share of the Advances other than to Swing Loans, as
provided for in the previous sentence, Swing Lender shall pay to Agent for the
accounts of the Lenders, and Agent shall pay to the Lenders (other than a
Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)), to
be applied to the outstanding Advances of such Lenders, an amount such that each
such Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Advances. During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Protective Advances, and each Lender (subject to the effect of agreements
between Agent and individual Lenders) with respect to the Advances other than
Swing Loans and Protective Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

 

(iv)        Anything in this Section 2.3(e) to the contrary notwithstanding, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).

 

(f)          Notation. Agent, as a non-fiduciary agent for Borrowers, shall
maintain a register showing the principal amount of the Advances owing to each
Lender, including the Swing Loans owing to Swing Lender, and Protective Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate.

 

(g)          Defaulting Lenders.

 

(i)          Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by any Borrower to Agent for the Defaulting Lender's benefit or
any Collections or proceeds of Collateral that would otherwise be remitted
hereunder to the Defaulting Lender, and, in the absence of such transfer to the
Defaulting Lender, Agent shall transfer any such payments (A) first, to Swing
Lender to the extent of any Swing Loans that were made by Swing Lender and that
were required to be, but were not, repaid by the Defaulting Lender, (B) second,
to the Issuing Lender, to the extent of the portion of a Letter of Credit
Disbursement that was required to be, but was not, repaid by the Defaulting
Lender, (C) third, to each Non-Defaulting Lender ratably in accordance with
their Commitments (but, in each case, only to the extent that such Defaulting
Lender's portion of an Advance (or other funding obligation) was funded by such
other Non-Defaulting Lender), (D) to a suspense account maintained by Agent, the
proceeds of which shall be retained by Agent and may be made available to be
re-advanced to or for the benefit of Borrowers as if such Defaulting Lender had
made its portion of Advances (or other funding obligations) hereunder, and
(E) from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (L) of Section
2.4(b)(ii). Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, prior to the occurrence and continuation of an Application Event,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by

 

-10-

 

 

Agent for the account of such Defaulting Lender. Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.10(b), such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Commitment shall be
deemed to be zero; provided, however, that the foregoing shall not apply to any
of the matters governed by Section 14.1(a)(i) through (iii). The provisions of
this Section 2.3(g) shall remain effective with respect to such Defaulting
Lender until the earlier of (y) the date on which the Non-Defaulting Lenders,
Agent, Issuing Lender and Borrowers shall have waived, in writing, the
application of this Section 2.3(g) to such Defaulting Lender, or (z) the date on
which such Defaulting Lender makes payment of all amounts that it was obligated
to fund hereunder, pays to Agent all amounts owing by Defaulting Lender in
respect of the amounts that it was obligated to fund hereunder, and, if
requested by Agent, provides adequate assurance of its ability to perform its
future obligations hereunder (on which earlier date, so long as no Event of
Default has occurred and is continuing, any remaining cash collateral held by
Agent pursuant to Section 2.3(g)(ii) shall be released to Borrower). The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrowers of their duties
and obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Borrowers, at their option, upon written
notice to Agent, to arrange for a substitute Lender to assume the Commitment of
such Defaulting Lender, such substitute Lender to be reasonably acceptable to
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of the Letters of Credit); provided, however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups' or any Borrower's rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. In
the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.

 

(ii)          If any Swing Loan or Letter of Credit is outstanding at the time
that a Lender becomes a Defaulting Lender then:

 

(A)         such Defaulting Lender's Swing Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent (x) the sum of the
Revolving Loan Exposure of all Non-Defaulting Lenders plus such Defaulting
Lender's Swing Loan Exposure

 

-11-

 

 

and Letter of Credit Exposure does not exceed the total of all Non-Defaulting
Lenders' Revolver Commitments and (y) the conditions set forth in Section 3.2
are satisfied at such time;

 

(B)         if the reallocation described in clause (A) above cannot, or can
only partially, be effected, Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Defaulting Lender's Swing Loan
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) and (y) second, cash collateralize such Defaulting Lender's Letter of
Credit Exposure (after giving effect to any partial reallocation pursuant to
clause (A) above), pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Agent, for so long as such
Letter of Credit Exposure is outstanding; provided, that (I) Borrower shall not
be obligated to cash collateralize any Defaulting Lender's Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Lender and (II) Agent
shall from time to time upon Borrower's request release any such cash collateral
to Borrower to the extent the amount of such cash collateral exceeds such
Defaulting Lender's Letter of Credit Exposure not otherwise reallocated;

 

(C)         if Borrower cash collateralizes any portion of such Defaulting
Lender's Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrower
shall not be required to pay any Letter of Credit fees to Agent for the account
of such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

(D)         to the extent the Letter of Credit Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of
Credit fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b)
shall be adjusted in accordance with such Non-Defaulting Lenders' Letter of
Credit Exposure;

 

(E)         to the extent any Defaulting Lender's Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all Letter of Credit fees that would have otherwise been
payable to such Defaulting Lender under Section 2.6(b) with respect to such
portion of such Letter of Credit Exposure shall instead be payable to the
Issuing Lender until such portion of such Defaulting Lender's Letter of Credit
Exposure is cash collateralized or reallocated;

 

(F)         so long as any Lender is a Defaulting Lender, the Swing Lender shall
not be required to make any Swing Loan and the Issuing Lender shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter
of Credit cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the
Swing Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrower to eliminate the Swing Lender's or Issuing Lender's
risk with respect to the Defaulting Lender's participation in Swing Loans or
Letters of Credit, including the cash collateralization of any Defaulting
Lender's Letter of Credit Exposure as provided in Section 2.3(g)(ii)(B); and

 

-12-

 

 

(G)         Agent may release any cash collateral provided by Borrower pursuant
to this Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may
apply any such cash collateral to the payment of such Defaulting Lender's Pro
Rata Share of any Letter of Credit Disbursement that is not reimbursed by
Borrower pursuant to Section 2.11(a).

 

(h)          Independent Obligations. All Advances (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

2.4.        Payments; Reduction of Commitments; Prepayments.

 

(a)          Payments by Borrower.

 

(i)          Except as otherwise expressly provided herein, all payments by any
Borrower or any Guarantor shall be made to Agent's Account for the account of
the Lender Group and shall be made in immediately available funds, no later than
1:00 p.m. (Chicago time) on the date specified herein. Any payment received by
Agent later than 1:00 p.m. (Chicago time) shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

 

(ii)         Unless Agent receives notice from Administrative Borrower prior to
the date on which any payment is due to the Lenders that Borrowers will not make
such payment in full as and when required, Agent may assume that Borrowers have
made (or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(b)          Apportionment and Application.

 

(i)          So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent's
separate account or for the separate account of the Issuing Lender) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates. All
payments to be made hereunder by Borrowers shall be remitted to Agent and all
(subject to Section 2.4(b)(iv) and Section 2.4(e)) such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no

 

-13-

 

 

Application Event has occurred and is continuing, except as otherwise provided
herein with respect to Defaulting Lenders, to reduce the balance of the Advances
outstanding and, thereafter, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

 

(ii)         At any time that an Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, all payments remitted to Agent and all proceeds of Collateral received
by Agent shall be applied as follows:

 

(A)      first, to pay any Lender Group Expenses (including cost or expense
reimbursements) then due to Agent or indemnities then due to Agent under the
Loan Documents, until paid in full,

 

(B)       second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

 

(C)       third, to pay interest due in respect of all Protective Advances until
paid in full,

 

(D)       fourth, to pay the principal of all Protective Advances until paid in
full,

 

(E)       fifth, ratably, to pay any Lender Group Expenses then due to the
Lender Group (including cost or expense reimbursements) or indemnities then due
to any of the Lenders under the Loan Documents, until paid in full,

 

(F)       sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

 

(G)       seventh, to pay interest accrued in respect of the Swing Loans until
paid in full,

 

(H)       eighth, to pay the principal of all Swing Loans until paid in full,

 

(I)         ninth, ratably, to pay interest accrued in respect of the Advances
(other than Protective Advances) until paid in full,

 

(J)         tenth, ratably (i) to pay the principal of all Advances until paid
in full, (ii) to Agent, to be held by Agent, for the benefit of Issuing Lender
(and for the ratable benefit of each of the Lenders that have an obligation to
pay to Agent, for the account of the Issuing Lender, a share of each Letter of
Credit Disbursement), as cash collateral in an amount up to 105% of the Letter
of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this
Section 2.4(b)(ii), beginning with tier (A) hereof), and (iii) to the Bank
Product Providers to the extent that the amount of Bank Product Obligations owed
to each

 

-14-

 

 

such Bank Product Provider is reflected in the Bank Product Reserve Amount at
such time (after taking into account any amounts previously paid pursuant to
this clause (iii) during the continuation of the applicable Application Event),

 

(K)       eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations in excess of the amounts described in tier (J) hereof, with any
balance to be paid to Agent, to be held by Agent, for the ratable benefit of the
Bank Product Providers, as cash collateral (which cash collateral may be
released by Agent to the applicable Bank Product Provider and applied by such
Bank Product Provider to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider as and when such amounts first become due and payable and, if
and at such time as all such Bank Product Obligations are paid or otherwise
satisfied in full, the cash collateral held by Agent in respect of such Bank
Product Obligations shall be reapplied pursuant to this Section 2.4(b)(ii),
beginning with tier (A) hereof),

 

(L)        twelfth, ratably to pay any Obligations owed to Defaulting Lenders;
and

 

(M)      thirteenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

 

(iii)        Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(iv)        In each instance, so long as no Application Event has occurred and
is continuing, Section 2.4(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.

 

(v)         For purposes of Section 2.4(b)(ii), "paid in full" of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vi)        In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

 

-15-

 

 

(c)          Reduction of Commitments.

 

(i)          The Revolver Commitments shall terminate on the Maturity Date.
Borrowers may reduce the Revolver Commitments, without premium or penalty, other
than any payments required pursuant to Section 2.12(b)(ii), to an amount (which
may be zero) (A) not less than the sum of (x) the Revolver Usage as of such
date, plus (y) the principal amount of all Advances not yet made as to which a
request has been given by Borrowers under Section 2.3(a), plus (z) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a), and (B) that would not cause WFCF's Pro
Rata Share of the Maximum Revolver Amount to be less than $30,000,000 or if WFCF
has assigned all or any portion of its Revolver Commitment after the Closing
Date, an amount equal to $30,000,000 minus such assigned amounts. Each such
reduction shall be in an amount which is not less than $5,000,000 (unless the
Revolver Commitments are being reduced to zero and the amount of the Revolver
Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent and shall be irrevocable. Once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.

 

(d)          Optional Prepayments. Borrowers may prepay the principal of any
Advance at any time in whole or in part, without premium or penalty, other than
payments required pursuant to Section 2.12(b)(ii).

 

(e)          Mandatory Prepayments.

 

(i)          Borrowing Base. If, at any time, (A) the Revolver Usage on such
date exceeds (B) the Borrowing Base (such excess being referred to as the
"Borrowing Base Excess"), then Borrowers shall within 1 Business Day thereof
prepay the Obligations in accordance with Section 2.4(f) in an aggregate amount
equal to the Borrowing Base Excess.

 

(ii)         Dispositions. Subject to the applicable provisions of the
Intercreditor Agreement, within 1 Business Day of the date of receipt by any
Loan Party or any of its Subsidiaries of the Net Cash Proceeds in excess of
$1,000,000 from any voluntary or involuntary sale or disposition by any Loan
Party or any of its Subsidiaries of assets (excluding sales or dispositions
which qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e),
(i), (j) and (l) of the definition of Permitted Dispositions and, to the extent
that a Dominion Period is not then in effect, clause (f) of the definition of
Permitted Disposition, but including casualty losses or condemnations in respect
thereof), such Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of such
Net Cash Proceeds (including condemnation awards and payments in lieu thereof)
received by such Person in connection with such sales or dispositions; provided
that, so long as (A) no Default or Event of Default shall have occurred and is
continuing or would result therefrom, (B) Borrowers shall have given Agent prior
written notice of Borrowers' intention to apply such monies to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Borrowers or their Subsidiaries, (C) the monies are held in a
Deposit Account in which Agent has a perfected first-priority security interest,
and (D) Borrowers or their Subsidiaries, as applicable, complete such
replacement, purchase, or construction, or enter into a

 

-16-

 

 

binding commitment with respect to such replacement, purchase or construction,
in each case within 365 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed (or, in the case of replacements, purchases
or construction to which Borrowers or their Subsidiaries have committed within
such 365-day period, to the extent that such replacement, purchase or
construction shall not have been made or completed within 180 days from the end
of such 365-day period), in which case, any amounts remaining in the Deposit
Account referred to in clause (C) above shall be paid to Agent and applied in
accordance with Section 2.4(f); provided, however, that (x) in the case of ABL
Priority Collateral, Borrowers and their Subsidiaries shall not have the right
to use such Net Cash Proceeds to make such replacements, purchases, or
construction in excess of $1,500,000 in any given fiscal year and (y) in the
case of the Term Priority Collateral, Borrowers and their Subsidiaries shall not
have the right to use such Net Cash Proceeds to make such replacements,
purchases or construction unless, while the Term Loan Credit Agreement is in
effect, such replacements, purchases and construction are permitted by the terms
of the Term Loan Credit Agreement (as in effect on the date hereof) or, if the
Term Loan Credit Agreement is no longer in effect, such Net Cash Proceeds are in
excess of $1,500,000 in any given fiscal year. Nothing contained in this Section
2.4(e)(ii) shall permit any Loan Party or any of its Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.4. For
clarity, in the event that Borrowers at any time elect to apply the Net Cash
Proceeds described in this Section 2.4(e)(ii) to prepay the Obligations, the
reinvestment requirements described herein shall cease to be applicable to
Borrowers and their Subsidiaries without regard to whether such amounts are
subsequently reborrowed.

 

(iii)        Extraordinary Receipts. Subject to the applicable provisions of the
Intercreditor Agreement, within 1 Business Day of the date of receipt by any
Loan Party or any of its Subsidiaries of any Extraordinary Receipts, Borrowers
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f) in an amount equal to 100% of the Net Cash Proceeds of such
Extraordinary Receipts.

 

(iv)        Indebtedness. Subject to the applicable provisions of the
Intercreditor Agreement, within 1 Business Day of the date of incurrence by any
Loan Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such incurrence.
The provisions of this Section 2.4(e)(iv) shall not be deemed to be implied
consent to any such incurrence otherwise prohibited by the terms and conditions
of this Agreement.

 

(v)         Net Cash Proceeds Rejected by a Term Loan Lender. Within 1 Business
Day of the date that Administrative Borrower is permitted under the Term Loan
Credit Agreement to retain any Net Cash Proceeds that otherwise would have been
required to be paid as a mandatory prepayment of the Term Loan Indebtedness
under any of Sections 5.2(a), (b) and (e) of the Term Loan Credit Agreement (the
"Rejected Term Loan Prepayment Proceeds"),

 

-17-

 

 

Borrowers shall prepay the Obligations in accordance with Section 2.4(f) in an
amount equal to 100% of the Rejected Term Loan Prepayment Proceeds.

 

(vi)        No Reduction of Maximum Revolver Amount. For clarity, none of the
mandatory prepayments described in this Section 2.4(e) shall have the effect of
reducing the Maximum Revolver Amount.

 

(vii)       Exceptions for Foreign Subsidiaries. Notwithstanding anything to the
contrary contained in this Section 2.4(e), (i) to the extent that any of or all
the Net Cash Proceeds of any disposition or Extraordinary Receipts by a Foreign
Subsidiary ("Foreign Disposition") attributable to Foreign Subsidiaries are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Cash Proceeds so affected will not be
required to be applied to repay Obligations at the times provided in this
Section 2.4(e) but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit repatriation to
the United States (Borrowers hereby agree to cause the applicable Foreign
Subsidiary to promptly take all actions required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds is permitted under the applicable local law, such repatriation
will be immediately effected and such repatriated Net Cash Proceeds will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.4(e)
and (ii) to the extent that the Administrative Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition would have adverse tax cost consequences with respect to such Net
Cash Proceeds (including, without limitation, creating a tax obligation or
requiring the use of net operating losses or similar tax credits to reduce such
tax obligation), such Net Cash Proceeds so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any such Net Cash Proceeds so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.4(e)(ii), Borrowers may, at their option, apply an amount
equal to such Net Cash Proceeds to such reinvestments or prepayments, as
applicable, as if such Net Cash Proceeds had been received by a Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against (or, if applicable, the net operating
losses that would have been applied) if such Net Cash Proceeds had been
repatriated (or, if less, the Net Proceeds that would be calculated if received
by such Foreign Subsidiary).

 

(f)           Application of Payments. Each prepayment pursuant to
Section 2.4(e)(i), 2.4(e)(ii), 2.4(e)(iii), 2.4(e)(iv) and 2.4(e)(v) shall,
(A) so long as no Application Event shall have occurred and be continuing, be
applied, first, to the outstanding principal amount of the Advances until paid
in full, and second, to cash collateralize the Letters of Credit in an amount
equal to 105% of the then extant Letter of Credit Usage, and (B) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).

 

2.5.        Overadvances.

 

If, at any time or for any reason, the amount of Obligations owed by Borrowers
to the Lender Group pursuant to Section 2.1 or Section 2.11 is greater than any
of the limitations set forth in Section 2.1 or Section 2.11, as applicable (an
"Overadvance"), Borrowers shall

 

-18-

 

 

immediately pay to Agent, in cash, the amount of such excess, which amount shall
be used by Agent to reduce the Obligations in accordance with the priorities set
forth in Section 2.4(b). Borrowers promise to pay the Obligations (including
principal, interest, fees, costs, and expenses) in full on the Maturity Date or,
if earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.

 

2.6.        Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a)        Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

 

(i)          if the relevant Obligation is a LIBOR Rate Loan, at a per annum
rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and

 

(ii)         otherwise, at a per annum rate equal to the Base Rate plus the Base
Rate Margin.

 

(b)          Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.11(e)) which
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

 

(c)          Default Rate. Upon the occurrence and during the continuation of an
Event of Default and at the election of the Required Lenders,

 

(i)          all Obligations (except for undrawn Letters of Credit) that have
been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2 percentage
points above the per annum rate otherwise applicable hereunder, and

 

(ii)         the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

 

(d)          Payment. Except to the extent provided to the contrary in
Section 2.10 or Section 2.12(a), all interest, all Letter of Credit fees, all
other fees payable hereunder or under any of the other Loan Documents, and all
costs, expenses, and Lender Group Expenses payable hereunder or under any of the
other Loan Documents shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Commitments are outstanding. Each
Borrower hereby authorizes Agent, from time to time without prior notice to such
Borrower, to charge all interest, Letter of Credit fees, and all other fees
payable hereunder or under any of the other Loan Documents (in each case, as and
when due and payable), all costs, expenses, and Lender Group Expenses payable
hereunder or under any of the other Loan Documents (in each case, as and when
incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under

 

-19-

 

 

any Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products) to the Loan
Account, which amounts thereafter shall constitute Advances hereunder and shall
accrue interest at the rate then applicable to Advances that are Base Rate
Loans; provided, however, that the Borrowers shall have 2 Business Days to
review and pay Lender Group Expenses comprised of attorneys' fees prior to Agent
charging the Loan Account. Any interest, fees, costs, expenses, Lender Group
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement that are charged to the Loan Account shall
thereafter constitute Advances hereunder and shall initially accrue interest at
the rate then applicable to Advances that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).

 

(e)          Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year or in the case of
Base Rate Loans only, on the basis of a 365 or 366 day year (as the case may
be), in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue. In the event the Base Rate is changed from
time to time hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(f)          Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

 

2.7.        Crediting Payments.

 

The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent's Account or unless and until such payment item is
honored when presented for payment. Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment and interest shall be calculated accordingly. Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Agent only if it is received into Agent's Account on a Business Day on or before
1:00 p.m. (Chicago time). If any payment item is received into Agent's Account
on a non-Business Day or after 1:00 p.m. (Chicago time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.

 

-20-

 

 

2.8.        Designated Account.

 

Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d). Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrowers
and made by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and
Borrowers, any Advance or Swing Loan requested by Borrowers and made by Agent or
the Lenders hereunder shall be made to the Designated Account.

 

2.9.        Maintenance of Loan Account; Statements of Obligations.

 

Agent shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with the all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrowers or for Borrowers' account, the Letters of Credit issued or arranged
by Issuing Lender for Borrowers' account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for any Borrower's account. Agent shall render monthly statements regarding
the Loan Account to Borrowers, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest or demonstrable error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrowers and the Lender Group unless, within 30 days
after receipt thereof by Borrowers, Borrowers shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

 

2.10.      Fees.

 

Borrower shall pay to Agent,

 

(a)          for the account of Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.

 

(b)          for the ratable account of those Lenders with Revolver Commitments,
on the first day of each month from and after the Closing Date up to the first
day of the month prior to the Payoff Date and on the Payoff Date, an unused line
fee in an amount equal to 0.375% per annum times the result of (i) the aggregate
amount of the Revolver Commitments, less (ii) the average Daily Balance of the
Revolver Usage during the immediately preceding month (or portion thereof).

 

(c)          audit, appraisal, field examination, and valuation fees and
charges, as and when incurred or chargeable, as follows (i) a fee of $1,000 per
day, per auditor, plus reasonable out-of-pocket expenses for each financial
audit of the Loan Parties performed by personnel employed by Agent, (ii) if
implemented, a fee of $1,000 per day, per applicable individual, plus reasonable
out-of-pocket expenses for the establishment of electronic collateral reporting
systems, and (iii) the actual charges paid or incurred by Agent if it elects to
employ the services



-21-

 

 

of one or more third Persons to perform financial audits of the Loan Parties, to
establish electronic collateral reporting systems, or any portion thereof, or to
appraise the Collateral consisting of Inventory, or any portion thereof or, to
the extent required by applicable law, Real Property; provided, however, that so
long as no Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to reimburse Agent for more than 2 audits during any
calendar year, or more than 1 appraisal during any calendar year of each of the
following types of Collateral: Inventory consisting of trailers and Inventory
consisting of raw materials, parts and work-in-process.

 

2.11.      Letters of Credit.

 

(a)          Subject to the terms and conditions of this Agreement, upon the
request of Administrative Borrower made in accordance herewith, the Issuing
Lender agrees to issue, or to cause an Underlying Issuer (including, as Issuing
Lender's agent) to issue, a requested Letter of Credit. If Issuing Lender, at
its option, elects to cause an Underlying Issuer to issue a requested Letter of
Credit, then Issuing Lender agrees that it will enter into arrangements relative
to the reimbursement of such Underlying Issuer (which may include, among, other
means, by becoming an applicant with respect to such Letter of Credit or
entering into undertakings which provide for reimbursements of such Underlying
Issuer with respect to such Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a "Reimbursement Undertaking")
with respect to Letters of Credit issued by such Underlying Issuer. By
submitting a request to Issuing Lender for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Lender issue or that an
Underlying Issuer issue the requested Letter of Credit and to have requested
Issuing Lender to issue a Reimbursement Undertaking with respect to such
requested Letter of Credit if it is to be issued by an Underlying Issuer (it
being expressly acknowledged and agreed by each Borrower that Borrowers are and
shall be deemed to be applicants (within the meaning of Section 5-102(a)(2) of
the Code) with respect to each Underlying Letter of Credit). Each request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to the Issuing Lender via hand delivery, telefacsimile, or
other electronic method of transmission reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance reasonably satisfactory to the Issuing Lender and shall
specify (i) the amount of such Letter of Credit, (ii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iii) the expiration
date of such Letter of Credit, (iv) the name and address of the beneficiary of
the Letter of Credit, and (v) such other information (including, in the case of
an amendment, renewal, or extension, identification of the Letter of Credit to
be so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit. Anything contained herein to the
contrary notwithstanding, the Issuing Lender may, but shall not be obligated to,
issue or cause the issuance of a Letter of Credit or to issue a Reimbursement
Undertaking in respect of an Underlying Letter of Credit, in either case, that
supports the obligations of Borrowers or their Subsidiaries in respect of (A) a
lease of real property or (B) an employment contract. The Issuing Lender shall
have no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, if any of the
following would result after giving effect to the requested issuance:

 

-22-

 

 

(i)          the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans), or

 

(ii)         the Letter of Credit Usage would exceed $15,000,000, or

 

(iii)        the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Advances (including Swing Loans).

 

Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if (I) any order, judgment, or decree of any Governmental Authority
or arbitrator shall, by its terms, purport to enjoin or restrain Issuing Lender
from issuing such Letter of Credit or Reimbursement Undertaking or Underlying
Issuer from issuing such Letter of Credit, or any law applicable to Issuing
Lender or Underlying Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Lender or Underlying Issuer shall prohibit or request that Issuing Lender or
Underlying Issuer refrain from the issuance of letters of credit generally or
such Letter of Credit or Reimbursement Undertaking (as applicable) in
particular, or (II) the issuance of such Letter of Credit would violate one or
more policies of Issuing Lender or Underlying Issuer applicable to letters of
credit generally.

 

Each Letter of Credit shall be in form and substance reasonably acceptable to
the Issuing Lender, including the requirement that, except as provided in the
next paragraph of this Section 2.11(a)(iii), the amounts payable thereunder must
be payable in Dollars. If Issuing Lender makes a payment under a Letter of
Credit or an Underlying Issuer makes a payment under an Underlying Letter of
Credit, Borrowers shall pay to Agent an amount equal to the applicable Letter of
Credit Disbursement on the date such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
initially, shall bear interest at the rate then applicable to Advances that are
Base Rate Loans. If a Letter of Credit Disbursement is deemed to be an Advance
hereunder, Borrowers' obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Lender shall be discharged and replaced by the resulting
Advance. Promptly following receipt by Agent of any payment from Borrowers
pursuant to this paragraph, Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to
Section 2.11(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

 

After the Closing Date, Borrowers may request that Letters of Credit and/or
Reimbursement Undertakings be issued in any lawful currency other than Dollars
that is at such time freely traded in the offshore interbank foreign exchange
and foreign deposit market in which Issuing Lender customarily funds loans in
currencies other than Dollars, by means of a written request received by Agent
at least 7 Business Days prior to the issuance date for the Letter of Credit or
Reimbursement Undertaking. Agent may accept or reject such request in the
exercise of its sole discretion and shall promptly inform Borrowers thereof. If
Agent accepts any such request, the currency designated shall be referred to as
an "Agreed Alternate Currency". Notwithstanding the foregoing, any otherwise
Agreed Alternate Currency shall automatically cease being an Agreed Alternate
Currency at such time that, in Agent's determination, such currency could not
reasonably be converted by Agent into Dollars within 3 Business Days.

 

-23-

 

 

Upon any draw upon a Letter of Credit or Reimbursement Undertaking, the amount
of such draw shall be immediately converted into Dollars in the manner provided
in Section 2.15. The Letter of Credit Usage shall be adjusted at a frequency
determined by Agent (but no less frequently than monthly) on the basis of a
mark-to-market conversion completed in the manner set forth in Section 2.15.

 

(b)          Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.11(a), each Lender with a Revolver Commitment
agrees to fund its Pro Rata Share of any Advance deemed made pursuant to
Section 2.11(a) on the same terms and conditions as if Borrowers had requested
the amount thereof as an Advance and Agent shall promptly pay to Issuing Lender
the amounts so received by it from the Lenders. By the issuance of a Letter of
Credit or a Reimbursement Undertaking (or an amendment to a Letter of Credit or
a Reimbursement Undertaking increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit issued by
Issuing Lender and each Reimbursement Undertaking, in an amount equal to its Pro
Rata Share of such Letter of Credit or Reimbursement Undertaking, and each such
Lender agrees to pay to Agent, for the account of the Issuing Lender, such
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Lender or an Underlying Issuer under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender with a Revolver
Commitment hereby absolutely and unconditionally agrees to pay to Agent, for the
account of the Issuing Lender, such Lender's Pro Rata Share of each Letter of
Credit Disbursement made by Issuing Lender or an Underlying Issuer and not
reimbursed by Borrowers on the date due as provided in Section 2.11(a), or of
any reimbursement payment required to be refunded to Borrowers for any reason.
Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender's Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

 

(c)          Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group and each Underlying Issuer harmless from any damage, loss,
cost, expense, or liability (other than Taxes, which shall be governed by
Section 16), and reasonable attorneys' fees incurred by Issuing Lender, any
other member of the Lender Group, or any Underlying Issuer arising out of or in
connection with any Reimbursement Undertaking or any Letter of Credit; provided,
however, that no Borrower shall be obligated hereunder to indemnify the Issuing
Lender, any other member of the Lender Group or the Underlying Issuer for any
loss, cost, expense, or liability that a court of competent jurisdiction finally
determines to have resulted from the gross negligence or willful misconduct of
the Issuing Lender, any other member of the Lender Group, or any Underlying
Issuer. Each Borrower agrees to be bound by the Underlying Issuer's regulations
and interpretations of any Letter of Credit or by Issuing

 

-24-

 

 

Lender's interpretations of any Reimbursement Undertaking even though this
interpretation may be different from such Borrower's own, and each Borrower
understands and agrees that none of the Issuing Lender, the Lender Group, or any
Underlying Issuer shall be liable for any error, negligence, or mistake, whether
of omission or commission, in following any Borrower's instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Each Borrower understands that the Reimbursement
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by a Borrower against such
Underlying Issuer. Each Borrower hereby agrees to indemnify, save, defend, and
hold Issuing Lender and the other members of the Lender Group harmless with
respect to any loss, cost, expense (including reasonable and documented
attorneys' fees), or liability (other than Taxes, which shall be governed by
Section 16) incurred by them as a result of the Issuing Lender's indemnification
of an Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify any Issuing Lender or other member of the Lender Group
for any such loss, cost, expense, or liability that a court of competent
jurisdiction finally determines to have resulted from that the gross negligence
or willful misconduct of the Issuing Lender or any other member of the Lender
Group. Each Borrower hereby acknowledges and agrees that none of the Issuing
Lender, any other member of the Lender Group, or any Underlying Issuer shall be
responsible for delays, errors, or omissions resulting from the malfunction of
equipment in connection with any Letter of Credit.

 

(d)          Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender's instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

 

(e)          Any and all issuance charges, usage charges, commissions, fees, and
costs incurred by the Issuing Lender relating to Underlying Letters of Credit
shall be Lender Group Expenses for purposes of this Agreement and shall be
reimbursable immediately by Borrowers to Agent for the account of the Issuing
Lender; it being acknowledged and agreed by Borrowers that, as of the Closing
Date, the usage charge imposed by the Underlying Issuer is .825% per annum times
the undrawn amount of each Underlying Letter of Credit, that such usage charge
may be changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

 

(f)          If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Issuing Lender, any other member of the Lender Group, or Underlying Issuer with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 

(i)          any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

 

-25-

 

 

(ii)         there shall be imposed on the Issuing Lender, any other member of
the Lender Group, or Underlying Issuer any other condition regarding any Letter
of Credit or Reimbursement Undertaking,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof by the Issuing Lender, the Underlying Issuer or any other member of the
Lender Group, then, and in any such case, Agent may, at any time within a
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Administrative Borrower, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate the Issuing Lender, any other member of the Lender Group, or an
Underlying Issuer for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided,
however, that no Borrower shall be required to provide any compensation pursuant
to this Section 2.11(f) for any such amounts incurred more than 180 days prior
to the date on which the demand for payment of such amounts is first made to
Borrowers (provided, that notwithstanding anything herein to the contrary,
(A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (B) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a change in applicable law or compliance requirement enacted after the
Closing Date regardless of the date actually enacted, adopted or issued);
provided further, however, that if an event or circumstance giving rise to such
amounts is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. The determination
by Agent of any amount due pursuant to this Section 2.11(f), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

 

(g)          As of the Closing Date, there are certain outstanding letters of
credit that were issued under the Existing Credit Agreement (the "Existing
Wabash Letters of Credit") or under the Prior Credit Facilities (the "Existing
Walker Letters of Credit"; and together with the Existing Wabash Letters of
Credit, the "Existing Letters of Credit"), all as described on Schedule 2.11(g)
hereto. Effective as of the Closing Date, the Existing Letters of Credit shall
be deemed to be Letters of Credit issued under this Agreement.

 

2.12.      LIBOR Option.

 

(a)          Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option,
subject to Section 2.12(b) below (the "LIBOR Option") to have interest on all or
a portion of the Advances be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that interest on each LIBOR Rate Loan having an Interest
Period of six (6) months shall be

 

-26-

 

 

payable on the last day of each 3 month interval; (ii) the date on which all or
any portion of the Obligations are accelerated pursuant to the terms hereof, or
(iii) the date on which this Agreement is terminated pursuant to the terms
hereof. On the last day of each applicable Interest Period, unless Borrowers
properly have exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances bear interest at a rate
based upon the LIBOR Rate.

 

(b)          LIBOR Election.

 

(i)          Borrowers may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 1:00 p.m. (Chicago time) at least 3 Business
Days prior to the commencement of the proposed Interest Period (the "LIBOR
Deadline"). Notice of Borrowers' election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 7:00 p.m. (Chicago time) on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.

 

(ii)         Each LIBOR Notice shall be irrevocable and binding on each
Borrower. In connection with each LIBOR Rate Loan, each Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense actually incurred by Agent or any Lender as a result of (A) the
payment of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses"). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest or demonstrable error. Borrowers shall pay such amount to Agent
or the Lender, as applicable, within 30 days of the date of its receipt of such
certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

 

(iii)        Borrowers shall have not more than 6 LIBOR Rate Loans in effect at
any given time. Borrowers only may exercise the LIBOR Option for proposed LIBOR
Rate Loans of at least $1,000,000.

 

-27-

 

 

(iv)        The parties hereto agree that all interest periods with respect to
LIBOR Rate Loans under the Existing Credit Agreement in existence as of the
Closing Date shall be deemed for all purposes to be Interest Periods selected
under this Agreement for a like period, commencing and ending on the same dates
as the existing interest periods.

 

(c)          Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrowers' and their
Subsidiaries' Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

 

(d)          Special Provisions Applicable to LIBOR Rate.

 

(i)          The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs, in each case, due to changes in applicable law (other than changes in
laws relative to Taxes, which shall be governed by Section 16) occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding or maintaining loans bearing interest at the
LIBOR Rate. In any such event, the affected Lender shall give Borrowers and
Agent notice of such a determination and adjustment and Agent promptly shall
transmit the notice to each other Lender and, upon its receipt of the notice
from the affected Lender, Borrowers may, by notice to such affected Lender (y)
require such Lender to furnish to Borrowers a statement setting forth the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under Section 2.12(b)(ii)).
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender's right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender pursuant to this Section for any additional or increased costs incurred
more than 180 days prior to the date that such Lender notifies the Borrowers of
such law giving rise to such additional or increased costs and of such Lender's
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law that is retroactive,
then the 180 day period day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(ii)         In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the Closing Date, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate

 

-28-

 

 

Loans of such Lender that are outstanding, the date specified in such Lender's
notice shall be deemed to be the last day of the Interest Period of such LIBOR
Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

 

(e)          No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

 

2.13.      Capital Requirements.

 

(a)          If, after the Closing Date, any Lender determines that (i) the
adoption of or change in any law, rule, regulation or guideline regarding
capital or reserve requirements for banks or bank holding companies, or any
change in the interpretation, implementation, or application thereof by any
Governmental Authority charged with the administration thereof, or
(ii) compliance by such Lender or its parent bank holding company with any
guideline, request or directive of any such entity regarding capital adequacy
(whether or not having the force of law), has the effect of reducing the return
on such Lender's or such holding company's capital as a consequence of such
Lender's Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender's or such holding company's then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity's capital) by any amount deemed by such Lender to be material, then
such Lender may notify Administrative Borrower and Agent thereof (provided, that
notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall each be deemed to be a change in
applicable law or compliance requirement enacted after the Closing Date
regardless of the date actually enacted, adopted or issued). Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest or demonstrable error). In determining
such amount, such Lender may use any reasonable averaging and attribution
methods. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that such Lender notifies
Borrowers of such law, rule, regulation or guideline giving rise to such
reductions and of such Lender's intention to claim compensation therefor;
provided further that if such claim arises by reason of the adoption of or
change in any law, rule, regulation or guideline that is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-29-

 

 

(b)          If any Lender requests additional or increased costs referred to in
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (any such Lender, an
"Affected Lender"), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to
Section 2.12(d)(i) or Section 2.13(a), as applicable, or would eliminate the
illegality or impracticality of funding or maintaining LIBOR Rate Loans and
(ii) in the reasonable judgment of such Affected Lender, such designation or
assignment would not subject it to any material unreimbursed cost or expense and
would not otherwise be materially disadvantageous to it. Borrowers agree to pay
all reasonable out-of-pocket costs and expenses incurred by such Affected Lender
in connection with any such designation or assignment. If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers' obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or to
enable Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice
to any amounts then due to such Affected Lender under Section 2.12(d)(i) or
Section 2.13(a), as applicable) may, unless prior to the effective date of any
such assignment the Affected Lender withdraws its request for such additional
amounts under Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates
that it is no longer unlawful or impractical to fund or maintain LIBOR Rate
Loans, may seek a substitute Lender reasonably acceptable to Agent to purchase
the Obligations (other than any Bank Product Obligations if so specified
pursuant to agreements between the relevant Bank Product Provider and the
applicable Loan Party) owed to such Affected Lender and such Affected Lender's
Commitments hereunder (a "Replacement Lender"), and if such Replacement Lender
agrees to such purchase, such Affected Lender shall assign to the Replacement
Lender its Obligations and Commitments, pursuant to an Assignment and Acceptance
Agreement, and upon such purchase by the Replacement Lender, such Replacement
Lender shall be deemed to be a "Lender" for purposes of this Agreement and such
Affected Lender shall cease to be a "Lender" for purposes of this Agreement. In
connection with the arrangement of such a Replacement Lender, the Affected
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
Replacement Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations at par (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts than may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of its participation in the Letters of Credit).

 

2.14.      Joint and Several Liability of Borrowers.

 

(a)          Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

 

-30-

 

 

(b)          Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

(c)          If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

 

(d)          The Obligations of each Borrower under the provisions of this
Section 2.14 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this
Section 2.14(d)) or any other circumstances whatsoever.

 

(e)          Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.14 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any

 

-31-

 

 

winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

 

(f)          Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers' financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

 

(g)          The provisions of this Section 2.14 are made for the benefit of
Agent, each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.14 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.14 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(h)          Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

 

(i)          Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as

 

-32-

 

 

trustee for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).

 

2.15.      Dollars; Conversion to Dollars.

 

Unless otherwise specifically set forth in this Agreement, all monetary amounts
shall be in Dollars. All valuations or computations of monetary amounts set
forth in this Agreement shall include the Dollar Equivalent of amounts
designated in any Agreed Alternate Currency. In connection with all Dollar
amounts set forth in this Agreement, all amounts in any Agreed Alternate
Currency shall be converted to Dollars in accordance with prevailing exchange
rates, as determined by Agent in its sole discretion, on the applicable date.

 

2.16.      Judgment Currency; Contractual Currency.

 

(a)          If, for the purpose of obtaining or enforcing judgment against any
Borrower or Guarantor or any other party to this Agreement in any court in any
jurisdiction, it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 2.16 referred to as the
"Judgment Currency") an amount due under any Loan Document in any currency (the
"Obligation Currency") other than the Judgment Currency, the conversion shall be
made at the rate of exchange prevailing on the Business Day immediately
preceding (i) the date of actual payment of the amount due, in the case of any
proceeding in the courts of any jurisdiction that will give effect to such
conversion being made on such date, or (ii) the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 2.16 being hereinafter in this Section 2.16 referred to as the "Judgment
Conversion Date").

 

(b)          If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 2.16(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Borrower or Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from a Borrower or Guarantor under this Section 2.16(b) shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of any of the Documents.

 

(c)          The term "rate of exchange" in this Section 2.16 means the rate of
exchange at which Agent would, on the relevant date at or about 12:00 noon
(Chicago time), be prepared to sell the Obligation Currency against the Judgment
Currency.

 

(d)          Any amount received or recovered by Agent in respect of any sum
expressed to be due to it (whether for itself or as trustee for any other
person) from any Borrower or Guarantor of any other party under this Agreement
or under any of the other Loan Documents in a currency other than the currency
(the "contractual currency") in which such sum is so expressed to be due
(whether as a result of or from the enforcement of, any judgment or order of

 

-33-

 

 

a court or tribunal of any jurisdiction, the winding-up of a Borrower or
Guarantor or otherwise) shall only constitute a discharge of such Borrower or
Guarantor to the extent of the amount of the contractual currency that Agent is
able, in accordance with its usual practice, to purchase with the amount of the
currency so received or recovered on the date of receipt or recovery (or, if
later, the first date on which such purchase is practicable). If the amount of
the contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due, such Borrower or Guarantor shall indemnify
Agent against any loss sustained by it as a result, including the cost of making
any such purchase.

 

2.17.      Common Enterprise.

 

Wabash is the direct or indirect and beneficial owner and holder of all of the
issued and outstanding shares of stock or other equity interests in each other
Borrower and Subsidiary Guarantor. Borrowers and Subsidiary Guarantors make up a
related organization of various entities constituting a single economic and
business enterprise so that Borrowers and Subsidiary Guarantors share a
substantial identity of interests such that any benefit received by any one of
them benefits the others. Borrowers and certain of the Subsidiary Guarantors
render services to or for the benefit of Borrowers and/or the other Subsidiary
Guarantors, as the case may be, purchase or sell and supply goods to or from or
for the benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of Borrowers and Subsidiary Guarantors
(including inter alia, the payment by Borrowers and Subsidiary Guarantors of
creditors of the Borrowers or Subsidiary Guarantors and guarantees by Borrowers
and Subsidiary Guarantors of indebtedness of Borrowers and Subsidiary Guarantors
and provide administrative, marketing, payroll and management services to or for
the benefit of Borrowers and Subsidiary Guarantors). Borrowers and Subsidiary
Guarantors have centralized accounting, common officers and directors and are in
certain circumstances, identified to creditors as a single economic and business
enterprise.

 

3.          CONDITIONS; TERM OF AGREEMENT.

 

3.1.        Conditions Precedent to the Initial Extension of Credit.

 

This Agreement shall not become effective, and the Commitments hereunder shall
not become effective, neither the Agent nor any Lender shall have any obligation
to make any extension of credit hereunder, and no Borrower or other Loan Party
shall, notwithstanding anything herein to the contrary, have any obligations,
duties or liabilities of an kind whatsoever hereunder, in each case until the
date, which must be on or before June 25, 2012, upon which each of the
conditions precedent set forth on Schedule 3.1 is fulfilled subject to the
satisfaction of Agent and each Lender. Until the occurrence of the Closing Date,
and the satisfaction or waiver of the conditions set forth on Schedule 3.1, the
Existing Credit Agreement shall remain in full force and effect, subject to the
terms thereof. Upon the occurrence of the Closing Date, and the satisfaction or
waiver of the conditions set forth on Schedule 3.1, this Agreement shall,
without the taking of any further action, be deemed to have amended and restated
in its entirety the Existing Credit Agreement as provided in Section 1.6 hereof.
If the Closing Date does not occur on or before June 25, 2012, this Agreement
shall be null and void and the Existing Credit Agreement shall continue in full
force and effect pursuant to its terms.

 

-34-

 

 

3.2.        Conditions Precedent to all Extensions of Credit.

 

The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

 

(a)          each of the representations and warranties of each Loan Party and
its Subsidiaries contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date); provided, however, that notwithstanding the foregoing, the only
representations and warranties relating to the Loan Parties and their
Subsidiaries, the accuracy of which shall be a condition to the availability of
any Advances hereunder (or to extend any other credit hereunder) on the Closing
Date, shall be each of the Acquisition Agreement Representations and the
Specified Representations, and

 

(b)          no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

 

3.3.        Maturity.

 

This Agreement shall continue in full force and effect for a term ending on
May 8, 2017 (the "Maturity Date"). The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice to
Administrative Borrower upon the occurrence and during the continuation of an
Event of Default.

 

3.4.        Effect of Maturity.

 

On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
immediately shall become due and payable without notice or demand and Borrowers
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge any Loan Party of
its duties, obligations, or covenants hereunder or under any other Loan Document
and Agent's Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group's obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers' sole
expense, deliver all possessory collateral held under or in connection with the
Loan Documents and execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
requested to release, as of record,

 

-35-

 

 

Agent's Liens and all notices of security interests and liens previously filed
or delivered by Agent with respect to the Obligations.

 

3.5.        Early Termination by Borrowers.

 

Borrowers have the option, at any time upon 10 Business Days prior written
notice to Agent, to terminate this Agreement and terminate the Commitments
hereunder by repaying to Agent all of the Obligations in full.

 

4.          REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes each of the following representations and warranties to the Lender Group,
each of which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) at and as
of the date of the making of each Advance (or other extension of credit) made
after the Closing Date, as though made on and as of the date of such Advance (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such earlier date) and such representations and warranties
shall survive the execution and delivery of this Agreement; provided, however,
that notwithstanding the foregoing, the only representations and warranties
relating to the Loan Parties and their Subsidiaries, the accuracy of which shall
be a condition to the availability of any Advances hereunder (or to the
extension of any other credit hereunder) on the Closing Date, shall be each of
the Acquisition Agreement Representations and the Specified Representations:

 

4.1.        Due Organization and Qualification; Subsidiaries.

 

(a)          Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

 

(b)          Set forth on Schedule 4.1(b) is a complete and accurate description
of the authorized capital Stock of each Borrower, by class, and a description of
the number of shares of each such class that are issued and outstanding, in each
case as of the Closing Date. Other than (i) as described on Schedule 4.1(b), as
of the Closing Date, there are no subscriptions, options, warrants, or calls
relating to any shares of any Borrower's capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. Other
than as provided in the Permitted Convertible Notes Documents, Borrower is not
subject to any

 

-36-

 

 

obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c)          Set forth on Schedule 4.1(c) (as such Schedule may be updated from
time to time by notice from Administrative Borrower to Agent to reflect changes
resulting from transactions permitted under this Agreement), is a complete and
accurate list of the Loan Parties' direct and indirect Subsidiaries, showing:
(i) the number of shares of each class of common and preferred Stock authorized
for each of such Subsidiaries, and (ii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by such
Borrower. All of the outstanding capital Stock of each such Subsidiary has been
validly issued and, in the case of each Subsidiary that is a corporation, is
fully paid and non-assessable.

 

(d)          Except as set forth on Schedule 4.1(c) (as such Schedule may be
updated from time to time by notice from the Administrative Borrower to Agent to
reflect changes resulting from transactions permitted under this Agreement),
there are no subscriptions, options, warrants, or calls relating to any shares
of Borrowers' Subsidiaries' capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument. Neither Borrowers
nor any of their Subsidiaries are subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of Borrowers'
Subsidiaries' capital Stock or any security convertible into or exchangeable for
any such capital Stock.

 

4.2.        Due Authorization; No Conflict.

 

(a)          As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.

 

(b)          As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries except to the extent that any such conflict, breach or
default could not individually or in the aggregate reasonably be expected to
have a Material Adverse Change, (iii) result in or require the creation or
imposition of any Lien of any nature whatsoever upon any assets of any Loan
Party, other than Permitted Liens, or (iv) require any approval of any Loan
Party's interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

 

4.3.        Governmental Consents.

 

The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent,

 

-37-

 

 

or approval of, or notice to, or other action with or by, any Governmental
Authority, other than (i) registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect, and
(ii) as of the Closing Date, filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or recordation
required as of the Closing Date.

 

4.4.        Binding Obligations; Perfected Liens.

 

(a)          Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, fraudulent transfer, fraudulent
conveyance, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(b)          Agent's Liens are validly created, perfected and first priority
Liens, subject, with respect to their priority, only to Permitted Liens which
are either permitted purchase money Liens, the interests of lessors under
Capital Leases, Liens for taxes on real property that are not yet due and
payable or Liens securing the Term Loan Indebtedness on the Term Priority
Collateral.

 

4.5.        Title to Assets; No Encumbrances.

 

Each of the Loan Parties and its Domestic Subsidiaries has (a) good, sufficient
and legal title to (in the case of fee interests in Real Property), (b) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), and (c) good and marketable title to (in the case of all other
personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements in the
ordinary course of business and to the extent permitted hereby and except, with
respect to any Real Property, for easements, rights of way, covenants,
conditions, zoning restrictions and minor defects in title that do not interfere
with the ability of the Loan Parties, taken as a whole, to conduct their
business as currently conducted. All of such assets are free and clear of Liens
except for Permitted Liens.

 

4.6.        Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)          The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Loan Party and each of its Domestic
Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may be updated
from time to time by notice from the Administrative Borrower to Agent to reflect
changes resulting from transactions permitted under this Agreement). As of the
Closing Date, the name of and jurisdiction of organization of each Foreign
Subsidiary of each Loan Party is set forth on Schedule 4.6(a).

 

(b)          The chief executive office of each Loan Party and each of its
Domestic Subsidiaries is located at the address indicated on Schedule 4.6(b) (as
such Schedule may be updated from time to time by notice from the Administrative
Borrower to Agent to reflect

 

-38-

 

 

changes resulting from transactions permitted under this Agreement). As of the
Closing Date, the chief executive office of each Foreign Subsidiary of each Loan
Party is located at the address indicated on Schedule 4.6(b).

 

(c)          Each Loan Party's and each of its Domestic Subsidiaries' tax
identification numbers and organizational identification numbers, if any, are
identified on Schedule 4.6(c) (as such Schedule may be updated from time to time
by notice from the Administrative Borrower to Agent to reflect changes resulting
from transactions permitted under this Agreement).

 

(d)          As of the Closing Date, no Loan Party and no Domestic Subsidiary of
a Loan Party holds any commercial tort claims that exceed $1,000,000 in amount,
except as set forth on Schedule 4.6(d).

 

4.7.        Litigation.

 

(a)          There are no actions, suits, or proceedings pending or, to the
knowledge of Borrowers, after due inquiry, threatened in writing against a Loan
Party or any of its Subsidiaries that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change.

 

(b)          Schedule 4.7(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 that, as of the Closing Date, is pending
or, to the knowledge of Borrowers, after due inquiry, threatened against a Loan
Party or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

 

4.8.        Compliance with Laws.

 

No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.

 

4.9.        No Material Adverse Change.

 

All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by any of the Borrowers to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties' and
their Subsidiaries' consolidated financial condition as of the date

 

-39-

 

 

thereof and results of operations for the period then ended. Since December 31,
2011, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Change with respect to
the Loan Parties and their Subsidiaries.

 

4.10.      Fraudulent Transfer.

 

(a)          After giving effect to the Advances made hereunder and the Letters
of Credit and Reimbursement Obligations to be issued hereunder, and the
consummation of the other transactions contemplated hereby, including, without
limitation, the consummation of the Closing Date Acquisition and the issuance of
the Term Loan Indebtedness and the Permitted Convertible Notes, the Loan
Parties, on a consolidated basis, are Solvent.

 

(b)          No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

4.11.      Employee Benefits.

 

Except as disclosed on Schedule 4.11 hereto (as updated from time to time by
notice from the Administrative Borrower to Agent), no Loan Party, none of their
Domestic Subsidiaries, nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan.

 

4.12.      Environmental Condition.

 

Except as set forth on Schedule 4.12, (a) to Borrowers' knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law, except to the extent that the foregoing could not reasonably be expected to
result in a Material Adverse Change, (b) no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been designated or identified on
(i) the National Priorities List or (ii) CERCLIS or on any other governmental
database or list of properties indicating an actual or potential material
liability under any Environmental Law, which in the case of this clause (b),
could reasonably be expected to result in a Material Adverse Change, (c) no Loan
Party nor any of its Subsidiaries has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by a Loan Party or its Subsidiaries, except to the extent that such
Liens are subject to a Permitted Protest, and (d) no Loan Party nor any of its
Subsidiaries nor any of their respective facilities or operations is subject to
any outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

4.13.      Intellectual Property.

 

Each Loan Party and its Domestic Subsidiaries own, or hold licenses in, all
trademarks, trade names, copyrights, patents, and licenses that are necessary
and material to the

 

-40-

 

 

conduct of its business as currently conducted, and attached hereto as Schedule
4.13 (as updated from time to time by notice from Administrative Borrower to
Agent) is a true, correct, and complete listing of all material trademarks,
trade names, copyrights, patents, and licenses as to which any Borrower or one
of its Domestic Subsidiaries is the owner or is an exclusive licensee; provided,
however, that any Borrower may amend Schedule 4.13 to add additional
intellectual property so long as such amendment occurs by written notice to
Agent not less than 30 days after the date on which the applicable Loan Party or
its Domestic Subsidiary acquires any such property after the Closing Date at the
time that such Borrower provides its Compliance Certificate pursuant to
Section 5.1.

 

4.14.      Leases.

 

Except as could not individually or in the aggregate reasonably be expected to
result in a Material Adverse Change, (a) each Loan Party and its Subsidiaries
enjoy peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and,
(b) subject to Permitted Protests, all of such material leases are valid and
subsisting and no material default by the applicable Loan Party or its
Subsidiaries exists under any of them.

 

4.15.      Deposit Accounts and Securities Accounts.

 

Set forth on Schedule 4.15 (as such Schedule may be updated pursuant to the
provisions of the Security Agreement from time to time or by notice from
Administrative Borrower to Agent to reflect changes resulting from transactions
otherwise permitted or required under the Loan Documents) is a listing of all of
the Loan Parties' and their Domestic Subsidiaries' Deposit Accounts and
Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

 

4.16.      Complete Disclosure.

 

All written factual information taken as a whole (other than materials marked as
drafts and forward-looking information and projections and information of a
general economic nature and general information about Borrowers' industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement or the other Loan Documents, and all other such factual information
taken as a whole (other than materials marked as drafts and forward-looking
information and projections and information of a general economic nature and
general information about Borrowers' industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on April 26, 2012
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, on a consolidated basis,
Borrowers' good faith estimate, on the date such Projections are delivered, of
the Loan Parties' and their Subsidiaries' future performance for the periods
covered thereby based upon assumptions

 

-41-

 

 

believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to uncertainties
and contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, that no assurances can be given that such Projections will
be realized, and that actual results may differ in a material manner from such
Projections).

 

4.17.      Material Contracts.

 

Set forth on Schedule 4.17 (as such Schedule may be updated from time to time by
notice from Administrative Borrower to Agent) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Domestic
Subsidiaries as of the most recent date on which Borrowers provided their
Compliance Certificate pursuant to Section 5.1; provided, however, that any
Borrower may amend Schedule 4.17 to add additional Material Contracts so long as
such amendment occurs by written notice to Agent on the date that such Borrower
provides its Compliance Certificate. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract of a Loan Party or its
Domestic Subsidiaries (other than those that have expired at the end of their
normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Domestic Subsidiary and, to
Borrowers' knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.7(b)),
and (c) is not in default in any material respect due to the action or inaction
of the applicable Loan Party or its Domestic Subsidiary.

 

4.18.      Patriot Act.

 

To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the "Patriot Act"). No part of the proceeds of the loans
made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.19.      Indebtedness.

 

Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date in excess of $1,000,000 that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

 

-42-

 

 

4.20.      Payment of Taxes.

 

Except as otherwise permitted under Section 5.5, all tax returns and reports of
each Loan Party and its Subsidiaries required by law to be filed by any of them
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all other material assessments, fees and other governmental charges
upon a Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid when due and
payable. Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable. No
Borrower knows of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

4.21.      Margin Stock.

 

No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.

 

4.22.      Governmental Regulation.

 

No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Loan Party nor any of its Subsidiaries is a "registered
investment company" or a company "controlled" by a "registered investment
company" or a "principal underwriter" of a "registered investment company" as
such terms are defined in the Investment Company Act of 1940.

 

4.23.      OFAC.

 

No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. No
Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Advance made hereunder will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

4.24.      Employee and Labor Matters.

 

There is (i) no unfair labor practice complaint pending or, to the knowledge of
Borrowers, threatened against any Loan Party or any of its Subsidiaries before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan

 

-43-

 

 

Party or any of its Subsidiaries which arises out of or under any collective
bargaining agreement and, in each case, that could reasonably be expected to
result in a Material Adverse Change, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Loan Party or any of its Subsidiaries that could reasonably be expected to
result in a Material Adverse Change, or (iii) except as set forth on Schedule
4.24 (as such Schedule may be updated from time to time by notice from
Administrative Borrower to Agent) to the knowledge of Borrowers, after due
inquiry, no union representation question existing with respect to the employees
of Loan Party or any of its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of Loan Party or any of its
Subsidiaries. No Loan Party and no Subsidiary of any Loan Party has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of each Loan Party and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from each Loan Party and its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Loan Party or Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

 

4.25.      Eligible Accounts.

 

As to each Account that is identified by any Borrower as an Eligible Account in
a Borrowing Base Certificate submitted to Agent, such Account is (a) a bona fide
existing payment obligation of the applicable Account Debtor created by the sale
and delivery of Inventory or the rendition of services to such Account Debtor in
the ordinary course of Borrowers' business (except to the extent that the
foregoing was true as of the date of the Borrowing Base Certificate most
recently delivered to Agent, but ceases to be true after the date of such
Borrowing Base Certificate, solely as a result of payment of the amounts owed by
the applicable Account Debtor to the applicable Borrower in respect of such
Account after the date of such Borrowing Base Certificate), (b) owed to one or
more of the Borrowers, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Agent-discretionary criteria) set
forth in the definition of Eligible Accounts (except to the extent that the
foregoing was true as of the date of the Borrowing Base Certificate most
recently delivered to Agent, but ceases to be true after the date of such
Borrowing Base Certificate solely as a result of the excluding criteria set
forth in clauses (a), (h) and (i) of the definition of Eligible Accounts and
such change does not cause the occurrence of any of (i) an Overadvance, (ii) a
Triggering Event, and (iii) the delivery of the Borrowing Base Certificate on a
weekly basis).

 

4.26.      Eligible Inventory.

 

As to each item of Inventory that is identified by any Borrower as Eligible
Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
(a) of good and merchantable quality, free from known defects, and (b) not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than Agent-discretionary criteria) set forth in the definition of Eligible
Inventory, except to the extent that the foregoing ceases to be true solely as a
result of the sale or use of such Inventory by Borrowers since the date of the
Borrowing Base Certificate most recently delivered to Agent.

 

-44-

 

 

4.27.      [Intentionally Omitted].

 

4.28.      [Intentionally Omitted].

 

4.29.      Locations of Inventory and Equipment.

 

Except as disclosed in Schedule 4.29 (as such Schedule may be updated by notice
from the Administrative Borrower to Agent pursuant to Section 5.15), the
Inventory and Equipment (other than vehicles and Equipment out for repair and
other Inventory and Equipment with an aggregate net book value of less than
$1,250,000) of the Loan Parties and their Domestic Subsidiaries are not stored
with a bailee, warehouseman, or similar party and are located only at, or
in-transit between or to, the locations identified on Schedule 4.29.

 

4.30.      Inventory Records.

 

Each Loan Party keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Domestic Subsidiaries' Inventory and
the book value thereof.

 

4.31.      Business Activity.

 

No Inactive Subsidiary engages in any business activity or has any material
assets, or has or incurs any Indebtedness, other than the performance of its
obligations under intercompany agreements and agreements with its shareholders
that have been disclosed to Agent in writing.

 

4.32.      Vehicles.

 

Each Borrower or Guarantor that at any time holds title to any used vehicles
returned to it on a trade-in basis or otherwise is primarily in the business of
selling new and used vehicles.

 

4.33.      Other Documents.

 

(a)          On or prior to the Closing Date, Borrowers have delivered to Agent
a complete and correct copy of the Closing Date Acquisition Documents, including
all schedules and exhibits thereto. The execution, delivery and performance of
each of the Closing Date Acquisition Documents has been duly authorized by all
necessary action on the part of Borrowers. Each Closing Date Acquisition
Document is the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, in each case,
except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors' rights and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought. As of the Closing Date, no Borrower (other than any Walker Entity)
nor, to Borrowers' knowledge, any other Person party thereto, is in default in
the performance or compliance with any provisions thereof. All representations
and warranties made by each Borrower (other than a Walker Entity) and, to
Borrower's knowledge, any other Person party thereto, in the Acquisition
Documents, and in the certificates delivered in connection therewith, are true
and correct in all

 

-45-

 

 

material respects. To Borrowers' knowledge, none of the Seller's representations
or warranties in the Acquisition Documents contain any untrue statement of a
material fact or omit any fact necessary to make the statements therein not
misleading, in any case that could reasonably be expected to result in a
Material Adverse Effect.

 

(b)          As of the Closing Date, the Closing Date Acquisition has been
consummated in all material respects, in accordance with all applicable laws. As
of the Closing Date, all requisite approvals by Governmental Authorities having
jurisdiction over Borrowers and, to each Borrower's knowledge, the Seller, with
respect to the Closing Date Acquisition, have been obtained (including filings
or approvals required under the Hart-Scott-Rodino Antitrust Improvements Act),
except for any approval the failure to obtain could not reasonably be expected
to be materially adverse to the interests of the Lenders. As of the Closing
Date, after giving effect to the transactions contemplated by the Closing Date
Acquisition Documents, Administrative Borrower and its Domestic Subsidiaries
will have good title to the assets acquired by them pursuant to the Closing Date
Acquisition Agreement, free and clear of all Liens other than Permitted Liens.

 

(c)          On or prior to the Closing Date, Borrowers have delivered to Agent
a complete and correct copy of (i) the Term Loan Indebtedness Documents,
including all schedules and exhibits thereto and (ii) the Permitted Convertible
Notes Documents. The execution, delivery and performance of each of the Term
Loan Indebtedness Documents and the Permitted Convertible Notes Documents has
been duly authorized by all necessary action on the part of Borrowers.

 

5.          AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:

 

5.1.        Financial Statements, Reports, Certificates.

 

Deliver to Agent each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein; Agent will make
available to the Lenders electronic copies of all items delivered pursuant to
Schedule 5.1 reasonably promptly after Agent's receipt thereof from Borrowers.
In addition, each Borrower agrees that no Subsidiary of a Loan Party will have a
fiscal year different from that of Borrowers. In addition, each Borrower agrees
to maintain a system of accounting that enables such Borrower to produce
financial statements in accordance with GAAP. Each Loan Party shall also
(a) keep a reporting system that shows all additions, sales, claims, returns,
and allowances with respect to its and its Subsidiaries' sales, and (b) maintain
its billing systems/practices substantially as in effect as of the Closing Date
and shall only make material modifications thereto with notice to, and with the
consent of, Agent.

 

5.2.        Collateral Reporting.

 

Provide Agent with each of the reports set forth on Schedule 5.2 at the times
specified therein; Agent will make available to the Lenders electronic copies of
all items

 

-46-

 

 

delivered pursuant to Schedule 5.2 reasonably promptly after Agent's receipt
thereof. In addition, each Borrower agrees to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.

 

5.3.        Existence.

 

Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect (a) its existence (including
being in good standing in its jurisdiction of organization) and (b) all rights
and franchises, licenses and permits that are material to its business except
(in the case of this clause (b)) as could not, individually or in the aggregate,
reasonably be expected to be materially adverse to the interests of the Lenders
or to the business of any Loan Party.

 

5.4.        Maintenance of Properties.

 

(a)          Maintain and preserve all of its assets that are material to the
proper conduct of its business in good working order and condition, ordinary
wear, tear, and casualty excepted and Permitted Dispositions excepted (and
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Change).

 

(b)          Comply with the provisions of all leases to which it is a party as
lessee, so as to prevent the loss or forfeiture thereof, unless such provisions
are the subject of a Permitted Protest, except (in the case of this clause (b))
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

5.5.        Taxes.

 

Cause all federal and other material assessments and taxes imposed, levied, or
assessed against any Loan Party or its Subsidiaries, or any of their respective
assets or in respect of any of its income, businesses, or franchises to be paid
in full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest and so long as, in the case of an assessment or
tax that has or may become a Lien against any of the Collateral, such contest
proceedings operate to stay the sale of any portion of the Collateral to satisfy
such assessment or tax. Each Loan Party will and will cause each of its
Subsidiaries to make timely payment or deposit of all material tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that each Borrower and each of its
Subsidiaries have made such payments or deposits.

 

5.6.        Insurance.

 

At Borrowers' expense, maintain insurance, or cause such insurance to be
maintained, respecting each of the Loan Parties' and their Subsidiaries' assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain (with
respect to each of the Loan Parties and their Subsidiaries) business
interruption,

 



-47-

 





general liability, product liability insurance, director's and officer's
liability insurance, and fiduciary liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation and with respect to
owned Real Property located in a flood zone, flood insurance. All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Agent and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and in any event in amount, adequacy and scope reasonably
satisfactory to Agent. All property insurance policies covering the Collateral
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard loss payable
endorsement with a standard non-contributory "lender" or "secured party" clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders' interest in the Collateral and to any payments to be
made under such policies. All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation. If
any Borrower fails to maintain such insurance, Agent may arrange for such
insurance, but at such Borrower's expense and without any responsibility on
Agent's part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims; provided,
that such Borrower may later cancel any insurance purchased by Agent, but only
after providing Agent with evidence reasonably satisfactory to Agent that such
Borrower has obtained insurance as required by this Agreement. Borrowers shall
give Agent prompt notice of any loss exceeding $1,500,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default and, subject to the terms of the
Intercreditor Agreement, Agent shall have the sole right to file claims under
any property and general liability insurance policies in respect of the
Collateral, to receive, receipt and give acquittance for any payments that may
be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

 

5.7.         Inspection.

 

Permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Agent may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Administrative Borrower. Agent
and each of its duly authorized representatives or agent, as applicable, shall
use commercially reasonable efforts to conduct all appraisals and field
examinations in such a manner as to minimize impact on the operations of the
Loan Parties and their Subsidiaries.

 

5.8.         Compliance with Laws.

 

Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

 

-48-

 

  

5.9.         Environmental.

 

(a)          Keep any property either owned or operated by any Loan Party or any
of its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, except to the extent that such Liens are
subject to a Permitted Protest,

 

(b)          Comply with Environmental Laws and provide to Agent material
documentation of such compliance which Agent reasonably requests, except to the
extent that non-compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change,

 

(c)          Promptly notify Agent of any release of which any Borrower has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or any of its Subsidiaries and take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

 

(d)          Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of any Loan Party or any of its Subsidiaries, (ii) notice of
commencement of any Environmental Action or written notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority relating to any liability of any Loan Party or any
of its Subsidiaries in excess of $500,000.

 

5.10.       Disclosure Updates.

 

Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report (other than
materials marked as drafts and forward-looking information and projections and
information of a general economic nature and general information about
Borrowers' industry) furnished to Agent or the Lenders contained, at the time it
was furnished and taken together with all information then or thereafter
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

5.11.       Formation of Subsidiaries.

 

At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, such Loan
Party shall (a) within 15 days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion) cause any such new Subsidiary
to provide to Agent a joinder to the Guaranty and the Security Agreement,
together with such other security documents (including mortgages with respect to

 

-49-

 

any Real Property owned in fee of such new Subsidiary with a fair market value
of at least $1,000,000), as well as appropriate financing statements (and with
respect to all property subject to a mortgage, fixture filings), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary; provided that such joinder to the
Guaranty, the Security Agreement, and such other security documents shall not be
required to be provided to Agent with respect to any Foreign Subsidiary, so long
as such Subsidiary does not guaranty any of the Term Loan Indebtedness,
(b) within 15 days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent a pledge agreement
(or an addendum to the Security Agreement) and appropriate certificates and
powers or financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary reasonably satisfactory to Agent;
provided that only 65% of the total outstanding voting Stock of any first tier
Foreign Subsidiary of any Borrower shall be required to be pledged (which
pledge, if reasonably requested by Agent, shall be governed by the laws of the
jurisdiction of such Foreign Subsidiary), and (c) within 15 days of such
formation or acquisition (or such later date as permitted by Agent in its sole
discretion) provide to Agent all other documentation, including, if requested by
Agent, one or more opinions of counsel reasonably satisfactory to Agent, which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all Real Property owned in fee
and subject to a mortgage). Any document, agreement, or instrument executed or
issued pursuant to this Section 5.11 shall be a Loan Document. This Section 5.11
is subject in all respects to the provisions of the Intercreditor Agreement.

 

5.12.       Further Assurances.

 

At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages, deeds of trust,
opinions of counsel, and all other documents (collectively, the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect Agent's Liens in all of the assets of each Loan Party (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal),
including without limitation the Stock of each Borrower (other than
Administrative Borrower), to create and perfect Liens in favor of Agent in any
Real Property acquired by any Loan Party after the Closing Date with a fair
market value in excess of $1,000,000, and in order to fully consummate all of
the transactions contemplated hereby and under the other Loan Documents;
provided that the foregoing shall not apply to any Foreign Subsidiary of
Borrowers or if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits of Agent and the Lenders of the benefits afforded
thereby. To the maximum extent permitted by applicable law, if any Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
such Loan Party hereby authorizes Agent to execute any such Additional Documents
in the applicable Loan Party's or its Subsidiary's name, as applicable, and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as

 

-50-

 

Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors (other than any Foreign Subsidiary) and are
secured by substantially all of the assets of the Loan Parties (other than any
Foreign Subsidiary) and all of the outstanding capital Stock of Borrowers (other
than Administrative Borrower) and their Subsidiaries (subject to exceptions and
limitations contained in the Loan Documents with respect to Foreign
Subsidiaries). This Section 5.12 is subject in all respects to the provisions of
the Intercreditor Agreement.

 

5.13.      Lender Meetings.

 

At the request of Agent or of the Required Lenders and upon reasonable prior
notice, once during each year (except that during the continuation of an Event
of Default such meetings may be held more frequently as requested by Agent or
Required Lenders), participate in a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Borrowers and
their Subsidiaries and the projections presented for the current fiscal year of
such Borrower.

 

5.14.       Material Contracts.

 

Contemporaneously with the delivery of each Compliance Certificate pursuant to
Section 5.1, provide Agent with copies of (a) each Material Contract of a Loan
Party or any of its Domestic Subsidiaries entered into since the delivery of the
previous Compliance Certificate, and (b) each material amendment or modification
of any Material Contract of a Loan Party or any of its Domestic Subsidiaries
entered into since the delivery of the previous Compliance Certificate.

 

5.15.       Location of Inventory and Equipment.

 

Keep each Loan Parties' and its Domestic Subsidiaries' Inventory and Equipment
(other than vehicles and Equipment out for repair and other Inventory and
Equipment with an aggregate net book value of less than $1,250,000) only at the
locations identified on Schedule 4.29 and their chief executive offices only at
the locations identified on Schedule 4.6(b); provided, however, that by notice
from any Borrower to Agent Schedule 4.29 or Schedule 4.6(b) may be amended so
long as such amendment occurs by written notice to Agent, which notice shall be
delivered concurrently with the first Borrowing Base Certificate required to be
delivered pursuant to Section 5.2 after the date on which such Inventory or
Equipment is moved to such new location or such chief executive office is
relocated and so long as such new location is within the continental United
States.

 

5.16.       Assignable Material Contracts.

 

Use commercially reasonable efforts to ensure that any Material Contract entered
into after the Closing Date by any Loan Party or one of its Domestic
Subsidiaries permits the assignment of such agreement (and all rights of Loan
Party such Loan Party or such Domestic Subsidiary, as applicable, thereunder) to
such Loan Party's or such Domestic Subsidiary's lenders or an agent for any
lenders (and any transferees of such lenders or such agent, as applicable);
provided, that the parties hereto agree that no Loan Party shall be obligated by
this Section 5.16

 

-51-

 

to make payment of any fee, charge or other consideration in exchange for the
inclusion of the type of assignment provision contemplated in this Section 5.16
in a Material Contract.

 

5.17.       Physical Inventory.

 

Conduct a physical inventory of the Inventory of each Loan Party and its
Domestic Subsidiaries no less frequently than annually (or, if an Event of
Default is in existence, quarterly if so requested by Agent), and, in each case,
shall provide to Agent a report based on each such physical inventory promptly
thereafter, together with such supporting information as Agent shall reasonably
request.

 

5.18.      Vehicle Titles.

 

Maintain in place at all times its current system for processing and safekeeping
of certificates of title for Inventory comprised of used trailers.

 

5.19.       Post-Closing Obligations.

 

On or before the 60th day after the Closing Date, or such later date as Agent
shall agree, but in no event longer than the 150th day after the Closing Date,
and except to the extent not otherwise required by Section 6.11(b), deliver to
Agent (in form and substance reasonably acceptable to Agent) (a) either
(i) fully executed Control Agreements with respect to the depository accounts
located at banks other than Wells Fargo or (ii) close all such depository
accounts, establish new such accounts at Wells Fargo pursuant to Bank Product
Agreements, and deliver to Agent (in form and substance reasonably acceptable to
Agent) Control Agreements with respect to such new accounts and (b) Control
Agreements with respect to accounts number 9600144326 and 66253100 maintained at
Wells Fargo .

 

6.          NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:

 

6.1.         Indebtedness.

 

Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

 

6.2.         Liens.

 

Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

 

6.3.         Restrictions on Fundamental Changes.

 

(a)          Other than in order to consummate a Permitted Acquisition, or a
sale or other disposition of a Subsidiary of a Borrower permitted by Section
6.4, enter into any merger,

 

-52-

 

consolidation, reorganization, or recapitalization, or reclassify its Stock
other than mergers, consolidations and reorganizations (i) between Borrowers,
(ii) between Guarantors, (iii) between Subsidiaries that are not Loan Parties,
(iv) between any Subsidiary of any Borrower that is not a Loan Party and any
Loan Party (other than a Borrower), provided that, in the case of this clause
(iv), such Loan Party is the surviving entity of such merger, consolidation or
reorganization, and (v) between any Borrower and any Subsidiary of
Administrative Borrower, provided that, in the case of this clause (v), (y) such
Borrower is the surviving entity of such merger, consolidation or
reorganization, and (z) the Accounts of such Subsidiary shall not be Eligible
Accounts, and the Inventory of such Subsidiary shall not be Eligible Inventory,
in each case until such time as the Agent and the Lenders shall have completed
an audit of such Accounts and Inventory, as applicable, and such other due
diligence reasonably requested by the Agent, in a manner and with results
reasonably satisfactory to the Agent,

 

(b)          Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of Inactive
Subsidiaries or non-operating Subsidiaries of any Borrower with no material
assets and no material liabilities, (ii) the liquidation or dissolution of a
Loan Party (other than any Borrower) or any of any Borrower's wholly-owned
Subsidiaries, in each case so long as all of the assets (including any interest
in any Stock) of such liquidating or dissolving Loan Party or Subsidiary are
transferred to a Loan Party that is not liquidating or dissolving, or (iii) the
liquidation or dissolution of a Subsidiary of any Borrower that is not a Loan
Party so long as (A) all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of a Borrower that is not liquidating
or dissolving and (B) if all or any portion of the Stock of the liquidating or
dissolving Subsidiary is subject to a Lien in favor of Agent, the assets of such
liquidating or dissolving Subsidiary are transferred to a Subsidiary of a
Borrower the Stock of which is subject to a Lien in favor of Agent (subject to
exceptions and limitations contained in the Loan Documents with respect to
Foreign Subsidiaries), or

 

(c)          Suspend or discontinue a substantial portion of any material line
of business of Borrowers and their Subsidiaries, taken as a whole, except as
permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4; provided, however, that the
foregoing requirement shall not apply to temporary suspensions of operations in
the ordinary course of business or in response to the occurrence of any force
majeure events.

 

6.4.         Disposal of Assets.

 

Other than Permitted Dispositions, Permitted Investments or transactions
expressly permitted by Section 6.3 (including without limitation in connection
with any merger, dissolution or liquidation permitted thereunder) or
Section 6.11, convey, sell, lease, license, assign, transfer, or otherwise
dispose of (or (unless the effectiveness of such agreement is expressly
conditioned upon the consent thereto by the Required Lenders or the repayment in
full of the Obligations) enter into an agreement to convey, sell, lease,
license, assign, transfer, or otherwise dispose of) any of the assets of any
Loan Party or any of the Subsidiaries of a Loan Party. For the avoidance of
doubt, the sale or issuance of Permitted Convertible Notes shall not be deemed
to constitute a disposition for purposes of this Section 6.4.

 

-53-

 

 

6.5.         Change Name.

 

Change any Loan Party's name, organizational identification number, state of
organization or type of organization; provided, however, that (a) any Loan Party
may change its name upon at least 10 days prior written notice (or such shorter
period approved by Agent in its sole discretion) to Agent of such change, and
(b) any Foreign Subsidiary of any Loan Party may change its name so long as
Agent receives notice thereof within 10 days thereafter.

 

6.6.         Nature of Business.

 

Make any change in the nature of its or their business as described in Schedule
6.6 or acquire any properties or assets that are not reasonably related to the
conduct of such business activities; provided, however, that the foregoing shall
not prevent any Loan Party or any of its Subsidiaries from engaging in any
business that is reasonably related or ancillary to its or their business.

 

6.7.         Prepayments and Amendments.

 

(a)          Except in connection with Refinancing Indebtedness permitted by
Section 6.1,

 

(i)          optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Loan Party or any of its Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, (B) Permitted
Intercompany Advances, (C) the Permitted Convertible Notes, the Permitted Bond
Hedges or the Permitted Warrants, which are addressed in Section 6.7(a)(ii), or
(D) the Term Loan Indebtedness, which is addressed in Section 6.7(a)(iii),

 

(ii)         optionally or mandatorily pay, prepay, redeem, defease, purchase or
otherwise acquire any or all of the Permitted Convertible Notes, the Permitted
Bond Hedges or the Permitted Warrants, except for (A) [reserved], (B) the
optional redemption or purchase for cash by Administrative Borrower of some or
all of the Permitted Convertible Notes to the extent permitted by, and in
compliance with the terms of, the Permitted Convertible Notes Documents,
(C) payment of cash by Administrative Borrower in respect of the termination or
settlement of a Permitted Bond Hedge or the purchase of a Permitted Bond Hedge,
(D) payment of cash in respect of the conversion of the Permitted Convertible
Notes by holders of some or all thereof to the extent permitted by, and in
compliance with the terms of, the Permitted Convertible Notes Documents,
(E) payment of cash in respect of the termination or settlement of any Permitted
Warrant, (F) payment of cash by Administrative Borrower upon the maturity
pursuant to their terms of the Permitted Convertible Notes, in compliance with
the terms of the Permitted Convertible Notes Documents, (G) the optional
redemption or purchase for (or with the proceeds from the issuance of) Permitted
Stock by Administrative Borrower of some or all of the Permitted Convertible
Notes, (H) payment of Permitted Stock in respect of the conversion of the
Permitted Convertible Notes by holders of some or all thereof to the extent
permitted by, and in compliance with the terms of, the Permitted Convertible
Notes Documents, and (I) delivery of Permitted Stock in respect of the
termination or settlement of a Permitted Warrant, in each case described in
clauses (B) through (F) above, so long as immediately after making the
applicable payment (1) no Default or Event of Default is in existence or would
be caused thereby, provided,

 

-54-

 

 

 

that such payment shall not be prohibited under this clause (1) to the extent
such payment is funded with the proceeds of the issuance by Administrative
Borrower of Permitted Stock, by an additional contribution to the equity of
Administrative Borrower by existing holders of Permitted Stock of Administrative
Borrower or with the proceeds of Refinancing Indebtedness and (2) Excess
Availability is at least $25,000,000,

 

(iii)        optionally or mandatorily pay, prepay, redeem, defease, purchase or
otherwise acquire any or all of the Term Loan Indebtedness, except for (A) the
mandatory prepayment of the Term Loan Indebtedness pursuant to Sections 5.2(a),
(b) and (e) of the Term Loan Credit Agreement (as in existence on the Closing
Date and otherwise amended or modified in accordance with Section 6.7(b) or as
set forth in analogous provisions of any instruments, agreements or documents
evidencing Refinancing Indebtedness thereof), to the extent permitted under the
Intercreditor Agreement, (B) annual payments of "Excess Cash Flow" (as defined
in the Term Loan Agreement, as in existence on the Closing Date and otherwise
amended or modified in accordance with Section 6.7(b) or as defined in analogous
provisions of any instruments, agreements or documents evidencing Refinancing
Indebtedness thereof) pursuant to the terms of the Term Loan Credit Agreement
(as in existence on the Closing Date and otherwise amended or modified in
accordance with Section 6.7(b) or as set forth in analogous provisions of any
instruments, agreements or documents evidencing Refinancing Indebtedness
thereof), to the extent permitted under the Intercreditor Agreement and
(C) optional prepayments of the Term Loan Indebtedness from time to time, so
long as (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (ii) both prior to, and immediately after giving
effect to, the making of such optional prepayment, Excess Availability is not
less than $35,000,000, or

 

(iv)        make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, excluding any payment expressly permitted under subclause (ii)(E) or
subclause (ii)(I) above, or

 

(b)          Directly or indirectly, amend, modify, or change any of the terms
or provisions of

 

(i)          except in connection with Refinancing Indebtedness permitted by
Section 6.1, any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances,
(C) Indebtedness permitted under clauses (c), (h), (j), (k), (o) and (s) of the
definition of Permitted Indebtedness, (D) the Term Loan Indebtedness to the
extent permitted pursuant to the terms of the Intercreditor Agreement and
(E) Indebtedness under the Permitted Convertible Notes Documents, except that,
unless consented to by Required Lenders (which consent shall not be unreasonably
delayed or withheld), no such amendments, modifications and changes of the
Permitted Convertible Notes Documents shall (1) shorten the maturity of,
increase the rate or shorten the time of payment of interest on, increase the
amount or shorten the time of payment of any principal or premium payable under
(whether at maturity, at a date fixed for prepayment or by acceleration or
otherwise), or increase the amount of, or accelerate the time of payment of, any
fees payable under, the Permitted Convertible Notes Documents, (2) modify the
method of calculating the amount payable upon the optional or mandatory
redemption of, or the conversion of, the

 

-55-

 

Permitted Convertible Notes, which modification has the effect of increasing the
amount payable in connection therewith, (3) modify the existing affirmative
covenants, negative covenants or events of default or remedies contained in, or
add any new affirmative covenants, negative covenants or events of default or
remedies to, any of the Permitted Convertible Notes Documents, which
modification has the effect of subjecting Administrative Borrower or any of its
Subsidiaries to any more onerous or restrictive provisions than those contained
in the Permitted Convertible Notes Documents as they exist on the date hereof or
(4) otherwise modify the Permitted Convertible Notes Documents in a manner that
adversely affects the interests of Agent and the Lenders in any material
respect,

 

(ii)         any Material Contract of a Loan Party or its Domestic Subsidiaries
except to the extent that such amendment, modification, or change could not,
individually or in the aggregate, reasonably be expected to be materially
adverse to the interests of the Lenders, or

 

(iii)        the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.

 

6.8.         Change of Control.

 

Cause, permit, or suffer, directly or indirectly, any Change of Control.

 

6.9.         Restricted Junior Payments.

 

Make any Restricted Junior Payment; provided, however, that, so long as it is
permitted by law, and so long as (except as may be otherwise provided in clause
(e) or (f) below) no Default or Event of Default shall have occurred and be
continuing or would result therefrom,

 

(a)          Administrative Borrower may make distributions to former employees,
officers, or directors of any Borrower (or any spouses, ex-spouses, or estates
of any of the foregoing), solely in the form of forgiveness of Indebtedness of
such Persons owing to Administrative Borrower on account of repurchases of the
Stock of Administrative Borrower held by such Persons; provided that such
Indebtedness was incurred by such Persons solely to acquire Stock of
Administrative Borrower,

 

(b)          Administrative Borrower may make distributions to former employees,
officers, or directors of Administrative Borrower (or any spouses, ex-spouses,
or estates of any of the foregoing) on account of redemptions of Stock of
Administrative Borrower held by such Persons, provided, however, that the
aggregate amount of such redemptions made by Administrative Borrower plus the
amount of Indebtedness outstanding under clause (l) of the definition of
Permitted Indebtedness, does not exceed $1,000,000 in the aggregate in any
fiscal year or $2,500,000 in the aggregate during the term of this Agreement,

 

(c)          Administrative Borrower may make distributions in respect of its
Stock (other than Stock consisting of the Permitted Convertible Notes, and, for
the avoidance of doubt, the Permitted Warrants or the Permitted Bond Hedges), or
purchase, redeem, or otherwise acquire or retire for value any of its Stock
(other than Stock consisting of the Permitted Convertible Notes, and, for the
avoidance of doubt, the Permitted Warrants or the Permitted

 

-56-

 

Bond Hedges), so long as both prior to, and immediately after giving effect to,
the making of such Restricted Junior Payment, Excess Availability is not less
than $35,000,000,

 

(d)          Administrative Borrower may make Restricted Junior Payments
consisting of repurchases of Stock (other than Stock consisting of the Permitted
Convertible Notes, and, for the avoidance of doubt, the Permitted Warrants or
the Permitted Bond Hedges) deemed to occur upon the non-cash exercise of stock
options and warrants,

 

(e)          whether or not a Default or Event of Default shall have occurred
and be continuing or would result therefrom, Administrative Borrower may make
Restricted Junior Payments consisting of regularly scheduled cash payments of
interest in respect of the Permitted Convertible Notes, and

 

(f)          Administrative Borrower may make Restricted Junior Payments
consisting of (i) [reserved], (ii) the optional redemption or purchase for cash
of some or all of the Permitted Convertible Notes to the extent permitted by,
and in compliance with the terms of, the Permitted Convertible Notes Documents,
(iii) payment of cash in respect of the termination or settlement of a Permitted
Bond Hedge or the purchase of a Permitted Bond Hedge, (iv) payment of cash in
respect of the conversion of the Permitted Convertible Notes by holders of some
or all thereof to the extent permitted by, and in compliance with the terms of,
the Permitted Convertible Notes Documents, (v) payment of cash in respect of the
termination or settlement of any Permitted Warrant, (vi) payment of cash by
Administrative Borrower upon the maturity pursuant to their terms of the
Permitted Convertible Notes, in compliance with the terms of the Permitted
Convertible Note Documents, (vii) the optional redemption or purchase for (or
with the proceeds from the issuance of) Permitted Stock by Administrative
Borrower of some or all of the Permitted Convertible Notes, (viii) payment of
Permitted Stock in respect of the conversion of the Permitted Convertible Notes
by holders of some or all thereof to the extent permitted by, and in compliance
with the terms of, the Permitted Convertible Notes Documents, and (ix) delivery
of Permitted Stock in respect of the termination or settlement of a Permitted
Warrant, in each case described in clauses (ii) through (vi) above, so long as
immediately after making such payment, (A) no Default or Event of Default is in
existence or would be caused thereby, provided, that such payment shall not be
prohibited under this clause (A) to the extent such payment is funded with the
proceeds of the issuance by Administrative Borrower of Permitted Stock, by an
additional contribution to the equity of Administrative Borrower by existing
holders of Permitted Stock of Administrative Borrower or with the proceeds of
Refinancing Indebtedness, and (B) Excess Availability is at least $25,000,000.

 

6.10.       Accounting Methods.

 

Modify or change its fiscal year or its method of accounting (other than as may
be required to conform to GAAP).

 

6.11.       Investments; Controlled Investments.

 

(a)         Except for Permitted Investments, directly or indirectly, make or
acquire any Investment.

 

-57-

 

 

 

(b)         Other than (i) an aggregate amount of not more than $400,000 at any
one time, in the case of Borrowers and their Domestic Subsidiaries, (ii) Term
Loan Collateral Accounts and (iii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the employees of any Loan Party or any of
its Subsidiaries, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless such Loan Party or such Domestic Subsidiary, as
applicable, and the applicable bank or securities intermediary have entered into
Control Agreements with Agent governing such Permitted Investments in order to
perfect (and further establish) Agent's Liens in such Permitted Investments.
Except as provided in Section 6.11(b)(i), (ii), and (iii), no Loan Party shall
or shall permit any Domestic Subsidiary of any Loan Party to establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.

 

6.12.       Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of any Loan Party or any of Subsidiary of any Loan Party except for:

 

(a)         transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between any Loan Party or any of its Subsidiaries,
on the one hand, and any Affiliate of any Loan Party or Subsidiaries of any Loan
Party, on the other hand, so long as such transactions (i) are fully disclosed
to Agent prior to the consummation thereof, if they involve one or more payments
by any Loan Party or any of its Subsidiaries in excess of $500,000 for any
single transaction or series of related transactions, and (ii) are no less
favorable, taken as a whole, to any Loan Party or any of its Subsidiaries, as
applicable, than would be obtained in an arm's length transaction with a
non-Affiliate,

 

(b)         so long as it has been approved by such Loan Party's or such
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Loan Party or such Subsidiary,

 

(c)         so long as it has been approved by such Loan Party's or such
Subsidiary's board of directors (or comparable governing body or authorized
officer) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of each Loan Party and its Subsidiaries in the
ordinary course of business and consistent with industry practice,

 

(d)         so long as the Borrowers' file a consolidated or unitary return for
federal and state income tax purposes, the Borrowers may make distributions to
Administrative Borrower to permit Administrative Borrower to pay federal or
state income taxes then due and owing, franchise taxes and other similar
expenses incurred in the ordinary course of business; provided that the amount
of such distribution shall not be greater, nor the receipt by Borrowers of tax
benefits less, than they would have been had the Borrowers been treated as if
they did not file a consolidated return or unitary return with Administrative
Borrower, and

 

-58-

 

 

 

(e)         transactions (i) among Loan Parties otherwise not prohibited by the
terms of this Agreement, (ii) permitted by Section 6.3 or Section 6.9, (iii) any
Permitted Intercompany Advance, (iv) permitted by clauses (e) and (j) of the
definition of the term "Permitted Investments", or (v) solely with respect to
Investments in Joint Ventures, permitted by clause (o) of the definition of the
term "Permitted Investments".

 

6.13.       Use of Proceeds.

 

Use the proceeds of any loan made hereunder for any purpose other than (a) on
the Closing Date, (i) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing in connection with the Prior
Credit Facilities, (ii) to pay a portion of the consideration payable in
connection with the consummation of the Closing Date Acquisition, and (iii) to
pay transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, the Closing Date Acquisition and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for their lawful and permitted purposes,
including without limitation to finance the ongoing corporate needs of the Loan
Parties, including Permitted Acquisitions; provided, however, that no part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

 

6.14.       Limitation on Issuance of Stock.

 

Issue or sell or enter into any agreement or arrangement for the issuance and
sale of any of its Stock, other than (a) the issuance or sale of common stock or
Permitted Preferred Stock by Borrowers, (b) the issuance of Permitted
Convertible Notes, (c) the issuance of Permitted Warrants and Permitted Bond
Hedges, or (d) the issuance by Administrative Borrower of Permitted Stock in
connection with the issuance, conversion, exercise, redemption, purchase,
acceleration, termination or settlement of Permitted Convertible Notes,
Permitted Warrants or Permitted Bond Hedges.

 

6.15.       Consignments and Other Arrangements.

 

Consign any of its or their Inventory or sell any of its or their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale; provided that (a) Borrowers may from time to time in the ordinary course
of business sell Inventory on a bill and hold basis, so long as after sale and
prior to delivery thereof to the applicable customer, such inventory is at all
times readily identifiable as inventory being held for the account of a customer
of such Borrower and (b) Brenner may from time to time in the ordinary course of
business consign Inventory to certain of its customers, so long as the aggregate
amount of such Inventory does not exceed $2,500,000 at any time.

 

6.16.       Inventory and Equipment with Bailees.

 

Except as disclosed in Schedule 4.29 (as such Schedule may be updated by notice
from the Administrative Borrower to Agent pursuant to Section 5.15), store the
Inventory or Equipment (other than vehicles and Equipment out for repair and
other Inventory and Equipment

 

-59-

 

with an aggregate net book value of less than $1,250,000) of the Loan Parties
and their Domestic Subsidiaries at any time now or hereafter with a bailee,
warehouseman, or similar party.

 

7.         FINANCIAL COVENANT.

 

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, such Borrower will comply
with the following financial covenant:

 

Fixed Charge Coverage Ratio. If any time during any month a Financial Covenant
Trigger Event occurs, Borrowers shall have a Fixed Charge Coverage Ratio,
measured on the last day of the most recent calendar month for which financial
statements have been delivered by Borrowers to Agent pursuant to Schedule 5.1,
calculated (a) for each month during the period commencing on the Closing Date
and ending on April 30, 2013, for the period from May 1, 2012 through and
including such testing date, of at least 1.10:1.00, and (b) for each month
commencing with the month ending on May 31, 2013, on a trailing twelve month
basis, of at least 1.10:1.00.

 

8.         EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

 

8.1.         If Borrowers fail to pay when due and payable, or when declared due
and payable, (a) all or any portion of the Obligations consisting of interest,
fees, or charges due the Lender Group, reimbursement of Lender Group Expenses,
or other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

 

8.2.         If any Loan Party or any of its Subsidiaries:

 

(a)         fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in
good standing in its jurisdiction of organization), 5.6, 5.7 (solely if any
Borrower refuses to allow Agent or its representatives or agents to visit such
Borrower's properties, inspect its assets or books or records, examine and make
copies of its books and records, or discuss such Borrower's affairs, finances,
and accounts with officers and employees of such Borrower), 5.10, 5.11, 5.13,
5.14 or 5.15 of this Agreement, (ii) Sections 6.1 through 6.16 of this
Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of the Security
Agreement;

 

(b)         fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if any Borrower is not in good
standing in its jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this
Agreement and such failure continues for a period of 10 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;

 

-60-

 

 

 

(c)         fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of 30 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower or (ii) the date on which written notice thereof
is given to Administrative Borrower by Agent;

 

8.3.         If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $15,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Loan Party, or any of its Domestic Subsidiaries or any of its
Material Foreign Subsidiaries, or with respect to any of their respective
assets, and either (a) there is a period of 30 consecutive days at any time
after the entry of any such judgment, order, or award during which (1) the same
is not discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay
of enforcement thereof is not in effect, or (b) enforcement proceedings are
commenced upon such judgment, order, or award;

 

8.4.         If an Insolvency Proceeding is commenced by a Loan Party, any of
its Domestic Subsidiaries or any of its Material Foreign Subsidiaries;

 

8.5.         If an Insolvency Proceeding is commenced against a Loan Party, any
of its Domestic Subsidiaries or any of its Material Foreign Subsidiaries and any
of the following events occur: (a) such Loan Party or such Subsidiary consents
to the institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or such Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

8.6.         If a Loan Party or any of its Subsidiaries is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of the business affairs of the Loan Parties and their
Subsidiaries, taken as a whole;

 

8.7.         If there is (a) a default under or breach of the Permitted
Convertible Notes, the Permitted Convertible Note Indenture or any other
Permitted Convertible Notes Document, in each case after expiration of any
applicable cure or grace period (and to the extent not waived pursuant to the
terms thereof), (b) an "Event of Default" (as defined in the Term Loan
Indebtedness Documents) or (c) a default in one or more agreements to which a
Loan Party, any of its Domestic Subsidiaries or any of its Material Foreign
Subsidiaries is a party with one or more third Persons relative to a Loan
Party's or any of such Subsidiaries' Indebtedness involving an aggregate amount
of $15,000,000 or more, and, in the case of this clause (c), such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by the holders of the related Indebtedness, irrespective of whether
exercised, to accelerate the maturity of such Loan Party's or such Subsidiary's
obligations; provided that no such event under the Term Loan Indebtedness
Documents (other than a payment default) shall constitute an Event of Default
under this Section 8.7 until the earliest to occur of (x) the date that is
thirty (30) days

 

-61-

 

after such event or circumstance (but only if such event or circumstance has not
been waived or cured), (y) the acceleration of the Term Loan Indebtedness and
(z) the exercise of any remedies by the Term Loan Administrative Agent or
collateral agent or any lenders holding Term Loan Indebtedness (or Refinancing
Indebtedness in respect thereof) in respect of any Collateral.

 

8.8.         If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Agent or
any Lender in connection with this Agreement or any other Loan Document proves
to be untrue in any material respect (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

 

8.9.         If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

 

8.10.        If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, except to the extent permitted by the terms thereof or
hereof, for any reason, fail or cease to create a valid and perfected, first
priority Lien on the Collateral covered thereby (subject to Permitted Liens
which are permitted purchase money Liens, interests of a lessor under a Capital
Lease or Liens securing the Term Loan Indebtedness on Term Priority Collateral),
except (a) as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement, (b) with respect to Collateral the
aggregate value of which, for all such Collateral, does not exceed at any time,
$1,000,000, or (c) as the result of an action or failure to act on the part of
Agent; or

 

8.11.        The validity or enforceability of any Loan Document shall at any
time for any reason (other than solely as the result of an action or failure to
act on the part of Agent) be declared to be null and void, or a proceeding shall
be commenced by a Loan Party or its Subsidiaries, or by any Governmental
Authority having jurisdiction over a Loan Party or its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or its
Subsidiaries shall deny that such Loan Party or its Subsidiaries has any
liability or obligation purported to be created under any Loan Document.

 

9.         RIGHTS AND REMEDIES.

 

9.1.         Rights and Remedies.

 

Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the Required Lenders, shall (in each case under
clauses (a) or (b) by written notice to Administrative Borrower), in addition to
any other rights or remedies provided for hereunder or under any other Loan
Document or by applicable law, do any one or more of the following:

 

(a)         declare the Obligations (other than the Bank Product Obligations),
whether evidenced by this Agreement or by any of the other Loan Documents
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment,

 

-62-

 

demand, protest, or further notice or other requirements of any kind, all of
which are hereby expressly waived by each Borrower;

 

(b)         declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

 

(c)         exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Loan Party.

 

9.2.         Remedies Cumulative.

 

The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.

 

10.        WAIVERS; INDEMNIFICATION.

 

10.1.       Demand; Protest; etc.

 

Each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such
Borrower may in any way be liable.

 

10.2.       The Lender Group's Liability for Collateral.

 

Each Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for: (i) the safekeeping of the Collateral,
(ii) any loss or damage thereto occurring or arising in any manner or fashion
from any cause, (iii) any diminution in the value thereof, or (iv) any act or
default of any carrier, warehouseman, bailee, forwarding agency, or other
Person, and (b) all risk of loss, damage, or destruction of the Collateral shall
be borne by Borrowers.

 

-63-

 

 

 

10.3.       Indemnification.

 

Borrowers shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an "Indemnified Person")
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable and documented fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided that Borrowers shall not be
liable for costs and expenses (including attorneys' fees) of any Lender (other
than WFCF) incurred in advising, structuring, drafting, reviewing, administering
or syndicating the Loan Documents), enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of each Loan Party's and its Subsidiaries' compliance
with the terms of the Loan Documents (provided, however, that the
indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders or (ii) disputes solely between or among the
Lenders and their respective Affiliates; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall governed by Section 16),
(b) with respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by any Loan Party or any of its Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of any Loan Party or any of its
Subsidiaries, if and to the extent required by law or necessary to preserve the
value of any Real Property Collateral (each and all of the foregoing, the
"Indemnified Liabilities"). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this
Section 10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, attorneys, or agents. This provision shall survive the termination of
this Agreement and the repayment of the Obligations. If any Indemnified Person
makes any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto.
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.

 

-64-

 



 

11.        NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:

  

If to Borrowers: c/o WABASH NATIONAL CORPORATION   1000 Sagamore Parkway South  
Lafayette, Indiana  47905   Attn:  Chief Financial Officer   Fax No.:  (765)
771-5308     with copies to: HOGAN LOVELLS US LLP   100 International Drive,
Suite 2000   Baltimore, Maryland  21202   Attn:  Michael J. Silver, Esq.   Fax
No.:  (410) 659-2701     If to Agent: WELLS FARGO CAPITAL FINANCE, LLC   150
South Wacker Drive, Suite 2200   MAC N2814-220   Chicago, Illinois  60606-4204  
Attn:  Relationship Manager   Fax No. (312) 332-0424     with copies to:
GOLDBERG KOHN LTD.   55 East Monroe Street, Suite 3300   Chicago, Illinois 
60603   Attn:  David L. Dranoff, Esq.   Fax No. (312) 332-2196

 

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

 

-65-

 

 

 

If any notice, disclosure or report is required to be delivered pursuant to the
terms of this Agreement on a day that is not a Business Day, such notice,
disclosure or report shall be deemed to have been required to be delivered on
the immediately following Business Day.

 

12.        CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)         THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.

 

(b)         THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. Each BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)         TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, each BORROWER AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. each BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

-66-

 

 

 

13.        ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.       Assignments and Participations.

 

(a)         (1) With the prior written consent of Administrative Borrower, which
consent of Administrative Borrower shall not be unreasonably withheld, delayed
or conditioned, and shall not be required (A) if an Event of Default has
occurred and is continuing, or (B) in connection with an assignment to a Person
that is a Lender or an Affiliate (other than individuals) of a Lender, other
than a Defaulting Lender and (2) with the prior written consent of Agent, which
consent of Agent shall not be unreasonably withheld, delayed or conditioned, and
shall not be required in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender, other than a
Defaulting Lender, any Lender may assign and delegate to one or more assignees
so long as such prospective assignee is an Eligible Transferee (each, an
"Assignee"; provided, however, that no Loan Party or Affiliate of a Loan Party
shall be permitted to become an Assignee) all or any portion of the Obligations,
the Commitments and the other rights and obligations of such Lender hereunder
and under the other Loan Documents, in a minimum amount (unless waived by Agent
and, so long as no Event of Default shall have occurred and be continuing,
Administrative Borrower) of $5,000,000 (except such minimum amount shall not
apply to (x) an assignment or delegation by any Lender to any other Lender or an
Affiliate of any Lender or (y) a group of new Lenders, each of which is an
Affiliate of each other or a Related Fund of such new Lender to the extent that
the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000); provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance and Agent has
notified the assigning Lender of its receipt thereof in accordance with
Section 13.1(b), (iii) such assignment is entered into the Register in
accordance with Section 13.1(h), and (iv) unless waived by Agent, the assigning
Lender or Assignee has paid to Agent for Agent's separate account a processing
fee in the amount of $5,000.

 

(b)         From and after the date that Agent notifies the assigning Lender
(with a copy to Borrowers) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, and such
assignment has been entered into the Register in accordance with Section
13.1(h), (i) the Assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a "Lender" and shall have the rights and
obligations of a Lender under the Loan Documents, and (ii) the assigning Lender
shall, to the extent that rights and obligations hereunder and under the other
Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 10.3) and be
released from any future obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto); provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination

 

-67-

 

 

 

of this Agreement, including such assigning Lender's obligations under
Section 15 and Section 17.9(a).

 

(c)         By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party or any of its Subsidiaries of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(d)         Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

(e)         Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a "Participant") participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the "Originating Lender") hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a "Lender" for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a "Lender" hereunder or under
the other Loan Documents and the Originating Lender's obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrowers, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender's rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan

 

-68-

 

Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections of Borrowers or their Subsidiaries, the Collateral,
or otherwise in respect of the Obligations. No Participant shall have the right
to participate directly in the making of decisions by the Lenders among
themselves.

 

(f)         In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to each Loan Party and their Subsidiaries and
their respective businesses.

 

(g)         Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

 

(h)         Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the "Register") on which it
enters the name and address of each Lender as the registered owner of the
Revolver Commitment (and the principal amount thereof and stated interest
thereon and the portion of principal amount and interest of the Obligations
assigned or transferred)) held by such Lender (each, a "Registered Loan"). Other
than in connection with an assignment by a Lender of all or any portion of its
portion of the Revolver Commitment to an Affiliate of such Lender or a Related
Fund of such Lender (i) a Registered Loan (and the registered note, if any,
evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by

 

-69-

 

registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrowers shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Revolver Commitment to an Affiliate of such Lender or a Related
Fund of such Lender, and which assignment is not recorded in the Register, the
assigning Lender, on behalf of Borrowers, shall maintain a register comparable
to the Register. The entries in the Register shall be conclusive and Borrowers,
Agent and Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, in the absence of manifest or demonstrable error. Notwithstanding
anything to the contrary, any assignment of any Obligation shall be effective
only upon appropriate entries with respect thereto being made in the Register.
The Register shall be available for inspection by Borrowers, Agent and any
Lender (solely with respect to its Obligations and/or Commitment), at any
reasonable time and from time to time upon reasonable prior notice. This Section
shall be construed so that the Obligations are at all times maintained in
"registered form" within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the IRC and any related regulations (and any successor provisions).

 

(i)         In the event that a Lender sells participations in the Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the "Participant Register"). A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide). Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

 

(j)         Agent shall make a copy of the Register (and each Lender shall make
a copy of its Participant Register in the extent it has one) available for
review by Borrowers from time to time as Borrowers may reasonably request.

 

13.2.       Successors.

 

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that no Borrower may
assign this Agreement or any rights or duties hereunder without the Lenders'
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall, unless expressly provided
in such consent, release any Borrower from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required

 

-70-

 

pursuant to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.        AMENDMENTS; WAIVERS.

 

14.1.       Amendments and Waivers.

 

(a)         No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements, the
Fee Letter, or a joinder executed pursuant to Section 2.2), and no consent with
respect to any departure by any Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

 

(i)         increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

 

(ii)        postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii)       reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders),

 

(iv)      amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)       other than as permitted by Section 15.11, release Agent's Lien in and
to all or substantially all of the Collateral,

 

(vi)      amend, modify, or eliminate the definition of "Required Lenders" or
"Pro Rata Share",

 

(vii)     other than a specifically provided in Section 15.11, contractually
subordinate any of Agent's Liens,

 

(viii)    other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

 

-71-

 

 

 

(ix)       amend, modify, or eliminate any of the provisions of
Section 2.3(b)(i), Section 2.4(b)(i) or (ii), Section 2.4(e) or (f), or
Section 2.5,

 

(x)        amend, modify, or eliminate any of the provisions of Section 13.1(a)
to permit a Loan Party or an Affiliate of a Loan Party to be permitted to become
an Assignee, or

 

(xi)       amend, modify, or eliminate the definition of Borrowing Base or any
of the defined terms (including the definitions of Eligible Accounts and
Eligible Inventory, as well as any provision permitting Agent to exercise its
discretion in modifying any applicable criteria contained within any such
definition) that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base, but not otherwise, or the definition of Maximum Revolver Amount,
or change Section 2.1(c).

 

(b)         No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrowers (and
shall not require the written consent of any of the Lenders), and (ii) any
provision of Section 15 pertaining to Agent, or any other rights or duties of
Agent under this Agreement or the other Loan Documents, without the written
consent of Agent, Borrowers, and the Required Lenders,

 

(c)         No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Lender, or any other rights or duties of Issuing
Lender under this Agreement or the other Loan Documents, without the written
consent of Issuing Lender, Agent, Borrowers, and the Required Lenders,

 

(d)         No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders,

 

(e)         Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii).

 

14.2.         Replacement of Certain Lenders.

 

(a)         If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby

 

-72-

 

and if such action has received the consent, authorization, or agreement of the
Required Lenders but not of all Lenders or all Lenders affected thereby, or
(ii) any Lender makes a claim for compensation under Section 16, then Borrowers
or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a "Holdout Lender") or any Lender that made a claim for
compensation (a "Tax Lender") with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

 

(b)         Prior to the effective date of such replacement, the Holdout Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender or Tax
Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due and payable
in respect thereof, and (ii) an assumption of its Pro Rata Share of the Letters
of Credit) but excluding any Bank Product Obligations if so specified pursuant
to agreements between the relevant Bank Product Provider and the applicable Loan
Party) without any premium or penalty of any kind whatsoever. If the Holdout
Lender or Tax Lender, as applicable, shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, Agent may, but shall not be required to, execute and deliver such
Assignment and Acceptance in the name or and on behalf of the Holdout Lender or
Tax Lender, as applicable, and irrespective of whether Agent executes and
delivers such Assignment and Acceptance, the Holdout Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender or Tax Lender, as applicable,
shall be made in accordance with the terms of Section 13.1. Until such time as
one or more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender or Tax
Lender, as applicable, hereunder and under the other Loan Documents, the Holdout
Lender or Tax Lender, as applicable, shall remain obligated to make the Holdout
Lender's or Tax Lender's, as applicable, Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of such Letters of Credit.

 

14.3.       No Waivers; Cumulative Remedies.

 

No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent's and each Lender's rights thereafter to require strict
performance by each Borrower of any provision of this Agreement. Agent's and
each Lender's rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

-73-

 

 

 

15.        AGENT; THE LENDER GROUP.

 

15.1.       Appointment and Authorization of Agent.

 

Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term "agent" in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrowers and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to each Loan Party and its Subsidiaries, the Obligations, the Collateral, the
Collections of each Loan Party and its Subsidiaries, or otherwise related to any
of same as provided in the Loan Documents, and (g) incur and pay such Lender
Group Expenses as

 

-74-

 

Agent may deem necessary or appropriate for the performance and fulfillment of
its functions and powers pursuant to the Loan Documents.

 

15.2.       Delegation of Duties.

 

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

 

15.3.       Liability of Agent.

 

None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders (or Bank Product Providers) for any recital, statement,
representation or warranty made by any Borrower or any of its Subsidiaries or
Affiliates, or any officer or director thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Loan Party or any of its Subsidiaries.

 

15.4.       Reliance by Agent.

 

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).

 

-75-

 

 

15.5.       Notice of Default or Event of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default." Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

 

15.6.       Credit Decision.

 

Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of each Loan
Party and its Subsidiaries and Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either

 

-76-

 

initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender (or Bank Product Provider)
with any credit or other information with respect to any Borrower, its
Affiliates or any of their respective business, legal, financial or other
affairs, and irrespective of whether such information came into Agent's or its
Affiliates' or representatives' possession before or after the date on which
such Lender became a party to this Agreement (or such Bank Product Provider
entered into a Bank Product Agreement).

 

15.7.       Costs and Expenses; Indemnification.

 

Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys' fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrowers and their
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers). In the event Agent is not reimbursed for such costs and
expenses by a Loan Party or its Subsidiaries, each Lender hereby agrees that it
is and shall be obligated to pay to Agent such Lender's ratable thereof. Each of
the Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender's ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

15.8.       Agent in Individual Capacity.

 

WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with each Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though WFCF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, pursuant to such
activities, WFCF or its Affiliates may receive

 

-77-

 

information regarding each Loan Party or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of each Loan Party or such other Person and that prohibit the disclosure
of such information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them. The terms "Lender" and "Lenders"
include WFCF in its individual capacity.

 

15.9.       Successor Agent.

 

Agent may resign as Agent upon 30 days prior written notice to the Lenders
(unless such notice is waived by the Required Lenders) and Administrative
Borrower (unless such notice is waived by Borrowers) and without any notice to
the Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Administrative Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers). If, at the time that Agent's
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Administrative
Borrower, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrowers (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term "Agent" shall mean such successor Agent and the retiring Agent's
appointment, powers, and duties as Agent shall be terminated. Upon the
acceptance of a successor's appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swing Lender, as applicable. The fees
payable by Borrowers to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed to between Administrative Borrower and
such successor. After any retiring Agent's resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent's notice of resignation, the retiring Agent's
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

-78-

 

 

 

15.10.     Lender in Individual Capacity.

 

Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with each Loan Party and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding each Loan Party or their Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of each Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to acknowledge) that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.

 

15.11.     Collateral Matters.

 

(a)         The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by Borrowers of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrowers certify to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which neither a Loan Party nor any of its
Subsidiaries owned any interest at the time Agent's Lien was granted nor at any
time thereafter, or (iv) constituting property leased to any Loan Party or any
of its Subsidiaries under a lease that has expired or is terminated in a
transaction permitted under this Agreement or subject to a Permitted Lien
securing Permitted Purchase Money Indebtedness. Notwithstanding the foregoing,
the Liens of the Agent on Term Priority Collateral shall be automatically
released upon the consummation of any sale or disposition of such Collateral in
a transaction permitted under Section 6.4. The Loan Parties and the Lenders
hereby irrevocably authorize (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to authorize) Agent, based upon the
instruction of the Required Lenders, to credit bid and purchase (either directly
or through one or more acquisition vehicles) or to sell or otherwise dispose of
(or to consent to any such sale or other disposition of) all or any portion of
the Collateral at any sale thereof conducted by Agent under the provisions of
the Code, including pursuant to Sections 9-610 or 9-620 of the Code, at any sale
thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the Bankruptcy Code, or at any sale or foreclosure conducted by
Agent (whether by judicial action or otherwise) in accordance with applicable
law. Except as provided above, Agent will not execute and deliver a release of
any Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the

 

-79-

 

authorization of the Bank Product Providers). Upon request by Agent or any
Borrower at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent's authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent's opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
the Loan Parties, including, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. The Lenders further hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, at the request of the
Administrative Borrower, to subordinate (on terms and conditions satisfactory to
Agent) any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.

 

In connection with any termination or release that is authorized pursuant to
this Section 15.11, Agent shall promptly (i) execute and deliver to any Loan
Party, at such Loan Party's expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release and (ii) deliver to
the Loan Parties any portion of such Collateral so released that is in the
possession of Agent.

 

(b)         Agent shall have no obligation whatsoever to any of the Lenders (or
the Bank Product Providers) to assure that the Collateral exists or is owned by
any Loan Party or any of its Subsidiaries or is cared for, protected, or insured
or has been encumbered, or that Agent's Liens have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise provided
herein.

 

(c)         This Section 15.11 shall be subject in all respects to the
provisions of the Intercreditor Agreement.

 

15.12.    Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)         Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or any of its
Subsidiaries or any deposit accounts of any Loan Party or any of its

 

-80-

 

Subsidiaries now or hereafter maintained with such Lender. Each of the Lenders
further agrees that it shall not, unless specifically requested to do so in
writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against any Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral. Notwithstanding the
foregoing and without limiting any rights arising under any Bank Product
Agreement in respect of amounts owing thereunder, no Lender shall exercise any
such right of set-off or any such action unless an Event of Default has occurred
and is continuing.

 

(b)         If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13.     Agency for Perfection.

 

Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code can be
perfected by possession or control. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify Agent thereof, and,
promptly upon Agent's request therefor shall deliver possession or control of
such Collateral to Agent or in accordance with Agent's instructions.

 

15.14.     Payments by Agent to the Lenders.

 

All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.

 

-81-

 

 

15.15.     Concerning the Collateral and Related Loan Documents.

 

Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16.     Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.

 

By becoming a party to this Agreement, each Lender:

 

(a)         is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
respecting any Borrower or its Subsidiaries (each, a "Report") prepared by or at
the request of Agent, and Agent shall so furnish each Lender with such Reports,

 

(b)         expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)         expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding a Borrower
and its Subsidiaries and will rely significantly upon each Borrower's and its
Subsidiaries' books and records, as well as on representations of each
Borrower's personnel,

 

(d)         agrees to keep all Reports and other material, non-public
information regarding each Loan Party and its Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

 

(e)         without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party

 

-82-

 

or any Subsidiary of any Loan Party to Agent that has not been contemporaneously
provided by such Subsidiary to such Lender, and, upon receipt of such request,
Agent promptly shall provide a copy of same to such Lender, (y) to the extent
that Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from any Loan Party or any of its
Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of such Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
a Loan Party, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to any Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender. As an
alternative to providing Lenders with a physical copy of any Report or other
information described in this Section 15.16, Agent may, in its discretion, post
any such Report or information in electronic form to a data site such as
Intralinks.

 

15.17.     Several Obligations; No Liability.

 

Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 15.7, no member of the Lender Group shall have any liability for the
acts of any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender (or Bank
Product Provider) to fulfill its obligations to make credit available hereunder,
nor to advance for such Lender (or Bank Product Provider) or on its behalf, nor
to take any other action on behalf of such Lender (or Bank Product Provider)
hereunder or in connection with the financing contemplated herein.

 

15.18.     Documentation and Syndication Agent.

 

Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Syndication Agent and the
Documentation Agent shall have no duties or responsibilities and neither
Syndication Agent nor the Documentation Agent shall have or be deemed to have
any fiduciary relationship with any Lender, and no implied responsibilities,
duties or obligations shall be construed to exist in this Agreement or any other
Loan Document.

 

16.        WITHHOLDING TAXES.

 

(a)         All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense.
In addition, all

 

-83-

 

such payments will be made free and clear of, and without deduction or
withholding for, any present or future Taxes, and in the event any deduction or
withholding of Taxes is required, Borrowers shall comply with the next sentence
of this Section 16(a). If any Taxes are so levied or imposed, Borrowers agree to
pay the full amount of such Taxes and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement, any
note, or Loan Document, including any amount paid pursuant to this Section 16(a)
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein; provided, however, that Borrowers shall not
be required to increase any such amounts if the increase in such amount payable
results from Agent's or such Lender's own willful misconduct or gross negligence
(as finally determined by a court of competent jurisdiction). Borrowers will
furnish to Agent as promptly as possible after the date the payment of any Tax
is due pursuant to applicable law, certified copies of tax receipts evidencing
such payment by Borrowers or other evidence of payment reasonably satisfactory
to Agent.

 

(b)         Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document, excluding those taxes arising as a
result of voluntary assignment or other transfer by a Lender or Participant
after the initial transfer hereunder and prior to any Default, other than any
such assignment or transfer made at the request of any Loan Party.

 

(c)         If a Lender, Agent or Participant is entitled to claim an exemption
or reduction from United States withholding tax, such Lender, Agent or
Participant agrees with and in favor of Agent and Administrative Borrower, to
deliver to Agent and Administrative Borrower (or, in the case of a Participant,
to the Lender granting the participation only) one of the following before
receiving its first payment under this Agreement:

 

(i)         if such Lender, Agent or Participant is entitled to claim an
exemption from United States withholding tax pursuant to the portfolio interest
exception, (A) a statement of the Lender, Agent or Participant, signed under
penalty of perjury, that it is not a (I) a "bank" as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN or Form
W-8IMY (with proper attachments);

 

(ii)        if such Lender, Agent or Participant is entitled to claim an
exemption from, or a reduction of, withholding tax under a United States tax
treaty, a properly completed and executed copy of IRS Form W-8BEN;

 

(iii)       if such Lender, Agent or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because it is effectively connected with a United States trade or business of
such Lender or Agent, a properly completed and executed copy of IRS Form W-8ECI;

 

(iv)       if such Lender, Agent or Participant is entitled to claim that
interest paid under this Agreement is exempt from United States withholding tax
because such Lender,

 

-84-

 

Agent or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (with proper attachments); or

 

(v)        a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

Each Lender, Agent or Participant shall provide new forms (or successor forms)
to Agent and Administrative Borrower upon (i) the expiration or obsolescence of
any previously delivered forms, (ii) any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (iii) upon the
reasonable request of Agent or Administrative Borrower.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
Administrative Borrower or Agent (as applicable) (A) a certification signed by
the chief financial officer, principal accounting officer, treasurer or
controller and (B) other documentation reasonably requested by Administrative
Borrower or Agent (as applicable) sufficient for Borrower or Agent (as
applicable) to comply with its obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements.

 

No Borrower shall be required to pay additional amounts to any Lender pursuant
to this Section 16 to the extent that the obligation to pay such additional
amounts would not have arisen but for the failure of such Lender to comply with
this paragraph or Section 16(c).

 

(d)         If a Lender, Agent or Participant claims an exemption from
withholding tax in a jurisdiction other than the United States, such Lender or
such Participant agrees with and in favor of Agent (as applicable) and
Administrative Borrower, to deliver to Agent (or, in the case of a Participant,
the Lender granting the participation only) any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement, but only if such Lender, Agent or such
Participant is legally able to deliver such forms, provided, however, that
nothing in this Section 16(d) shall require a Lender, Agent or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender, Agent and each Participant shall
provide new forms (or successor forms) to Agent and Administrative Borrower upon
(i) the expiration or obsolescence of any previously delivered forms, (ii) any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (iii) upon the reasonable request of Agent or
Administrative Borrower.

 

(e)         If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the

 

-85-

 

beneficial owner of Obligations of Borrowers to such Lender or Participant. To
the extent of such percentage amount, Agent will treat such Lender's or such
Participant's documentation provided pursuant to Section 16(c) or 16(d) as no
longer valid. With respect to such percentage amount, such Participant or
Assignee shall provide new documentation, pursuant to Section 16(c) or 16(d), if
applicable. Each Borrower agrees that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

 

(f)         If a Lender, Agent or a Participant is entitled to a reduction in
the applicable withholding tax, Agent and Administrative Borrower (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by Section 16(c) or
16(d) are not delivered to Agent and Administrative Borrower (or, in the case of
a Participant, to the Lender granting the participation), then Agent or
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation), as the case may be, may withhold from any interest
payment to such Lender or such Participant not providing such forms or other
documentation an amount equivalent to the applicable withholding tax and Section
16(a) shall not apply.

 

(g)         If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys' fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

(h)         If Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by Borrowers
or with respect to which Borrowers have paid additional amounts pursuant to this
Section 16, so long as no Default or Event of Default has occurred and is
continuing, it shall pay over such refund to Borrowers (but only to the extent
of payments made, or additional amounts paid, by Borrowers under this Section 16
with respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any

 

-86-

 

penalties, interest or other charges, imposed by the relevant Governmental
Authority, other than such penalties, interest or other charges imposed as a
result of the willful misconduct or gross negligence of Agent hereunder) to
Agent or such Lender in the event Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
which it deems confidential) to any Borrower or any other Person.

 

(i)         If a Borrower fails to pay any Taxes when due to the appropriate
taxing authorities or fails to remit to Administrative Agent or Lenders the
required receipts or other documentary evidence of the payment of the Taxes, the
Loan Parties shall jointly and severally indemnify each Indemnified Person (as
defined in Section 10.3) and its agents (collectively, a "Tax Indemnitee") for
the full amount of Taxes arising in connection with this Agreement or any other
Loan Document (including, without limitation, any Taxes imposed or asserted on
or attributable to amounts payable under this Section 16) paid by such Tax
Indemnitee and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification, as and
when they are incurred and irrespective of whether suit is brought, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than Taxes resulting from gross negligence or
willful misconduct of such Tax Indemnitee as finally determined by a court of
competent jurisdiction). This Section 16(i) shall survive the termination of
this Agreement and the repayment of the Obligations.

 

17.        GENERAL PROVISIONS.

 

17.1.       Effectiveness.

 

This Agreement shall be binding and deemed effective when executed by each
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.

 

17.2.       Section Headings.

 

Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

 

17.3.       Interpretation.

 

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

17.4.       Severability of Provisions.

 

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

-87-

 

  

17.5.       Bank Product Providers.

 

Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting; provided, that no
provision of any Loan Document shall be construed to give any Bank Product
Provider a right to consent to any amendment, modification, waiver or other
action contemplated by any Loan Document, except that each Bank Product
Provider's consent shall be required with respect to any amendment,
modification, waiver or other action that would have the effect of (a) limiting
or eliminating any Lien securing the Bank Product Obligation, unless any such
Liens securing the other Obligations are similarly limited or eliminated or
(b) changing Section 2.4(b)(ii) in a manner adverse to any such Bank Product
Provider. Agent hereby agrees to act as agent for such Bank Product Providers
and, by virtue of entering into a Bank Product Agreement, the applicable Bank
Product Provider shall be automatically deemed to have appointed Agent as its
agent and to have accepted the benefits of the Loan Documents; it being
understood and agreed that the rights and benefits of each Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider's
being a beneficiary of the Liens and security interests (and, if applicable,
guarantees) granted to Agent and the right to share in payments and collections
out of the Collateral as more fully set forth herein. In addition, each Bank
Product Provider, by virtue of entering into a Bank Product Agreement, shall be
automatically deemed to have agreed that Agent shall have the right, but shall
have no obligation, to establish, maintain, relax, or release reserves in
respect of the Bank Product Obligations and that if reserves are established
there is no obligation on the part of Agent to determine or insure whether the
amount of any such reserve is appropriate or not. In connection with any such
distribution of payments or proceeds of Collateral, Agent shall be entitled to
assume no amounts are due or owing to any Bank Product Provider unless such Bank
Product Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Agent as to the amounts that are due and
owing to it and such written certification is received by Agent a reasonable
period of time prior to the making of such distribution. Agent shall have no
obligation to calculate the amount due and payable with respect to any Bank
Products, but may rely upon the written certification of the amount due and
payable from the relevant Bank Product Provider. In the absence of an updated
certification, Agent shall be entitled to assume that the amount due and payable
to the relevant Bank Product Provider is the amount last certified to Agent by
such Bank Product Provider as being due and payable (less any distributions made
to such Bank Product Provider on account thereof). Any Borrower may obtain Bank
Products from any Bank Product Provider, although no Borrower is required to do
so. Each Borrower acknowledges and agrees that no Bank Product Provider has
committed to provide any Bank Products and that the providing of Bank Products
by any Bank Product Provider is in the sole and absolute discretion of such Bank
Product Provider. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, no provider or holder of any Bank Product shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

 

-88-

 

 

17.6.       Debtor-Creditor Relationship.

 

The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor. No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

17.7.       Counterparts; Electronic Execution.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

17.8.       Revival and Reinstatement of Obligations.

 

If the incurrence or payment of the Obligations by any Borrower or Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors' rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property (each, a
"Voidable Transfer"), and if the Lender Group is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Lender Group is required or elects to repay or restore,
and as to all reasonable costs, expenses, and attorneys' fees of the Lender
Group related thereto, the liability of Borrowers or Guarantor automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.

 

17.9.       Confidentiality.

 

(a)         Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on

 

-89-

 

a confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation, provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Administrative Borrower with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to the terms of this Section, (ix) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents; provided, that, prior
to any disclosure to any Person (other than any Loan Party, Agent, any Lender,
any of their respective Affiliates, or their respective counsel) under this
clause (ix) with respect to litigation involving any Person (other than any
Borrower, Agent, any Lender, any of their respective Affiliates, or their
respective counsel), the disclosing party agrees to provide Borrowers with prior
written notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

 

(b)         Anything in this Agreement to the contrary notwithstanding, Agent
may (i) provide information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services, and (ii) use the name, logos, and other insignia of Borrowers and Loan
Parties and the Total Commitments provided hereunder in any "tombstone" or
comparable advertising, on its website or in other marketing materials of the
Agent.

 

-90-

 

 

 

17.10.     Lender Group Expenses.

 

Borrowers agree to pay any and all Lender Group Expenses promptly after demand
therefor is made by Agent and agree that their obligations contained in this
Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

 

17.11.     Survival.

 

All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

 

17.12.     Patriot Act.

 

Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.

 

17.13.     Integration.

 

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.

 

17.14.     Wabash as Agent for Borrowers.

 

Each Borrower hereby irrevocably appoints Wabash as the borrowing agent and
attorney-in-fact for all Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and

 

-91-

 

  

instructions under this Agreement, (b) to take such action as the Administrative
Borrower deems appropriate on its behalf to obtain Advances and Letters of
Credit and to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of this Agreement, and (c) to represent such Borrower in
all respects under this Agreement and the other Loan Documents. It is understood
that the handling of the Loan Account and Collateral in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that Lender Group
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Borrower is dependent on the continued successful performance of the
integrated group. To induce the Lender Group to do so, and in consideration
thereof, each Borrower hereby jointly and severally agrees to indemnify each
member of the Lender Group and hold each member of the Lender Group harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lender Group by any Borrower or by any third party whosoever,
arising from or incurred by reason of (a) the handling of the Loan Account and
Collateral of Borrowers as herein provided, or (b) the Lender Group's relying on
any instructions of the Administrative Borrower, except that Borrowers will have
no liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 17.14 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

 

17.15.     Intercreditor Agreement.

 

Agent and each Lender hereunder, by its acceptance of the benefits provided
hereunder, (a) consents to the subordination of Liens provided for in the
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Intercreditor Agreement, and
(c) authorizes and instructs the Agent to enter into the Intercreditor Agreement
as Agent on behalf of each Lender. Agent and each Lender hereby agrees that the
terms, conditions and provisions contained in this Agreement are subject to the
Intercreditor Agreement and, in the event of a conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

 

[Signature pages to follow.]

 

-92-

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  WABASH NATIONAL CORPORATION,   a Delaware corporation         By: /s/ Mark J.
Weber   Title: SVP-CFO, Treasurer

 

  WABASH NATIONAL, L.P.,   a Delaware limited partnership         By: Wabash
National Trailer Centers, Inc.,     Its General Partner         By: /s/ Mark J.
Weber   Title: SVP-CFO, Treasurer

 

  WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas
corporation         By: /s/ Mark J. Weber   Title: SVP-CFO, Treasurer

 

 

TRANSCRAFT CORPORATION,

a Delaware corporation

          By: /s/ Mark J. Weber   Title: SVP-CFO, Treasurer

 

  WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation         By: /s/
Mark J. Weber   Title: SVP-CFO, Treasurer

 

Signature Page to Credit Agreement

 

 

 

  WALKER GROUP HOLDINGS LLC,   a Texas limited liability company           By:
Wabash National, L.P.,     Its Sole Member             By: Wabash National
Trailer Centers, Inc.,       Its General Partner         By: /s/ Mark J. Weber  
Title: SVP-CFO, Treasurer

 

  BULK SOLUTIONS LLC, a Texas limited liability company             By:

Walker Group Holdings LLC,

Its Sole Member

                  By: Wabash National, L.P.,       Its Sole Member              
  By: Wabash National Trailer Centers, Inc.,         Its General Partner        
    By: /s/ Mark J. Weber   Title: SVP-CFO, Treasurer

 

  GARSITE/PROGRESS LLC, a Texas limited liability company             By: Walker
Group Holdings LLC,     Its Sole Member                By:

Wabash National, L.P.,

Its Sole Member

                      By: Wabash National Trailer Centers, Inc.,         Its
General Partner             By: /s/ Mark J. Weber   Title: SVP-CFO, Treasurer

 

Signature Page to Credit Agreement

 

 

 

  WALKER STAINLESS EQUIPMENT COMPANY LLC, a Delaware limited liability company  
          By:

Walker Group Holdings LLC,

Its Sole Member

                  By: Wabash National, L.P.,       Its Sole Member              
  By: Wabash National Trailer Centers, Inc.,         Its General Partner        
    By: /s/ Mark J. Weber   Title: SVP-CFO, Treasurer

 

  BRENNER TANK LLC, a Wisconsin limited liability company             By:

Walker Group Holdings LLC,

Its Sole Member

                  By:

Wabash National, L.P.,

Its Sole Member

                      By: Wabash National Trailer Centers, Inc.,         Its
General Partner             By: /s/ Mark J. Weber   Title: SVP-CFO, Treasurer

 

Signature Page to Credit Agreement

 

 

 

  BRENNER TANK SERVICES LLC, a Wisconsin limited liability company            
By:

Brenner Tank LLC,

Its Sole Member

                  By:

Walker Group Holdings LLC,

Its Sole Member

                    By:

Wabash National, L.P.,

Its Sole Member

                      By: Wabash National Trailer Centers, Inc.,         Its
General Partner             By: /s/ Mark J. Weber   Title: SVP-CFO, Treasurer

 

Signature Page to Credit Agreement

 

 

 

  WELLS FARGO CAPITAL FINANCE, LLC.,   a Delaware limited liability company, as
Agent and as a Lender         By: /s/ Authorized Signatory   Title: SVP

 

Signature Page to Credit Agreement

 

 

 

  CAPITAL ONE LEVERAGE FINANCE CORPORATION, as a Lender       By: /s/ Authorized
Signatory   Title: SVP

 

Signature Page to Credit Agreement

 

 

 

  GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender         By: /s/ Jack F.
Morrone   Title: Duly Authorized Signatory

 

Signature Page to Credit Agreement

 

 

 

  GE CAPITAL FINANCIAL INC., as a Lender         By: /s/ Heather L. Glade  
Title: Duly Authorized Signatory

 

Signature Page to Credit Agreement

 

 

 

  BMO HARRIS BANK N.A., as Documentation Agent and as a Lender         By: /s/
Authorized Signatory   Title: Director

 

Signature Page to Credit Agreement

 

 

 

  RBS CITIZENS BUSINESS CAPITAL, a division of RBS Citizens, N.A., as
Syndication Agent, Joint Lead Arranger and Joint Bookrunner, and as a Lender    
    By: /s/ Authorized Signatory   Title: Vice President

 

Signature Page to Credit Agreement

 

 

 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _______________________________ between
_______________________________ ("Assignor") and _______________________________
("Assignee"). Reference is made to the Agreement described in Annex I hereto
(the "Credit Agreement"). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

 

1.          In accordance with the terms and conditions of Section 13 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments, all to the extent specified on Annex I.

 

2.          The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor's share of the Advances assigned hereunder,
as reflected on Assignor's books and records.

 

3.          The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States

 

 

 

 

certifying as to the Assignee's status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty].

 

4.          Following the execution of this Assignment Agreement by the Assignor
and Assignee, the Assignor will deliver this Assignment Agreement to the Agent
for recording by the Agent. The effective date of this Assignment (the
"Settlement Date") shall be the latest to occur of (a) the date of the execution
and delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent
for its sole and separate account a processing fee in the amount of $5,000 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

5.          As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

 

6.          Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I). From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.

 

7.          This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.

 

8.          THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

 

-2-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

  [NAME OF ASSIGNOR]   as Assignor         By          Name:        Title:

 

  [NAME OF ASSIGNEE]   as Assignee         By          Name:        Title:

 

ACCEPTED THIS ____ DAY OF

_______________

 

Wells Fargo Capital Finance, LLC, a Delaware limited liability company, as Agent
      By         Name:       Title:  

 

-3-

 

  

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.         Borrowers:

 

Wabash National Corporation, Wabash National, L.P., Wabash Wood Products, Inc.,
Transcraft Corporation, Wabash National Trailer Centers, Inc., Walker Group
Holdings LLC, Brenner Tank LLC, Brenner Tank Services LLC, Bulk Solutions LLC,
Garsite/Progress LLC and Walker Stainless Equipment Company LLC

 

2.         Name and Date of Credit Agreement:

 

Amended and Restated Credit Agreement, dated as of May 8, 2012, by and among
Borrowers, the lenders from time to time a party thereto (the "Lenders"), Wells
Fargo Capital Finance, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders

 

3. Date of Assignment Agreement: __________       4. Amounts:          
(a)       Assigned Amount of Revolver Commitment $__________        
(b)      Assigned Amount of Advances $__________       5. Settlement Date:
  __________       6. Purchase Price $__________       7. Notice and Payment
Instructions, etc.  

 

Assignee:   Assignor:                        

 

Annex 1 - Page 1

 

 

8.          Agreed and Accepted:

 

[ASSIGNOR]   [ASSIGNEE]           By:     By:   Title:     Title:  

 

Accepted:       Wells Fargo Capital Finance, LLC,   a Delaware limited liability
company, as Agent         By          Name:        Title:  

 

[WABASH NANTIONAL corporation, as
Administrative Borrower         By          Name:        Title:]  

 

Annex 1 - Page 2

 





  

EXHIBIT B-1

 

FORM OF BORROWING BASE CERTIFICATE

 

Wells Fargo Capital Finance, LLC 150 South Wacker Drive Suite 2200 MAC N2814-220
Chicago, Illinois 60606

 

The undersigned, Wabash National Corporation ("Administrative Borrower"),
pursuant to Schedule 5.2 of that certain Amended and Restated Credit Agreement
dated as of May 8, 2012 (as amended, restated, modified, supplemented,
refinanced, renewed, or extended from time to time, the "Credit Agreement"),
entered into among Administrative Borrower, Wabash National, L.P., Wabash Wood
Products, Inc., Transcraft Corporation, Wabash National Trailer Centers, Inc.,
Walker Group Holdings LLC, Brenner Tank LLC, Brenner Tank Services LLC, Bulk
Solutions LLC, Garsite/Progress LLC and Walker Stainless Equipment Company LLC
(collectively with Administrative Borrower, the "Borrowers"), the lenders
signatory thereto from time to time and Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, as the arranger and administrative agent (in
such capacity, together with its successors and assigns, if any, in such
capacity, "Agent"), hereby certifies to Agent that the following items,
calculated in accordance with the terms and definitions set forth in the Credit
Agreement for such items are true and correct.

 

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

 

[Remainder of page intentionally left blank]

 



 

 



  



Effective Date of Calculation:    ______________________ (the "Statement Date")
                  A.           Borrowing Base Calculation                  
1.            Borrowing Base                   a.           (i)          85% of
Eligible Accounts1   $_______________               (ii)         the amount, if
any, of the Dilution Reserve   $_______________               (iii)        Item
1.a.(i) minus Item 1.a.(ii)       $_______________          
b.           Eligible Inventory (other than Build to Order Inventory)          
        (i)          85% of Eligible Inventory2 (other than Build to Order
Inventory) consisting of finished goods (including without limitation new and
used trailers, FRAC tanks and portable storage containers)3   $_______________  
            (ii)         70% of Eligible Inventory2 consisting of raw materials3
  $_______________               (iii)        50% of Eligible Inventory2
consisting of work in process3                   (iv)        Item 1.b.(i) plus
Item 1.b.(ii) plus Item 1.b.(iii)       $_______________          
(v)         85% times the Net Liquidation Percentage   $_______________        
      (vi)        the value of Borrowers' Eligible Inventory (other than Build
to Order Inventory)2, 3   $_______________               (vii)       Item
1.b.(v) times Item 1.b.(vi)   $_______________               (viii)      The
lesser of Items 1.b.(iv) and 1.b.(vii)       $_______________

 



 



1See Annex A

 

2See Annex B

 

3Value calculated at the lower of cost or market on a basis consistent with
Borrower's historical accounting practices.



 

-2-

 



 

c.           Eligible Inventory consisting of Build to Order Inventory          
        (i)          90% of Eligible Inventory2 (calculated at cost on a basis
consistent with Borrower's historical accounting practices) consisting of Build
to Order inventory   $_______________               (ii)         90% times the
Net Liquidation Percentage   $_______________               (iii)        the
value (calculated at the lower of cost or market on a basis consistent with
Borrower's historical accounting practices) of Borrowers' Eligible Inventory
consisting of Build to Order Inventory   $_______________              
(iv)        Item 1.c.(ii) times Item 1.c.(iii)   $_______________              
(v)         The lesser of Items 1.c.(i) and 1.c.(iv)       $_______________    
      2.            Reserves                   a.           Bank Product Reserve
Amount   $_______________               b.           the sum of the aggregate
amount of reserves, if any, established by Agent under Section 2.1(c) of the
Credit Agreement   $_______________               c.           Sum of Items 2.a.
and 2.b.       $_______________           3.           Borrowing Base (Item
1.a.(iii) plus Item 1.b.(viii) plus Item 1.c.(v) minus Item 2.c.)      
$_______________           4.           Availability calculation                
  a.             (i)          Maximum Revolver Amount   $_______________        
      (ii)         Letter of Credit Usage as of Statement Date  
$_______________               (iii)        Amount of outstanding Advances
(including Swing Loans) as of Statement Date   $_______________              
(iv)        Item 4.a.(i) minus Item 4.a.(ii) minus Item 4.a.(iii)  
$_______________    

 



-3-

 



 

b.             (i)          Borrowing Base as of Statement Date (Item 3)
$_______________         (ii)         Letter of Credit Usage as of Statement
Date $_______________         (iii)        Amount of outstanding Advances
(including Swing Loans) as of Statement Date $_______________        
(iv)        Item 4.b.(i) minus Item 4.b.(ii) minus Item 4.b.(iii)
$_______________         c.            Lesser of Item 4.a.(iv) and 4.b(iv).  
$_______________       d.            outstanding Advances against the value of
Eligible Inventory that has been sold on a bill and hold basis4  
$_______________       B.           Letters of Credit Calculation          
1.           Maximum L/C amount   $15,000,000       2.           L/Cs permitted
under Borrowing Base           a.           Borrowing Base (from Section A, Item
3) $_______________         b.           Amount of outstanding Advances as of
Statement Date (including Swing Loans) $_______________        
c.           Item 2.a. minus Item 2.b.   $_______________      
3.           L/Cs permitted under Maximum Revolver Amount          
a.           Maximum Revolver Amount $_______________        
b.           Amount of outstanding Advances as of Statement Date (including
Swing Loans) $_______________         c.           Item 3.a. minus Item 3.b.  
$_______________       4.           Letter of Credit Usage plus the amount of
any proposed Letters of Credit   $_______________       5.           No L/C
Availability if Item 4 is greater than Item 1, Item 2.c. or Item 3.c.  
$_______________

 



 



4In no event shall outstanding Advances against the value of Eligible Inventory
that has been sold on a bill and hold basis exceed $9,000,000 in the aggregate.

 



-4-

 

  

Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrowers that all of the foregoing is true and
correct as of the effective date of the calculations set forth above and that
such calculations have been made in accordance with the requirements of the
Credit Agreement.

 

  WABASH NATIONAL CORPORATION   as Administrative Borrower         By:    
Title:  

 

-5-

 

 

Annex A – Eligible Accounts

 

Accounts created in the ordinary course arising out of sale of goods or
rendition of services complying with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents     $_______________    
    less (without duplication)               Accounts that the Account Debtor
has failed to pay by the earlier of (i) the 105th day after the original invoice
date thereof or (ii) the 60th day after the due date thereof   $_______________
          Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under the immediately preceding clause   $_______________          
Accounts with respect to which the Account Debtor is an Affiliate of a Borrower
or an employee or agent of a Borrower or any Affiliate of a Borrower  
$_______________           Accounts arising in a transaction wherein goods are
placed on consignment or are sold pursuant to a guaranteed sale, a sale or
return, a sale on approval, a bill and hold, or any other terms by reason of
which the payment by the Account Debtor may be conditional   $_______________  
        Accounts that are not payable in Dollars   $_______________  

 

-6-

 

 

Accounts with respect to which the Account Debtor either (i) does not maintain
its chief executive office in the United States or Canada, or (ii) is not
organized under the laws of the United States or any state thereof, or Canada or
any province thereof, or (iii) is the government of any foreign country or
sovereign state (other than Canada), or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof, unless (y) the Account is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (z) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent   $_______________           Accounts with respect to
which the Account Debtor is either (i) the United States or any department,
agency, or instrumentality of the United States (exclusive, however, of Accounts
with respect to which Borrowers have complied, to the reasonable satisfaction of
Agent, with the Assignment of Claims Act, 31 USC § 3727), or (ii) any state of
the United States   $_______________           Accounts with respect to which
the Account Debtor is a creditor of a Borrower, has or has asserted a right of
setoff, or has disputed its obligation to pay all or any portion of the Account,
to the extent of such claim, right of setoff, or dispute   $_______________  

 

-7-

 

 

Accounts with respect to which (i) the Account Debtor is a Person with an
investment grade rating by S&P or Moody's or one of its Affiliates (such Person,
together with its Affiliates, a "Rated Account Debtor"), and total obligations
owing to Borrowers by such Rated Account Debtor exceed 30% (such percentage as
applied to such Rated Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Rated Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage, or (ii) an Account Debtor's
(other than a Rated Account Debtor) whose total obligations owing to Borrowers
exceed 20% (such percentage, as applied to a particular Account Debtor, being
subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the applicable foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon such
concentration limit   $_______________           Accounts with respect to which
the Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has
gone out of business, or as to which a Borrower has received notice of an
imminent Insolvency Proceeding or a material impairment of the financial
condition of such Account Debtor,   $_______________           Accounts, the
collection of which, Agent, in its Permitted Discretion, believes to be doubtful
by reason of the Account Debtor's financial condition,   $_______________      
    Accounts that are not subject to a valid and perfected first priority
Agent's Lien,   $_______________  

 

-8-

 

 

Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and billed to the Account Debtor, or (ii) the services giving
rise to such Account have not been performed and billed to the Account Debtor  
$_______________           Accounts with respect to which the Account Debtor is
a Sanctioned Person or Sanctioned Entity   $_______________           Accounts
that represent the right to receive progress payments or other advance billings
that are due prior to the completion of performance by a Borrower of the subject
contract for goods or services   $_______________           Accounts owned by a
target acquired in connection with a Permitted Acquisition until the completion
of a field examination with respect to such target, in each case, reasonably
satisfactory to Agent (which field examination may be conducted prior to the
closing of such Acquisition   $_______________           Accounts owned by a
Borrower that is a Walker Entity acquired in connection with the Closing Date
Acquisition until completion of a field examination with respect to such Walker
Entity, reasonably satisfactory to Agent   $_______________           Total
Excluded Accounts     $_______________         Eligible Accounts (Total Accounts
less Total Excluded Accounts):     $_______________

 

-9-

 

 

Annex B – Eligible Inventory

 

Inventory consisting of first quality finished goods, raw materials or
work-in-process held for sale in the ordinary course of Borrowers' business,
that complies with each of the representations and warranties respecting
Eligible Inventory made in the Loan Documents     $_______________         less
(without duplication)               Inventory which a Borrower does not have
good, valid, and marketable title thereto   $_______________           Inventory
which a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of Borrowers)   $_______________          
Inventory not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Credit Agreement (or in-transit from one such
location to another such location)   $_______________           Inventory
in-transit to or from a location of a Borrower (other than in-transit from one
location set forth on Exhibit E-1 to another location set forth on Exhibit E-1)
  $_______________           Inventory located on real property leased by a
Borrower or in a contract warehouse, in each case, unless it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises   $_______________          
Inventory that is the subject of a bill of lading or other document of title  
$_______________           Inventory not subject to a valid and perfected first
priority Agent's Lien   $_______________           Inventory consisting of goods
returned or rejected by a Borrower's customers   $_______________  

 

-10-

 

 

Inventory consisting of goods that are obsolete or slow moving, restrictive or
custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers' business, defective goods,
"seconds," or Inventory acquired on consignment   $_______________          
Inventory subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of Default despite such third
party rights   $_______________           Inventory acquired in connection with
a Permitted Acquisition or the Closing Date Acquisition, as applicable, until
the completion of an appraisal and field examination of the Inventory acquired
in connection with such Acquisition, in each case, reasonably satisfactory to
Agent (which appraisal and field examination may be conducted prior to the
closing of such Permitted Acquisition)   $_______________           Inventory
owned by Garsite and Administrative Borrower has not delivered to Agent recorded
UCC-3 amendment amending UCC financing statement number 07-0025610102 filed
against Garsite   $_______________           Total Excluded Inventory    
$_______________         Eligible Inventory (Total Inventory less Total Excluded
Inventory):     $_______________

 



-11-

 

 

EXHIBIT B-2

 

FORM OF BANK PRODUCTS PROVIDER LETTER AGREEMENT

 

[Letterhead of Specified Bank Products Provider]

 

[Date]

 

Wells Fargo Capital Finance, LLC as Agent
150 South Wacker Drive, Suite 2200

MAC N2814-220

Chicago, Illinois 60606
Attention: [                                      ]

Fax No.:

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 8, 2012 (as amended, restated, supplemented, or modified from
time to time, the "Credit Agreement"), by and among the lenders party thereto
(such lenders, together with their respective successors and assigns, are
referred to hereinafter each individually as a "Lender" and collectively as the
"Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (together with its successors
and assigns in such capacity, "Agent"), and WABASH NATIONAL CORPORATION, WABASH
NATIONAL, L.P., WABASH WOOD PRODUCTS, INC., TRANSCRAFT CORPORATION, WABASH
NATIONAL TRAILER CENTERS, INC., WALKER GROUP HOLDINGS LLC, BRENNER TANK LLC,
BRENNER TANK SERVICES LLC, BULK SOLUTIONS LLC, GARSITE/PROGRESS LLC and WALKER
STAINLESS EQUIPMENT COMPANY LLC (collectively, the "Borrowers"). Capitalized
terms used herein but not specifically defined herein shall have the meanings
ascribed to them in the Credit Agreement.

 

Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the "Specified Bank Product Agreement [Agreements]") dated as of
[__________] by and between [Lender or Affiliate of Lender] (the "Specified Bank
Products Provider") and [identify the Loan Party or Subsidiary].

 

1.          Appointment of Agent. The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15, and 17.5 (collectively such sections are referred to herein
as the "Agency Provisions"), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. Specified Bank Products Provider and Agent each agree
that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank

 

 

 

 

Products provided pursuant to the Specified Bank Product Agreement[s], on the
other hand.

 

2.          Acknowledgement of Certain Provisions of Credit Agreement. The
Specified Bank Products Provider hereby acknowledges that it has reviewed the
provisions of Sections 2.4(b)(ii), 14.1, 15.10, 15.11, and 17.5 of the Credit
Agreement, including, as applicable, the defined terms referenced therein, and
agrees to be bound by the provisions thereof. Without limiting the generality of
any of the foregoing referenced provisions, Specified Bank Product Provider
understands and agrees that its rights and benefits under the Loan Documents
consist solely of it being a beneficiary of the Liens and security interests
granted to Agent and the right to share in Collateral as set forth in the Credit
Agreement.

 

3.          Reporting Requirements. Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider's reasonable determination of
the credit exposure (and mark- to-market exposure) of Borrowers and their
Subsidiaries in respect of the Bank Products provided by Specified Bank Products
Provider pursuant to the Specified Bank Products Agreement[s]. If Agent does not
receive such written report within the time period provided above, Agent shall
be entitled to assume that the reasonable determination of the credit exposure
of Borrowers and their Subsidiaries with respect to the Bank Products provided
pursuant to the Specified Bank Products Agreement[s] is zero.

 

4.          Bank Product Reserve Conditions. Specified Bank Products Provider
further acknowledges and agrees that Agent shall have the right, but shall have
no obligation to establish, maintain, relax or release reserves in respect of
any of the Bank Product Obligations and that if reserves are established there
is no obligation on the part of the Agent to determine or insure whether the
amount of any such reserve is appropriate or not. If Agent so chooses to
implement a reserve, Specified Bank Products Provider acknowledges and agrees
that Agent shall be entitled to rely on the information in the reports described
above to establish the Bank Product Reserve Amount.

 

5.          Bank Product Obligations. From and after the delivery to Agent of
this letter agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and each Borrower, the
obligations and liabilities of Borrowers and their Subsidiaries to Specified
Bank Product Provider in respect of Bank Products evidenced by the Specified
Bank Product Agreement[s] shall constitute Bank Product Obligations (and which,
in turn, shall constitute Obligations), and Specified Bank Product Provider
shall constitute a Bank Product Provider until such time as Specified Bank
Products Provider or its affiliate is no longer a Lender. Specified Bank
Products Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.

 

6.          Notices. All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 11 of the Credit
Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent in
accordance with Section 11 in the Credit Agreement, if to Borrowers, shall be
mailed, sent, or delivered to Borrowers in accordance with

 

 

 

 

Section 11 in the Credit Agreement, and, if to Specified Bank Products Provider,
shall be mailed, sent or delivered to the address set forth below, or, in each
case as to any party, at such other address as shall be designated by such party
in a written notice to the other party. 

  

If to Specified Bank
Products Provider:                 Attn:     Fax No.  

 

 

7.            Miscellaneous. This letter agreement is for the benefit of the
Agent, the Specified Bank Products Provider, each Borrower and each of their
respective successors and assigns (including any successor agent pursuant to
Section 15.9 of the Credit Agreement, but excluding any successor or assignee of
a Specified Bank Products Provider that does not qualify as a Bank Product
Provider). Unless the context of this letter agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or." This letter agreement may be
executed in any number of counterparts and by different parties on separate
counterparts. Each of such counterparts shall be deemed to be an original, and
all of such counterparts, taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this letter by telefacsimile
or other means of electronic transmission shall be equally effective as delivery
of a manually executed counterpart.

 

8.            Governing Law.

 

(a)          The validity of this letter agreement, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of ILLINOIS.

 

(b)          The parties agree that all actions or proceedings arising in
connection with this letter agreement shall be tried and litigated only in the
state courts, and, to the extent permitted by applicable law, federal courts,
located in the county of COOK, State of ILLINOIS. Each of EACH Borrower,
SPECIFIED BANK PRODUCTS PROVIDER, and AGENT waive, to the extent permitted under
applicable law, any right each may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this SECTION 8(b).

 

 

 

  

(c)          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, Each Borrower,
SPECIFIED BANK PRODUCTS PROVIDER, and AGENT EACH hereby waive their respective
rights to a jury trial of any claim or cause of action based upon or arising out
of this letter agreement or any of the transactions contemplated herein,
including contract claims, tort claims, breach of duty claims, and all other
common law or statutory claims. Each of EACH Borrower, SPECIFIED BANK PRODUCTS
PROVIDER, and AGENT EACH represents TO THE OTHERS that each has reviewed this
waiver and each knowingly and voluntarily waives its JURY TRIAL rights following
consultation with legal counsel. In the event of litigation, a copy of this
LETTER AGREEMENT may be filed as a written consent to a trial by the Court.

 

[signature pages to follow]

 

 

 

 

  Sincerely,       [SPECIFIED BANK PRODUCTS PROVIDER]

 

  By:     Name:     Title:  

 

 

 

 

Acknowledged, accepted, and agreed

as of the date first written above:

 

WABASH NATIONAL CORPORATION,
a Delaware corporation, as a Borrower

 



By:     Name:     Title:    

 

WABASH NATIONAL, L.P.,
a Delaware limited partnership, as a Borrower

 



By: Wabash National Trailer Centers, Inc.,   Its General Partner

 

By:     Name:     Title:    

 

WABASH WOOD PRODUCTS, INC. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas
corporation, as a Borrower

 



By:     Name:     Title:    

 

TRANSCRAFT CORPORATION,
a Delaware corporation, as a Borrower

 



By:     Name:     Title:    

 

 

 

 

WABASH NATIONAL TRAILER CENTERS, INC., a Delaware corporation,
as a Borrower

 



By:     Name:     Title:    

 

WALKER GROUP HOLDINGS LLC,
a Texas limited liability company, as a Borrower

 



By: [__________________],   Its Sole Member

 

By:     Name:     Title:    

 

BULK SOLUTIONS LLC,
a Texas limited liability company, as a Borrower

 



By: Walker Group Holdings LLC,   Its Sole Member

 

By:     Name:     Title:    

 

WALKER STAINLESS EQUIPMENT COMPANY LLC,
a Delaware limited liability company, as a Borrower

 



By: Walker Group Holdings LLC,   Its Sole Member

 

By:     Name:     Title:    

 

 

 

 

BRENNER TANK LLC,
a Wisconsin limited liability company, as a Borrower

 



By: Walker Group Holdings LLC,   Its Sole Member

 

By:     Name:     Title:    

 

GARSITE/PROGRESS LLC,
a Texas limited liability company, as a Borrower

 



By: Walker Group Holdings LLC,   Its Sole Member

 

By:     Name:     Title:    

 

BRENNER TANK SERVICES LLC,
a Wisconsin limited liability company, as a Borrower 

 



By: Brenner Tank LLC,   Its Sole Member

 

By:     Name:     Title:    

  

 

 

 

Acknowledged, accepted, and

agreed as of _____________, 20__:

 

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company,
as Agent

 

By:     Name:     Title:    

 





 

 







 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Borrowers' letterhead]

 

To: Wells Fargo Capital Finance, LLC   150 South Wacker Drive, Suite 2200   MAC
N2814-220   Chicago, Illinois  60606   Attn:  Business Finance Division Manager

 

Re: Compliance Certificate dated _____________

 

Ladies and Gentlemen:

 

Reference is made to that certain AMENDED AND RESTATED CREDIT AGREEMENT (the
"Credit Agreement") dated as of May 8, 2012, by and among the lenders identified
on the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and collectively as the "Lenders"), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders ("Agent"), WABASH NATIONAL CORPORATION, WABASH NATIONAL,
L.P., WABASH WOOD PRODUCTS, INC., TRANSCRAFT CORPORATION, WABASH NATIONAL
TRAILER CENTERS, INC., WALKER GROUP HOLDINGS LLC, BRENNER TANK LLC, BRENNER TANK
SERVICES LLC, BULK SOLUTIONS LLC, GARSITE/PROGRESS LLC and WALKER STAINLESS
EQUIPMENT COMPANY LLC (the "Borrowers"). Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

 

Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned chief
financial officer of the Administrative Borrower hereby certifies, in his
capacity as an officer of the Administrative Borrower and not individually,
that:

 

1.          The financial information of Borrowers and their Subsidiaries
furnished in Schedule 1 attached hereto, has been prepared in accordance with
GAAP (except for year-end adjustments and the lack of footnotes), and fairly
presents in all material respects the financial condition of Borrowers and their
Subsidiaries.

 

2.          Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrowers and their Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Schedule 5.1 of the Credit Agreement.

 

3.          Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event

 

 

 

 

or condition that constitutes a Default or Event of Default, except for such
conditions or events listed on Schedule 2 attached hereto, specifying the nature
and period of existence thereof and what action Borrowers and their Subsidiaries
have taken, are taking, or propose to take with respect thereto.

 

4.          The representations and warranties of Borrowers and their
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date), except as set forth on Schedule
3 attached hereto.

 

5.          Borrowers and their Subsidiaries are in compliance with the
applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.

 

-2-

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.

 

  WABASH NATIONAL CORPORATION, as Administrative Borrower

 

  By:     Name:     Title:  

  

-3-

 

  

SCHEDULE 1

Financial Information

 

 

 

 

SCHEDULE 2

Default or Event of Default

 

 

 

 



SCHEDULE 3

Representations and Warranties

 

 

 

 

SCHEDULE 4

Financial Covenants

 

Fixed Charge Coverage Ratio.

 

A Financial Covenant Trigger Event [has/has not] occurred during the month for
which financial statements are being delivered herewith.

 

[Borrowers' Fixed Charge Coverage Ratio, measured on a month-end basis, for the
period ending _________, ________ is ___:1.0, which [is/is not] greater than or
equal to the amount set forth in Section 7 of the Credit Agreement for the
corresponding period.]1

 



 



1 Include if a Financial Covenant Trigger Event has occurred during the month
for which financial statements are being delivered.

 

 

 

 



 

EXHIBIT L-1

 

FORM OF LIBOR NOTICE

 

Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
150 South Wacker Drive, Suite 2200
MAC N2814-220
Chicago, Illinois 60606

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Amended and Restated Credit Agreement,
dated as of May 8, 2012 (the "Credit Agreement"), among Wabash National
Corporation, Wabash National, L.P., Wabash Wood Products, Inc., Transcraft
Corporation, and Wabash National Trailer Centers, Inc., Walker Group Holdings
LLC, Brenner Tank LLC, Brenner Tank Services LLC, Bulk Solutions LLC,
Garsite/Progress LLC and Walker Stainless Equipment Company LLC ("Borrowers"),
the lenders signatory thereto (the "Lenders"), and Wells Fargo Capital Finance,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders ("Agent"). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

This LIBOR Notice represents Borrowers' request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $________ (the "LIBOR Rate
Advance"), and is a written confirmation of the telephonic notice of such
election given to Agent.

 

The LIBOR Rate Advance will have an Interest Period of 1, 2, 3 or 6 month(s)
commencing on ______________.

 

This LIBOR Notice further confirms Borrowers' acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

 

Administrative Borrower represents and warrants that no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur after giving effect to the request above.

 

 

 

 



Wells Fargo Capital Finance, LLC as Agent

Page 2



 

  Dated:  

 

  WABASH NATIONAL CORPORATION, Delaware corporation, as Administrative Borrower

 

  By:     Name:     Title:  

 

Acknowledged by:       Wells Fargo Capital Finance, LLC,   a Delaware limited
liability company, as Agent  

 

By     Name:     Title:    

 



 

 

 

Exhibit 3.1

 

(see attached)

 

 

 

 

CLOSING CHECKLIST

 

Loans by Certain Lenders
to
Wabash National Corporation, Wabash National Trailer Centers, Inc.,
Wabash Wood Products, Inc., Wabash National, LP, Transcraft Corporation
and the Walker Loan Parties

 

Closing Date: May 8, 2012

 

I.Parties:

 

A.Wells Fargo Capital Finance, LLC, as Administrative Agent ("Agent")
150 South Wacker Drive, Suite 2200
Chicago, Illinois 60606

 

B.Lenders listed on Exhibit A (the "Lenders")

 

C.Wabash National Corporation ("Wabash")
1000 Sagamore Parkway
Lafayette, Indiana 47905

 

D.Existing Domestic Subsidiaries of Wabash listed on Exhibit B (collectively
with Wabash, the "Original Borrowers")

 

E.Existing Domestic Subsidiaries of Wabash listed on Exhibit C (collectively,
the "Original Guarantors")

 

(Original Borrowers and Original Guarantors are collectively referred to as
"Original Loan Parties")

 

F.Domestic Subsidiaries of Wabash acquired on the Closing Date listed on Exhibit
D (collectively, the "Walker Loan Parties")

 

(Original Loan Parties and Walker Loan Parties are collectively referred to as
the "Loan Parties")

 

G.Morgan Stanley Senior Funding, Inc., as Term Loan Administrative Agent ("Term
Loan Agent")
1 Pierrepont Plaza, 7th Floor
New York, New York 11201

 

H.Morgan Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC
("Convertible Notes Underwriters")

  

 

 

 

I.Walker Group Resources LLC ("Seller")
c/o Insight Equity Management Company LLC
1400 Civic Place, Suite 250
Southlake, Texas 76092

 

J.Capital One Leverage Finance Corporation ("Existing ABL Agent")

 

K.LBC Credit Partners, L.P. ("Existing Term Agent")

 

II.Counsel to Parties:

 

A.Agent:

Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603

 

B.Loan Parties:

Hogan Lovells US LLP
1000 International Drive
Suite 2000
Baltimore, Maryland 21202

 

C.Term Loan Agent:

Paul Hastings
77 East 55th Street
New York, New York 10022

 

D.Convertible Notes Underwriters:

Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017

 

E.Seller:

Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219

 

III.Closing Documents:

 

-2-

 

 

A.Items pertaining to, or to be executed by, all Borrowers:

 

1.Amended and Restated Credit Agreement, together with Schedules and Exhibits

 

2.Representations and Warranties of Officers

 

3.Amended and Restated Security Agreement, together with Schedules and Exhibits
and the following:

 

a)Equity certificates for the entities listed on Exhibit E

 

b)Assignments Separate from Certificates

 

c)Intercompany Note(s)

 

4.Reaffirmation of Collateral Documents

 

a)Collateral Access Agreements listed on Exhibit F (Loan Parties)

 

b)Trademark Security Agreement (WNLP)

 

c)Patent Security Agreement (WNLP)

 

d)Processor Agreements for processing locations set forth on Exhibit F (WNLP)

 

e)Collateral Assignment of Tycorra documents (WNLP)

 

f)Trademark Security Agreement (Transcraft)

 

g)Deposit Account Control Agreements (Loan Parties)

 

5.Closing Certificate

 

6.Funds Flow

 

7.Solvency Certificate

 

8.Accountant's Letter

 

9.Initial Borrowing Base Certificate

 

B.Items pertaining to, or to be executed by, all Guarantors:

 

1.Representations and Warranties of Officers (see Item A.2)

 

2.Amended and Restated General Continuing Guaranty

 

 

-3-

 

 

3.Amended and Restated Security Agreement (see A.3 above)

 

C.Items pertaining to, or to be executed by, all Loan Parties:

 

1.Items to be delivered with respect to insurance:

 

a)Certificates of insurance with respect to (i) property, casualty, business
interruption policies, showing Agent as certificate holder, loss payee and
mortgagee, with lender's loss payable clause in favor of Agent and mortgagee
clause in favor of Agent; and (ii) liability and other third party policies,
showing Agent as certificate holder and additional insured party (2 sets of
materials; 1 for Walker Loan Parties, one for the Original Loan Parties)

 

b)Assignment of Business Interruption Insurance (Walker Loan Parties)

 

c)Amended and Restated Assignment of Business Interruption Insurance (Original
Loan Parties)

 

d)Letter re Loss Payee

 

2.Amended and Restated Intercompany Subordination Agreement

 

3.Post-Closing Letter

 

D.Items pertaining to, or to be executed by, Wabash only:

 

1.Amendment to Mortgage with respect to location in Fairfield, IN, together with
date down endorsement title policy

 

2.UCC financing statements as set forth on Exhibit G

 

3.Secretary's Certificate with respect to:

 

Certified Certificate of Incorporation
Bylaws
Resolutions
Incumbency of Officers

 

4.Certificates of good standing as listed on Exhibit H

 

5.Amended and Restated Assignment of Loan and Security Documents re Tycorra

  

-4-

 

 

E.Items pertaining to, or to be executed by, WNTC only:

 

1.Amendments to Mortgages/Deeds of Trust with respect to the following
locations, together with date down endorsements to title policies:

 

a)Dunmore, PA

 

b)Smithton, PA

 

c)San Antonio, TX

 

d)Dallas, TX

 

e)Portland, OR

 

f)Phoenix, AZ

 

g)Miami, FL

 

h)Fontana, CA

 

i)Denver, CO

 

j)Columbus, OH

 

2.UCC financing statements as set forth on Exhibit G

 

3.Secretary's Certificate with respect to:

 

Certified Certificate of Incorporation
Bylaws
Resolutions
Incumbency of Officers

 

4.Certificates of good standing as listed on Exhibit H

 

F.Items pertaining to, or to be executed by, WNLP only:

 

1.UCC financing statements as set forth on Exhibit G

 

2.Secretary's Certificate with respect to:

 

Certified Certificate of Limited Partnership
Partnership Agreement
Partner Consent
Resolutions
Incumbency of Officers

 

3.Certificates of good standing as listed on Exhibit H

 

 

-5-

 

 

4.Amended and Restated Assignment of Loan and Security Documents re Tycorra

 

G.Items pertaining to, or to be executed by, Wood only:

 

1.Amendment to Mortgage with respect to location in Harrison, AR, together with
date down endorsement to title policy

 

2.UCC financing statements as set forth on Exhibit G

 

3.Secretary's Certificate with respect to:

 

Certified Articles of Incorporation
Bylaws
Resolutions
Incumbency of Officers

 

4.Certificate of good standing as listed on Exhibit H

 

H.Items pertaining to, or to be executed by, Transcraft only:

 

1.UCC financing statements as set forth on Exhibit G

 

2.Secretary's Certificate with respect to:

 

Certified Certificate of Incorporation
Bylaws
Resolutions
Incumbency of Officers

 

3.Certificates of good standing as listed on Exhibit H

 

I.Items pertaining to, or to be executed by, Cloud only:

 

1.UCC financing statements as set forth on Exhibit G

 

2.Secretary's Certificate with respect to:

 

Certified Articles of Incorporation
Bylaws
Resolutions
Incumbency of Officers

 

3.Certificate of good standing as listed on Exhibit H

 

J.Items pertaining to, or to be executed by, Funding only:

 

1.UCC financing statements as set forth on Exhibit G

 

 

-6-

 

 

2.Secretary's Certificate with respect to:

 

Certified Certificate of Formation
Operating Agreement
Resolutions
Incumbency of Officers

 

3.Certificate of good standing as listed on Exhibit H

 

K.Items pertaining to, or to be executed by, WNM only:

 

1.UCC financing statements as set forth on Exhibit G

 

2.Secretary's Certificate with respect to:

 

Certified Certificate of Limited Partnership
Partnership Agreement
Partner Consent
Resolutions
Incumbency of Officers

 

3.Certificates of good standing as listed on Exhibit H

 

L.Items pertaining to, or to be executed by, CTC only:

 

1.UCC financing statements as set forth on Exhibit G

 

2.Secretary's Certificate with respect to:

 

Certified Articles of Incorporation
Bylaws
Resolutions
Incumbency of Officers

 

3.Certificate of good standing as listed on Exhibit H

 

M.Items pertaining to, or to be executed by, Services only:

 

1.UCC financing statements as set forth on Exhibit G

 

2.Secretary's Certificate with respect to:

 

Certified Certificate of Limited Partnership
Partnership Agreement
Partner Consent
Resolutions
Incumbency of Officers

 

 

-7-

 

 

3.Certificates of good standing as listed on Exhibit H

 

N.Items pertaining to, or to be executed by, FTSI only:

 

1.UCC financing statements as set forth on Exhibit G

 

2.Secretary's Certificate with respect to:

 

Certified Certificate of Limited Partnership
Partnership Agreement
Partner Consent
Resolutions
Incumbency of Officers

 

3.Certificates of good standing as listed on Exhibit H

 

O.Items relating to Walker Group Holdings LLC:

 

1.Trademark Security Agreement

 

2.Patent Security Agreement

 

3.UCC financing statements as set forth on Exhibit I

 

4.Secretary's Certificate with respect to:

 

Certified Articles of Organization
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers

 

5.Certificate of good standing as listed on Exhibit J

 

P.Items relating to Brenner Tank LLC:

 

1.Patent Security Agreement

 

2.Trademark Security Agreement

 

3.UCC financing statements as set forth on Exhibit I

 

4.Secretary's Certificate with respect to:

 

Certified Articles of Organization
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers

 

5.Certificate of good standing as listed on Exhibit J

 

 

-8-

 

 

Q.Items relating to Brenner Tank Services LLC:

 

1.Real Property Mortgages, together with title insurance, survey and other
related documentation (including flood certificates and zoning reports) for each
of the following locations:

 

a)450 Arlington Avenue, Fond du Lac, WI

 

b)727-739 Military Road, Fond du Lac, WI

 

2.Patent Security Agreement

 

3.UCC financing statements as set forth on Exhibit I

 

4.Secretary's Certificate with respect to:

 

Certified Articles of Organization
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers

 

5.Certificate of good standing as listed on Exhibit J

 

R.Items relating to Bulk Solutions LLC:

 

1.UCC financing statements as set forth on Exhibit I

 

2.Secretary's Certificate with respect to:

 

Certified Articles of Organization
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers

 

3.Certificate of good standing as listed on Exhibit J

 

S.Items relating to Garsite/Progress LLC:

 

1.Real Property Mortgages, together with title insurance, survey and other
related documentation (including flood certificates and zoning reports) for
400-402 East Progress Street, Arthur, IL

 

2.Trademark Security Agreement

 

3.UCC financing statements as set forth on Exhibit I

  

-9-

 

 

4.Secretary's Certificate with respect to:

 

Certified Articles of Organization
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers

 

5.Certificate of good standing as listed on Exhibit J

 

T.Items relating to Walker Stainless Equipment Company LLC:

 

1.Real Property Mortgages, together with title insurance, survey and other
related documentation (including flood certificates and zoning reports) for each
of the following locations:

 

a)618 West State Street, New Lisbon, WI

 

b)601 and 625 West State Street, new Lisbon, WI

 

c)902 2nd Main Street, Elroy, WI

 

2.Patent Security Agreement

 

3.UCC financing statements as set forth on Exhibit I

 

4.Secretary's Certificate with respect to:

 

Certified Articles of Organization
Amended and Restated Operating Agreement
Resolutions
Incumbency of Officers

 

5.Certificate of good standing as listed on Exhibit J

 

U.Items pertaining to, or to be executed in connection with the Term Loan
Facility:

 

1.Credit Agreement

 

2.Promissory Notes

 

3.Security Agreement

 

4.Guarantee

 

5.Mortgages and related deliveries

 

6.Intercreditor Agreement

 

 

-10-

 

 

V.Items pertaining to, or to be executed in connection with the Convertible
Notes:

 

1.Indenture and Supplemental Indenture

 

2.Convertible notes

 

3.Prospectus Supplement

 

W.Items pertaining to, or to be executed by, Existing ABL Agent:

 

1.Payoff letter

 

2.UCC-3 termination statements listed on Exhibit K

 

3.Trademark Releases (2 – Brenner Tank LLC and Garsite/Progress LLC)

 

4.Patent Release (Brenner Tank LLC)

 

5.Termination of Deposit Account Control Agreement (2)

 

X.Items pertaining to, or to be executed by, Existing Term Agent:

 

1.Payoff letter

 

2.UCC-3 termination statements listed on Exhibit K

 

3.Trademark Releases (2 – Brenner Tank LLC and Garsite/Progress LLC)

 

4.Patent Release (Brenner Tank LLC)

 

5.Termination of Deposit Account Control Agreement (2)

 

Y.Items pertaining to other terminations/releases/payoffs:

 

1.Evidence of payoff of withdrawal pension liability

 

2.Kroger UCC termination statement

 

Z.Items pertaining to the Acquisition:

 

1.Purchase and Sale Agreement, together with schedules and exhibits thereto

 

2.Escrow Agreement

 

3.HSR Clearance

 

AA.Other Items:

 

1.Opinion of Hogan Lovells (Delaware, Arkansas and Texas law)

  

-11-

 

 

2.Opinion of Wisconsin counsel

 

3.Summary of pre-closing UCC, tax, judgment and ERISA searches

 

4.Summary of pre-closing IP searches

 

BB.Post-Closing Items:

 

1.Summary of post-filing searches

 

2.Amended and Restated Deposit Account Control Agreements (Wells Fargo)

 

3.Deposit Account Control Agreements (Accounts of Walker Loan Parties)

 

4.Letter re Loss Payee (Walker foreign property policy)

 

5.Foreign Qualification Good Standing certificates

 

a)Wabash National Corporation (CA)

 

b)Wabash National Trailer Centers, Inc. (CA)

 

c)Wabash National, L.P. (CA, CO)

 

d)Walker Stainless Equipment Company (CA)

 

6.Liability insurance endorsements (2)

  

-12-

 

 

EXHIBIT A

 

Lenders

  

Wells Fargo Capital Finance, LLC

 

RBS Citizens Business Capital, a division of RBS Citizens, N.A.

 

General Electric Capital Corporation

 

GE Capital Financial Inc.

 

BMO Harris Bank N.A.

 

Capital One Leverage Finance Corporation

  

A-1

 

  

EXHIBIT B

 

Existing Domestic Subsidiary Borrowers

  

    State of     Incorporation       Wabash National Trailer Centers, Inc.
("WNTC")   Delaware       Wabash National, L.P. ("WNLP")   Delaware       Wabash
Wood Products, Inc. ("Wood")   Arkansas       Transcraft Corporation
("Transcraft")   Delaware

 

B-1

 

 

EXHIBIT C

 

Existing Domestic Subsidiary Guarantors

  

    State of     Incorporation       Cloud Oak Flooring Company, Inc. ("Cloud")
  Arkansas       National Trailer Funding, L.L.C. ("Funding")   Delaware      
Wabash National Manufacturing, L.P. ("WNM")   Delaware       Continental Transit
Corporation ("CTC")   Indiana       Wabash National Services, L.P. ("Services")
  Delaware       FTSI Distribution Company, LP ("FTSI")   Delaware

 

C-1

 

 

EXHIBIT D

 

Domestic Subsidiary Walker Loan Parties

  

Walker Group Holdings LLC   Texas       Brenner Tank LLC   Wisconsin      
Brenner Tank Services LLC   Wisconsin       Bulk Solutions LLC   Texas      
Garsite/Progress LLC   Texas       Walker Stainless Equipment Company LLC  
Delaware

 

D-1

 

 

EXHIBIT E

 

Equity Certificates

  

Pledgor Pledged Entity Percentage
Pledged Certificated? Certificate
Numbers Wabash Wabash Financing LLC 100% No N/A FTSI 1% No N/A WNTC 100% Yes 3
Cloud 100% Yes 10 CTC 100% Yes 5 Transcraft 100% Yes 2 WNC Receivables
Management Corp. 100% Yes 2 WNM 1% No N/A WNLP 99% No N/A Walker Group Holdings
LLC ("Walker") 100% Yes   Wabash International Holdings, Inc. 65% Yes   WNTC
FTSI 99% No N/A Funding 100% No N/A WNM 99% No N/A Services 1% No N/A WNC
Receivables, LLC 50% No N/A WNLP 1% No N/A WNLP WNC Receivables, LLC 50% No N/A
Services 99% No N/A Walker Brenner Tank LLC ("Brenner") 100% Yes   Bulk
Solutions LLC 100% Yes  

 

E-1

 

 





Pledgor Pledged Entity

Percentage

Pledged

Certificated?

Certificate

Numbers

  Garsite/Progress LLC 100% Yes   Walker Stainless Equipment Company LLC 100%
Yes   Brenner Brenner Tank Services LLC 100% Yes   Walker Stainless Equipment
Company LLC and Brenner Bulk Systems Mexico, S de RL de CV 65% Yes   Bulk
Services, S de RL de CV 65% Yes   Bulk Tank International, S de RL de CV 65% Yes
 







 

E-2

 

 

EXHIIT F

 

Collateral Access Agreements/Processor Agreements



 

1.Collateral Access Agreements

 

Borrower Location WNLP Wea Township, Indiana WNTC Portland, Oregon WNTC Calhoun,
Georgia Transcraft Cadiz, Kentucky WNTC Dunmore, Pennsylvania WNTC Waxahachie,
Texas WNTC Cadiz, Kentucky WNTC West Sacramento, California

 

2.Processor Agreements

 

Borrower Processor Location WNLP Roll Coater, Inc. Greenfield, Indiana; LaPorte,
Indiana; Weirton, West Virginia; Hawesville, Kentucky; and Blytheville, Arkansas
WNLP Greenbush Industries Lafayette, Indiana WNLP AZZ Galvanizing Joliet,
Illinois; Hamilton, Indiana; Muncie, Indiana; and Plymouth, Indiana

 

F-1

 

 

EXHIBIT G

 

UCC-1 Financing Statements (Original Loan Parties – on file prior to closing)

  

Debtor Jurisdiction Date of Filing Filing Number Wabash National Corporation
Delaware 6/14/11 20112274523 Wabash National Trailer Centers, Inc. Delaware
6/14/11 20112274531 Wabash National, LP Delaware 6/14/11 20112274515 Wabash Wood
Products, Inc. Arkansas 6/14/11 40000033064737 Transcraft Corporation Delaware
6/14/11 20112274499 Cloud Oak Flooring Company, Inc. Arkansas 6/14/11
40000033064979 National Trailer Funding, L.L.C. Delaware 6/14/11 20112274481
Wabash National Manufacturing, L.P. Delaware 6/14/11 20112274507 Wabash National
Services, LP Delaware 6/14/11 20112274549 Continental Transit Corporation
Indiana 6/15/11 201100005210618 FTSI Distribution Company, LP Delaware 6/14/11
20112274473 Wabash National Trailer Centers, Inc. AZ - Maricopa County (fixture
filing) 8/17/11 20110686590 Wabash National Trailer Centers, Inc. CA - San
Bernardino County (fixture filing) 6/28/11 2011-0263003 Wabash National Trailer
Centers, Inc. CO - Denver County (fixture filing) 6/27/11 2011069410 Wabash
National Trailer Centers, Inc. FL - Miami-Dade County (fixture filing) 6/27/11

2011R0418067

Book 27734
Page 3442



Wabash National Trailer Centers, Inc. OH - Franklin County (fixture filing)
6/27/11 201106270079645 Wabash National Trailer Centers, Inc. OR - Multnomah
County (fixture filing) 6/27/11 2011-072019

 

G-1

 

 

Debtor Jurisdiction Date of Filing Filing Number Wabash National Trailer
Centers, Inc. PA - Westmoreland County (fixture filing) 6/27/11 201106270022539
Wabash National Trailer Centers, Inc. TX - Bexar County (fixture filing) 6/27/11
20110110478 Wabash National Trailer Centers, Inc. TX - Dallas County (fixture
filing) 6/29/11 201100167671 Wabash National Trailer Centers, Inc. PA -
Lackawanna County (fixture filing) 7/1/11 201112897 Wabash Wood Products, Inc.
AR - Boone County (fixture filing) 6/28/11 11-004 Transcraft Corporation KY -
Trigg County (fixture filing) 6/28/11

Book 3

Page 677



 

G-2

 

 

EXHIBIT H

 

Original Borrower Good Standing Certificates

  

Entity States     Wabash Arizona, California, Delaware and Indiana     WNTC
Arizona, California, Colorado, Delaware, Florida, Georgia, Indiana, Kentucky,
Michigan, New Mexico, Nevada, New York, Ohio, Oregon, Pennsylvania, Tennessee,
Texas, Washington, West Virginia and Wyoming     WNLP California, Colorado,
Delaware, Florida, Indiana, Missouri, Ohio, Pennsylvania, Texas and Washington  
  Wood Arkansas     Transcraft Delaware and Kentucky

 

Original Guarantor Good Standing Certificates

 

Entity States     Cloud Arkansas     Funding Delaware     WNM Delaware and
Indiana     CTC Indiana     Services Delaware and Indiana     FTSI Delaware and
Indiana

 

H-1

 

 

EXHIBIT I

 

UCC-1 Financing Statements (Walker Loan Parties)



 

Debtor Jurisdiction Date of Filing Filing Number Walker Group Holdings LLC Texas
    Brenner Tank LLC Wisconsin     Brenner Tank Services LLC Wisconsin     Bulk
Solutions LLC Texas     Garsite/Progress LLC Texas     Walker Stainless
Equipment Company LLC Delaware     Walker Stainless Equipment Company LLC Juneau
county, WI     Brenner Tank LLC Fond du Lac county, WI     Garsite/Progress LLC
Douglas county, IL    

 

I-1

 

 

EXHIBIT J

 

Good Standing Certificates (Walker Loan Parties)



 

Entity States     Walker Texas     Walker Stainless Equipment Company LLC
California, Delaware, Florida, Missouri, New Mexico, Pennsylvania, Texas and
Wisconsin     Garsite/Progress LLC Illinois, Kansas, Missouri, Ohio and Texas  
  Brenner Wisconsin     Brenner Tank Services LLC Arkansas, Illinois, Kentucky,
Louisiana, Tennessee and Wisconsin     Bulk Solutions LLC Texas

 

J-1

 

 

EXHIBIT K

 

UCC-3 Termination Statements

  

DEBTOR SECURED PARTY JURISDICTION

FILE

NUMBER

FILE

DATE

Brenner Existing Term Agent WI SOS 070008840626 6/20/07 Brenner Existing ABL
Agent WI SOS 070008860123 6/20/07 Brenner North Fork Business Capital
Corporation Juneau county, WI 659464 6/22/07 Brenner Existing ABL Agent Fond du
Lac county, WI 896984 6/20/07 Brenner Existing Term Agent Fond du Lac county, WI
897390 6/26/07 Brenner Tank Services LLC ("Brenner Services") Existing Term
Agent WI SOS 070008840828 6/20/07 Brenner Services Existing ABL Agent WI SOS
070008859535 6/20/07 Brenner Services Existing ABL Agent Boyd county, WI 597218,
FF5, Pg. 434 6/29/07 Brenner Services North Fork Business Capital Corporation
Harris county, TX 20070393003 6/28/07 Brenner Services North Fork Business
Capital Corporation Shelby county, TN 07146234 9/20/07 Bulk Solutions LLC
("Bulk") Existing ABL Agent TX SOS 08-0033078776 10/8/08 Bulk Existing Term
Agent TX SOS 08-0033215244 10/9/08 Garsite/Progress LLC ("Garsite") Existing ABL
Agent TX SOS 07-0010654376 3/30/07 Garsite Existing Term Agent TX SOS
07-0010777605 4/2/07 Garsite North Fork Business Capital Corporation Douglas
county, IL 251391 5/8/07 Garsite North Fork Business Capital Corporation Douglas
county, IL 251961 6/25/07 Garsite Existing Term Agent Douglas county, IL 252109
7/11/07 Walker Existing Term Agent TX SOS 11-0037874203 12/29/11 Walker Existing
ABL Agent TX SOS 12-0000825644 1/9/12

 

K-1

 

 

DEBTOR SECURED PARTY JURISDICTION

FILE

NUMBER

FILE

DATE

Walker Stainless Equipment Company ("Walker Stainless") Existing Term Agent DE
SOS 20115014405 12/29/11 Walker Stainless Existing ABL Agent DE SOS 20120100521
1/9/12 Walker Stainless Existing Term Agent Juneau county, WI 689367 11/30/11
Garsite North Fork Business Capital Corporation Hancock county, OH 200700056484
5/11/07

 

G-2

 

  





Schedule A-1

 

Agent’s Account

 

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA# 121-000-248

Swift Code: WFBIUS6S

To Credit OF: WELLS FARGO CAPITAL FINANCE, LLC

A/C# [*]

Re: Wabash National, Inc.

 

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 

 

 

 

Schedule A-2

 

Authorized Persons

 

Richard J. Giromini

 

Mark J. Weber

 

Erin J. Roth

 

 

 

  

Schedule C-1

 

Commitments

 

Lender Revolver
Commitment Total Commitment Wells Fargo Capital Finance, LLC $46,000,000
$46,000,000 Capital One Leverage Finance Corporation $10,000,000 $10,000,000
General Electric Capital Corporation $15,000,000 $15,000,000 GE Capital
Financial Inc. $15,000,000 $15,000,000 BMO Harris Bank N.A. $20,000,000
$20,000,000 RBS Citizens Business Capital, a division of RBS Citizens, N.A.
$44,000,000 $44,000,000 All Lenders $150,000,000 $150,000,000

 

 

 

 







 

Schedule D-1

 

Designated Account

 

Account No. [*] maintained with Wells Fargo Bank, N.A. (the “Designated Account
Bank”)

 

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 

 

 

 

Schedule E-1

 

Eligible Inventory Locations

 

Owned Property

 

(Wabash National Trailer Centers, Inc.)

125 Monahan Avenue

Dunmore, PA

(Wabash National Trailer Centers, Inc.)

1605 Ackerman Road

San Antonio, TX

(Wabash National Trailer Centers, Inc.)

10498 N. Vancouver Way

Portland, OR

(Wabash National Trailer Centers, Inc.)

298 Dutch Hollow Road

Smithton, PA

(Wabash National Trailer Centers, Inc.)

2830 South 51st Avenue

Phoenix, AZ

(Wabash National Trailer Centers, Inc.)

17301 NW 2nd Avenue

Miami, FL

(Wabash National Trailer Centers, Inc.)

16025 Slover Avenue

Fontana, CA

(Wabash National Trailer Centers, Inc.)

4780 Vasquez Boulevard

Denver, CO

(Wabash National Trailer Centers, Inc.)

4132 Irving Boulevard

Dallas, TX

(Wabash National Trailer Centers, Inc.)

1525 Georgesville Road

Columbus, OH

(Wabash Wood Products, Inc.)

339 West Industrial Park Road

Harrison, AR

 

(Wabash National, L.P.)

3550 East Veterans Memorial Parkway

(also known as 3550 & 3600 East County Road

Lafayette, IN

 

 

 

 

(Wabash National, L.P.)

1440 Navco Drive;

1450 Navco Drive ;

3459 McCarty Lane; and

3460 McCarty Lane

Lafayette, IN

(Wabash National L.P.)

3439 McCarty Lane

Lafayette, IN

(Wabash National, L.P.)

3000 Main Street;

3288 Kossuth Street;

1000 Sagamore Parkway South (also known as Sagamore Parkway); and

3244 McCarty Lane

Lafayette, IN

(Walker Stainless Equipment Company LLC)

618 W. State Street

New Lisbon, WI (with adjacent lot)

(Walker Stainless Equipment Company LLC)

625 W. State Street

(Walker Stainless Equipment Company LLC)

New Lisbon, WI (including 601 State Street)

902 2nd Main Street

Elroy, WI

(Brenner Tank LLC)

450 Arlington Avenue

Fond du Lac, WI (includes 727-739 Military Road address)

(Garsite/Progress LLC)

400-402 East Progress Street

Arthur, IL

 

Processor Locations

 

Roll Coater, Inc.

 

(Wabash National, L.P.)

1950 E. Main St.

Greenfield, IN  46140

 

(Wabash National, L.P.)

858 E. Hupp Rd.

LaPorte, IN  46350

 

 

 

 

(Wabash National, L.P.)

4502 Freedom Way

Weirton, WV  26062

 

(Wabash National, L.P.)

2604 River Road

Hawesville, KY  42348

 

(Wabash National, L.P.)

5888 CR East 180

Blytheville, AR  72315

 

Greenbush Industries

 

(Wabash National, L.P.)

2000 Greenbush St.

Lafayette, IN  47904

 

AZZ Galvanizing

 

(Wabash National, L.P.)

2631 Jim Neu Drive

Plymouth, IN 46563

 

(Wabash National, L.P.)

625 Mills Rd.

Joliet, IL  60433

 

(Wabash National, L.P.)

7825 S. Homestead Dr.

Hamilton, IN  46742

 

(Wabash National, L.P.)

2415 S. Walnut St.

Muncie, IN  47302

 

Leased Locations

 

Sam Jin General Supply, Inc.

 

(Wabash National Trailer Centers, Inc.)

3600 West Capitol Avenue

West Sacramento, CA 95691

 

BNR Enterprises

 

(Wabash National Trailer Centers, Inc.)



327 Dodds Ave.

 

 

 

 

Calhoun, GA 30103

 

Swift Transportation, Inc.

 

(Wabash National Trailer Centers, Inc.)

Gertz Road and Martin Luther King Blvd.

Portland, OR 97211

 

Luis Estrada

 

(Wabash National Trailer Centers, Inc.)

4675 North Interstate 35 East

Waxahachie, TX 75165

 

D&L Realty

 

(Wabash National Trailer Centers, Inc.)

400 Keystone Parkway

Dunmore, PA

 

David and Sharon McGraw d/b/a Classic Tire Wheel and Auto Sales LLC

 

(Wabash National Trailer Centers, Inc.)

2595 Hopkinsville Rd.

Cadiz, KY 42211

 

Cadiz-Trigg Industrial Development Authority

 

(Transcraft Corporation)

489 International Drive

Cadiz, KY 42211

 

Tate & Lyle Ingredients Americas LLC

 

(Wabash National, L.P.)

65 acres of Wabash Vacant Land south of US 52 and located on part of the
Northwest and (Northeast Quarters of Section 11, Township 22 North, Range 4 West
of the Second Principal Meridian, Wea Township, Tippecanoe County, Indiana.

 

FedEx Corporation1

 

(Wabash National Trailer Centers, Inc.)

8951 Yosemite Street

Henderson, Colorado 80640

 



 



1              Location is a FedEx location where the Company performs service
work as the dedicated service provider and therefore has equipment and employees
at such location.

 

 

 

 

David P. Reckell

 

Walker Stainless Steel Equipment Company LLC

27620 Highway 561

Tavares, FL

 

RLK Properties, LLC

 

Brenner Tank Services LLC

2105 Donna Drive, Suite 5

Ashland, KY

 

TC Bellbrook Industrial, LLC

 

Brenner Tank Services LLC.

3135-3139 Fleetbrook Drive

Memphis, TN

 

Findlay’s Tall Timbers Distribution Center, Inc. (sublessor)

 

Garsite/Progress, LLC (sublessee)

1005 Lima Avenue

Findlay, OH

 

Pantano Land Holdings, LLC

 

Garsite/Progress, LLC

539 S. 10th Street

Kansas City, KS

 

Pantano Land Holdings, LLC

 

Garsite/Progress, LLC

920 McAlpine Avenue

Kansas City, KS

 

Pantano Land Holdings, LLC

 

Garsite/Progress, LLC

500 S. Mill Street

Kansas City, KS

 

Pantano Land Holdings, LLC

 

Garsite/Progress, LLC

501 S. Boeke Street

Kansas City, KS

 

 

 

 

Pike Properties, LLC

 

Brenner Tank LLC

8.21 Acres and Gravel Lot at N. 3670 South 12-16, Mauston, WI

 

Pike Properties LLC

 

Brenner Tank Services LLC

Building 7 and East Storage Shed at N. 3670 South 12-16

Mauston, WI

 

Pike Properties LLC

 

Brenner Tank Services LLC

Building 8 at N. 3670 South 12-16

Mauston, WI

 

GSL Partners SUB ONE, L.P.

 

Brenner Tank Services LLC

2840 Appelt Road

Houston, TX

 

Ridge Road Associates

 

Walker Stainless Equipment Company LLC

950 Ridge Road

Claymont, DE

 

Dean Realty Co.

 

Garsite/Progress LLC

1201 W. 31st Street

Kansas City, MO

 

PSC Container Services, LLC (sublessor)

 

Brenner Tank Services LLC (sublessee)

400 Mound City Road

West Memphis, Arkansas

 

Uncle Bob’s Self Storage

 

Walker Stainless Equipment Company LLC

2305 Manana Drive

Dallas, TX, Unit 316

 

 

 

 

Qualawash Holdings LLC (sublessor)

 

Brenner Tank Services LLC (sublessee)

801 East 120th Street

Chicago, IL

 

Qualawash Holdings LLC (sublessor)

 

Brenner Tank Services LLC (sublessee)

6735 Airline Highway

Baton Rouge, LA

 

Bailment Locations

 

Jing Mei Management

Supply Chain Solutions

 

(Wabash National, L.P.)

4136 United Parkway

Schiller Park, IL  60176

 

Please see attached Walker bailment locations

 

 

 

 

Schedule P-1

 

Permitted Investments

 

Intercompany loans made by Wabash National LP to Wabash UK Holdings Limited in
connection with the acquisition of the pre-closing UK subsidiaries of Walker
Group Holdings LLC in the amount of Four Million, Two Hundred and Sixty-Seven
Thousand and Eighty-One Pounds Sterling.

 

Subscription by Wabash International Holdings Inc. for equity interests of
Wabash UK Holdings Limited for consideration of Nine Million Eight Hundred
Thousand U.S. Dollars.

 

Capital contributions made by Wabash National Corporation to Wabash National LP
and Wabash International Holdings, Inc., in connection with the acquisition of
Walker Group Holdings LLC and its subsidiaries in an aggregate amount equal to
Three Hundred Seventy Six Million Six Hundred Eight Nine Thousand Five Hundred
Twenty Four and 18/100 U.S. Dollars.

 

Acquisition of the equity interests of Walker Group Holdings contemplated by the
Closing Date Acquisition Agreement by and among Wabash National Corporation,
Walker Group Holdings LLC and Walker Group Resources LLC for a purchase price of
Three Hundred Sixty Million U.S. Dollars, subject to adjustment pursuant to the
terms thereof.

 

Permitted Convertible Notes and the underlying shares of common stock of Wabash
National Corporation contemplated thereby in an aggregate principal amount of
One Hundred Fifty Million U.S. Dollars.

 

Credit Agreement among Wabash National, L.P., Tycorra Investments Inc., Tycorra
Properties Inc., Brent A. Larson, and Theresa Larson, dated December 21, 2010.

 

 

 

 

Schedule P-2

 

Permitted Liens

 

Lien pursuant to Lease Agreement pursuant to the Cadiz-Trigg Industrial
Development Authority, Inc. and Transcraft Corporation, dated February 7, 2012.

 

Cash collateral provided pursuant to $1,400,000 letter of credit issued by Chase
Bank for the benefit of Ace American Insurance Company.

 

Cash collateral provided pursuant to $115,660.00 letter of credit issued by
Chase Bank for the benefit of Bank Al Habib Limited.

 

Cash collateral provided pursuant to $99,080.00 letter of credit issued by Chase
Bank.

 

Liens created pursuant to Master Loan and Security Agreement (Chassis /
Inventory Financing), by Garsite/Progress LLC and Ford Motor Credit Company,
dated as of February 22, 2012.

 

Liens created pursuant to Bodybuilder Floorplan Financing Agreement, between
Garsite/Progress LLC and Daimler Chrysler, dated January 11, 2008, as evidenced
by the following UCC-1 Financing Statements filed with the Secretary of State in
Texas.

 

 

 

 

Schedule R-1

 

Real Property Collateral

 

125 Monahan Avenue

Dunmore, PA

 

1605 Ackerman Road

San Antonio, TX

 

10498 N. Vancouver Way

Portland, OR

 

298 Dutch Hollow Road

Smithton, PA

 

2830 South 51st Avenue

Phoenix, AZ

 

17301 NW 2nd Avenue

Miami, FL

 

16025 Slover Avenue

Fontana, CA

 

4780 Vasquez Boulevard

Denver, CO

 

4132 Irving Boulevard

Dallas, TX

 

1525 Georgesville Road

Columbus, OH

 

339 West Industrial Park Road

Harrison, AR

 

3550 East Veterans Memorial Parkway

(also known as 3550 & 3600 East County Road

and 350 South & 3550 Concord Road

Lafayette, IN

 

1440 Navco Drive;

1450 Navco Drive;

3459 McCarty Lane; and

3460 McCarty Lane

Lafayette, IN

 

 

 

 

3439 McCarty Lane

Lafayette, IN

 

3288 Kossuth Street;

3244 McCarty Lane

1000 Sagamore Parkway South (also known as Sagamore Parkway); and

3000 Main Street

Lafayette, IN

 

618 W. State Street

New Lisbon, WI (with adjacent lot)

 

625 W. State Street

New Lisbon, WI (including 601 W. State Street)

 

902 2nd Main Street

Elroy, WI

 

450 Arlington Avenue

Fond du Lac, WI (includes 727-739 Military Road address)

 

400-402 East Progress Street

Arthur, IL

 

 

 

 

 



  

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

"ABL Priority Collateral" has the meaning specified therefor in the
Intercreditor Agreement.

 

"Account" means an account (as that term is defined in the Code).

 

"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

"Acquired Indebtedness" means Indebtedness of a Person whose assets or Stock is
acquired by a Borrower or its Subsidiaries in a Permitted Acquisition; provided,
however, that such Indebtedness (a) is either Purchase Money Indebtedness or a
Capital Lease with respect to Equipment or mortgage financing with respect to
Real Property, (b) was in existence prior to the date of such Permitted
Acquisition, and (c) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition.

 

"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

 

"Acquisition Agreement Representations" means those representations and
warranties made by the Walker Entities in the Closing Date Acquisition Agreement
that are material to the interests of the Lenders, to the extent Wabash has a
right under the Closing Date Acquisition Agreement (a) not to consummate the
transactions contemplated by the Closing Date Acquisition Agreement or (b) to
terminate Wabash's obligations under the Closing Date Acquisition Agreement, in
each case, as a result of a breach of such representation or warranty made by
any Borrower or any Subsidiary of a Borrower in the Closing Date Acquisition
Agreement.

 

"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.

 

"Administrative Borrower" has the meaning specified therefor in Section 17.14 of
the Agreement.

 

"Advances" has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 



Schedule 1.1 - Page 1

 

 

"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.12 of the Agreement: (a) any Person which owns directly or indirectly
10% or more of the Stock having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

"Agent" has the meaning specified therefor in the preamble to the Agreement.

 

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1.

 

"Agent's Liens" means the Liens granted by any Loan Party to Agent under the
Loan Documents.

 

"Agreed Alternate Currency" has the meaning specified therefor in
Section 2.11(a).

 

"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.

 

"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement.

 

"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

"Authorized Person" means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from
Administrative Borrower to Agent.

 



Schedule 1.1 - Page 2

 

 

"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

 

"Bank Product" means any one or more of the following financial products or
accommodations extended to any Borrower or its Subsidiaries by a Bank Product
Provider: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
"procurement cards" or "P-cards"), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

 

"Bank Product Agreements" means those agreements entered into from time to time
by a Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

 

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

 

"Bank Product Obligations" means, without duplication, (a) all obligations,
liabilities, reimbursement obligations, fees, or expenses owing by a Borrower or
its Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent
or any Lender is obligated to pay to a Bank Product Provider as a result of
Agent or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a
Borrower or its Subsidiaries; provided, however, in order for any item described
in clauses (a) (b), or (c) above, as applicable, to constitute "Bank Product
Obligations", (i) if the applicable Bank Product Provider is Wells Fargo or its
Affiliates, then, if requested by Agent, Agent shall have received a Bank
Product Provider Letter Agreement within 10 days after the date of such request,
or (ii) if the applicable Bank Product Provider is any other Person, the
applicable Bank Product must have been provided on or after the Closing Date and
Agent shall have received a Bank Product Provider Letter Agreement within 10
days after the date of the provision of the applicable Bank Product to a
Borrower or its Subsidiaries.

 

"Bank Product Provider" means any Lender or any of its Affiliates; provided,
however, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until (i) Agent shall have received a Bank Product Provider Letter Agreement
from such Person and with respect to the applicable Bank Product within 10 days
after the provision of such Bank Product to a Borrower or its Subsidiaries and
(ii) to the extent that such Lender or any of its Affiliates are lenders with
respect to the Term Loan Indebtedness, Agent shall have consented in writing to
the designation of such Lender or its Affiliate as a Bank Product Provider
hereunder with respect to such Bank Product; provided further, however, that if,
at any time, a Lender ceases to be a Lender under the Agreement, then, from and
after the date on which it ceases to be a Lender thereunder, neither it 

 

Schedule 1.1 - Page 3

 

 

nor any of its Affiliates shall constitute Bank Product Providers and the
obligations with respect to Bank Products provided by such former Lender or any
of its Affiliates shall no longer constitute Bank Product Obligations.

 

"Bank Product Provider Letter Agreement" means a letter agreement in
substantially the form attached hereto as Exhibit B-2 or otherwise in form and
substance satisfactory to Agent, duly executed by the applicable Bank Product
Provider, Borrowers, and Agent.

 

"Bank Product Reserve Amount" means, as of any date of determination, the Dollar
amount of reserves that Agent has established (at the request of the applicable
Bank Product Provider based upon such Bank Product Provider's reasonable
determination of their credit exposure to Borrowers and their Subsidiaries that
are Loan Parties in respect of Bank Product Obligations, but in any event
subject to any limitations agreed between the Bank Product Provider and the
applicable Loan Party) in respect of Bank Products then provided or outstanding.

 

"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.

 

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 3
months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

 

"Base Rate Loan" means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

 

"Base Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a Base Rate Loan), the
applicable margin set forth in the following table that corresponds to the
average daily Excess Availability for the most recently ended month (the
"Monthly Average Excess Availability"); provided, however, that for the period
from the Closing Date through the last day of the first full month following the
Closing Date, the Base Rate Margin shall be at the margin in the row styled
"Level II" below:

 

Level Monthly Average Excess Availability Base Rate Margin I If the Monthly
Average Excess Availability is greater than $60,000,000 75 percentage points  II
If the Monthly Average Excess Availability is greater than $30,000,000 and less
than or equal to   100 percentage points



 

Schedule 1.1 - Page 4

 



 

 Level Monthly Average Excess Availability   Base Rate Margin $60,000,000 III If
the Monthly Average Excess Availability is less than or equal to $30,000,000 125
percentage points

  

Except as set forth in the foregoing proviso, the Base Rate Margin shall be
based upon the most recent Monthly Average Excess Availability, which will be
calculated as of the end of each fiscal month. Except as set forth in the
foregoing proviso, the Base Rate Margin shall be re-determined monthly on the
first day of the month; provided, however, that if Borrowers fail to provide any
Borrowing Base Certificate or other information with respect thereto for any
period on the date required hereunder, the Base Rate Margin shall be set at the
margin in the row styled "Level III" as of the first day of the month following
the date on which such Borrowing Base Certificate or other information was
required to be delivered until the date on which such Borrowing Base Certificate
or other information is delivered (on which date (but not retroactively),
without constituting a waiver of any Default or Event of Default occasioned by
the failure to timely deliver such Borrowing Base Certificate or other
information, the Base Rate Margin shall be set at the margin based upon the
calculations disclosed by such Borrowing Base Certificate or other information.
In the event that the information regarding the Monthly Average Excess
Availability contained in any Borrowing Base Certificate or other information
delivered by Borrower to Agent is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher Base Rate Margin for
any period (a "Base Rate Period") than the Base Rate Margin actually applied for
such Base Rate Period, then (i) Borrowers shall immediately deliver to Agent a
correct Borrowing Base Certificate or other information for such Base Rate
Period, (ii) the Base Rate Margin shall be determined as if the correct Base
Rate Margin (as set forth in the table above) were applicable for such Base Rate
Period, and (iii) Borrowers shall immediately deliver to Agent full payment in
respect of the accrued additional interest as a result of such increased Base
Rate Margin for such Base Rate Period, which payment shall be promptly applied
by Agent to the affected Obligations.

 

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

 

"Board of Directors" means the board of directors (or comparable managers) of a
Loan Party (as context indicates) or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to the Agreement.

 

"Borrowing" means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

 



Schedule 1.1 - Page 5

 

 

"Borrowing Base" means, as of any date of determination, the result of:

 

(a)          85% of the amount of Eligible Accounts, less the amount, if any, of
the Dilution Reserve, plus

 

(b)          the lesser of

 

(i)          the sum of (A) 85% of the value of Eligible Inventory (other than
Build to Order Inventory) consisting of finished goods (including without
limitation new and used trailers, FRAC tanks and portable storage containers),
(B) 70% of the value of Eligible Inventory consisting of raw materials, and (C)
50% of the value of Eligible Inventory consisting of work in process; provided
that for the purposes of subclauses (A), (B), and (C) of the this clause (i),
(x) value shall be calculated at the lower of cost or market on a basis
consistent with Borrowers' historical accounting practices and, (y) Inventory
consisting of Build to Order Inventory shall not be included in any of such
subclauses, and

 

(ii)         85% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Borrowers' historical accounting practices) of Borrowers' Eligible
Inventory (other than Build to Order Inventory), plus

 

(c)          the lesser of

 

(i)          90% of the value (calculated at costs on a basis consistent with
Borrowers' historical accounting practices) of Eligible Inventory consisting of
Build to Order Inventory, and

 

(ii)         90% times the most recently determined Net Liquidation Percentage
times the value (calculated at the lower of cost or market on a basis consistent
with Borrowers' historical accounting practices) of Borrowers' Eligible
Inventory consisting of Build to Order Inventory, minus

 

(d)          the aggregate amount of reserves, if any, established by Agent
under Section 2.1(c) of the Agreement. Notwithstanding the foregoing, in no
event shall outstanding Advances against the value of Eligible Inventory that
has been sold on a bill and hold basis exceed $9,000,000 in the aggregate.

 

"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.

 

"Borrowing Base Excess Amount" has the meaning set forth in Section 2.4(e)(i).

 

"Brenner" means Brenner Tank Services LLC.

 

"Build to Order Inventory" means finished goods Inventory of a Borrower as to
which a Borrower has issued an invoice for payment to the customer, but which,
pursuant to such customers' instructions or such Borrower's normal business
practices, has not yet been shipped to such customer and title to which has not
yet passed to such customer.

 



Schedule 1.1 - Page 6

 

 

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

"Capital Expenditures" means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of EBITDA for such
period; provided, however, that the defined term "Capital Expenditures" shall
not include (a) costs incurred in connection with Permitted Acquisitions, and
(b) reinvestment of Net Cash Proceeds from any voluntary or involuntary sale or
disposition in assets that are useful in the business of the Loan Parties.

 

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof, which certificates of deposit, overnight
bank deposits or bankers' acceptances are either (i) issued by any bank
organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank, which bank
has a rating of A or A2, or better, from S&P or Moody's, or (ii) are less than
or equal to $250,000 in the aggregate and are issued by any other bank insured
by the Federal Deposit Insurance Corporation, (e) Deposit Accounts maintained
with (i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any other bank organized under the laws of the United States or any state
thereof so long as the full amount maintained with any such other bank is
insured by the Federal Deposit Insurance Corporation, (f) repurchase obligations
of any commercial bank satisfying the requirements of clause (d) of this
definition or recognized securities dealer having combined capital and surplus
of not less than $250,000,000, having a term of not more than seven days, with
respect to securities satisfying the criteria in clauses (a) or (d) above,
(g) debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.

 



Schedule 1.1 - Page 7

 

 

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

"CERCLIS" means the Comprehensive Environmental Response, Compensation Liability
Information System List maintained by the U.S. Environmental Protection Agency.

 

"CFC" means a controlled foreign corporation (as that term is defined in Section
957(a) of the IRC) in which any Loan Party is a United States shareholder within
the meaning of Section 951(c) of the IRC.

 

"Change of Control" means that (a) any "person" or "group" (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Stock of Administrative Borrower having the right to vote
for the election of members of the Board of Directors, (b) a majority of the
members of the Board of Directors do not constitute Continuing Directors,
(c) Administrative Borrower fails to own and control, directly or indirectly,
100% of the Stock of each other Loan Party, or (d) any "change in control" or
"change of control" or terms or circumstances of similar import occurs under the
Term Loan Indebtedness Documents or the Permitted Convertible Notes Documents.

 

"Closing Date" means the date on which this Agreement becomes effective upon the
satisfaction or waiver of the conditions precedent set forth on Schedule 3.1.

 

"Closing Date Acquisition" means the Acquisition by Administrative Borrower
and/or one or more of its Subsidiaries of all of the issued and outstanding
equity interests of Walker Group Holdings LLC and its Subsidiaries pursuant to
the terms of the Closing Date Acquisition Agreement.

 

"Closing Date Acquisition Agreement" means the Purchase and Sale Agreement dated
as of March 26, 2012, by and among Administrative Borrower, Walker Group
Holdings LLC and Walker Group Resources LLC, including all amendments thereto
and modifications thereof which are not materially adverse to the interests of
Agent and the Lenders.

 

"Closing Date Acquisition Documents" means the Closing Date Acquisition
Agreement and all other documents, instruments and agreements related thereto
and executed in connection therewith.

 

"Code" means the Illinois Uniform Commercial Code, as in effect from time to
time.

 

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or any of its Subsidiaries in or
upon which a Lien is granted by such Person in favor of Agent or the Lenders
under any of the Loan Documents.

 



Schedule 1.1 - Page 8

 

 

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Borrower's or its Domestic Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

 

"Commitment" means, with respect to each Lender, its Revolver Commitment or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Total Commitments, as the context requires,
in each case as such Dollar amounts are set forth beside such Lender's name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

 

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Administrative Borrower
to Agent.

 

"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.

 

"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Administrative Borrower on the Closing Date,
and (b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of Administrative Borrower and whose initial assumption of
office resulted from such contest or the settlement thereof.

 

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Borrower or one of its
Domestic Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

 

"Daily Balance" means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would (unless cured or waived in accordance with
the express terms of the Agreement) be an Event of Default.

 

"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the

  

Schedule 1.1 - Page 9

 

 

Agreement (including the failure to make available to Agent amounts required
pursuant to a Settlement or to make a required payment in connection with a
Letter of Credit Disbursement), (b) notified any Borrower, Agent, or any Lender
in writing that it does not intend to comply with all or any portion of its
funding obligations under the Agreement, (c) has made a public statement to the
effect that it does not intend to comply with its funding obligations under the
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within 1
Business Day after written request by Agent, to confirm that it will comply with
the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under the Agreement on the date that it is required to do so under the
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or Insolvency
Proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

"Deposit Account" means any deposit account (as that term is defined in the
Code).

 

"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

 

"Designated Account Bank" has the meaning specified therefor in Schedule D-1.

 

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately preceding 90 consecutive days, that is the result
of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers' Accounts during such period, by (b) Borrowers' billings with respect
to Accounts during such period.

 

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

 

"Dollar Equivalent" means the amount of Dollars as of any date of determination
into which any Agreed Alternate Currency can be converted or determined in
accordance with Section 2.14 of the Agreement.

 

"Dollars" or "$" means United States dollars.

 



Schedule 1.1 - Page 10

 

 

"Dominion Period" means the period of time commencing on a Triggering Event and
ending upon the delivery of a Rescission Notice.

 

"Domestic Subsidiary" means any Subsidiary of a Borrower that is incorporated or
organized under the laws of a State within the United States or the District of
Columbia and that is not a Foreign Subsidiary.

 

"EBITDA" means, with respect to any fiscal period, Borrowers' consolidated net
earnings (or loss), minus extraordinary gains, interest income, and any software
development costs to the extent capitalized during such period, plus non-cash
extraordinary losses, interest expense, income taxes, depreciation and
amortization for such period, expenses related to stock options, restricted
stock grants and stock derivatives issued to employees and directors of the Loan
Parties during such period, and out-of-pocket expenses incurred in connection
with the transactions occurring on the Closing Date, but not in excess of
$15,000,000 in the aggregate, in each case, determined on a consolidated basis
in accordance with GAAP. For the purposes of calculating EBITDA for any period
of 4 consecutive fiscal quarters (each, a "Reference Period"), if at any time
during such Reference Period (and after the Closing Date), Borrowers or any of
their Subsidiaries shall have made a Permitted Acquisition, EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case to be mutually and reasonably
agreed upon by Borrowers and Agent or in such other manner acceptable to Agent
as if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period.

 

"Eligible Accounts" means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:

 

(a)          Accounts that the Account Debtor has failed to pay by the earlier
of (i) the 105th day after the original invoice date thereof or (ii) the 60th
day after the due date thereof,

 

(b)          Accounts owed by an Account Debtor (or its Affiliates) where 50% or
more of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c)          Accounts with respect to which the Account Debtor is an Affiliate
of a Borrower or an employee or agent of a Borrower or any Affiliate of a
Borrower,

 

(d)          Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill

  

Schedule 1.1 - Page 11

 

 

and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

 

(e)          Accounts that are not payable in Dollars,

 

(f)          Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Canada, or
(ii) is not organized under the laws of the United States or any state thereof,
or Canada or any province thereof, or (iii) is the government of any foreign
country or sovereign state (other than Canada), or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,

 

(g)          Accounts with respect to which the Account Debtor is either (i) the
United States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States,

 

(h)          Accounts with respect to which the Account Debtor is a creditor of
a Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,

 

(i)          Accounts with respect to which (i) the Account Debtor is a Person
with an investment grade rating by S&P or Moody's or one of its Affiliates (such
Person, together with its Affiliates, a "Rated Account Debtor"), and total
obligations owing to Borrowers by such Rated Account Debtor exceed 30% (such
percentage, as applied to any Rated Account Debtor, being subject to reduction
by Agent in its Permitted Discretion if the creditworthiness of such Rated
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage or (ii) an
Account Debtor's (other than a Rated Account Debtor) total obligations owing to
Borrowers exceed 20% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the applicable foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon such
concentration limit,

 

(j)          Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(k)          Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor's financial
condition,

 



Schedule 1.1 - Page 12

 

 

(l)          Accounts that are not subject to a valid and perfected first
priority Agent's Lien,

 

(m)          Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor,

 

(n)          Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity,

 

(o)          Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services;

 

(p)          Accounts owned by a target acquired in connection with a Permitted
Acquisition until the completion of a field examination with respect to such
target, in each case, reasonably satisfactory to Agent (which field examination
may be conducted prior to the closing of such Acquisition); or

 

(q)          Accounts owned by a Borrower that is a Walker Entity acquired in
connection with the Closing Date Acquisition until completion of a field
examination with respect to such Walker Entity, reasonably satisfactory to
Agent.

 

"Eligible Inventory" means Inventory consisting of first quality finished goods,
raw materials or work-in-process held for sale in the ordinary course of
Borrowers' business, that complies with each of the representations and
warranties respecting Eligible Inventory made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
audit or appraisal performed by Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market on a basis consistent with Borrowers' historical
accounting practices. An item of Inventory shall not be included in Eligible
Inventory if:

 

(a)          a Borrower does not have good, valid, and marketable title thereto,

 

(b)          a Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of Borrowers),

 

(c)          it is not located at one of the locations in the continental United
States set forth on Schedule E-1 (or in-transit from one such location to
another such location),

 

(d)          it is in-transit to or from a location of a Borrower (other than
in-transit from one location set forth on Schedule E-1 to another location set
forth on Schedule E-1),

 

(e)          it is located on real property leased by a Borrower or in a
contract warehouse, in each case, unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman, as the case may be, and unless
it is segregated or otherwise separately identifiable from goods of others, if
any, stored on the premises,

 



Schedule 1.1 - Page 13

 

 

(f)          it is the subject of a bill of lading or other document of title,

 

(g)          it is not subject to a valid and perfected first priority Agent's
Lien,

 

(h)          it consists of goods returned or rejected by a Borrower's customer,

 

(i)          it consists of goods that are obsolete or slow moving, restrictive
or custom items, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in Borrowers' business, defective goods,
"seconds," or Inventory acquired on consignment,

 

(j)          it is subject to third party trademark, licensing or other
proprietary rights, unless Agent is satisfied that such Inventory can be freely
sold by Agent on and after the occurrence of an Event of a Default despite such
third party rights,

 

(k)          it was acquired in connection with a Permitted Acquisition or the
Closing Date Acquisition, as applicable, until the completion of an appraisal
and field examination of the Inventory acquired in connection with such
Acquisition, in each case, reasonably satisfactory to Agent (which appraisal and
field examination may be conducted prior to the closing of such Acquisition), or

 

(l)          such Inventory is owned by Garsite and Administrative Borrower has
not delivered to Agent recorded UCC-3 amendments amending UCC financing
statements number 07-0025610102 filed against Garsite.

 

"Eligible Transferee" means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.

 

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication to a Loan Party or
any of its Subsidiaries from any Governmental Authority, or any third party,
alleging that any Loan Party or any of its Subsidiaries is in violation of
Environmental Laws or is liable for releases of Hazardous Materials (a) from any
assets, properties, or businesses of any Loan Party, any Subsidiary of a Loan
Party, or any of their predecessors in interest, (b) from adjoining properties
or businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Loan Party, any Subsidiary of a Loan Party, or any of
their predecessors in interest.

 



Schedule 1.1 - Page 14

 

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any Subsidiary of a Loan Party, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.

 

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand by any third party or Governmental Authority, or
Remedial Action required, by any Environmental Law, and which relate to any
Environmental Action.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

"Equipment" means equipment (as that term is defined in the Code).

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
any of its Subsidiaries under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of any Loan Party or any of its Subsidiaries under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which any Loan Party or any of its Subsidiaries is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of any Loan Party or any of its Subsidiaries
under IRC Section 414(o).

 

"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.

 

"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Domestic Subsidiaries aged in excess of 60 days of their
respective due dates and all book overdrafts of Borrowers and their Domestic
Subsidiaries in excess of 60 days past due, in each case as determined by Agent
in its Permitted Discretion.

 

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

 



Schedule 1.1 - Page 15

 

 

"Existing Credit Agreement" has the meaning specified therefor in the Statement
of Purpose hereof.

 

"Existing Credit Facility Closing Date" means June 28, 2011.

 

"Existing Letters of Credit" has the meaning specified therefor in Section
2.11(g) of the Agreement.

 

"Existing Obligations" means the "Obligations" as defined in the Existing Credit
Agreement, including, without limitation, interest and fees accrued to the
Closing Date.

 

"Existing Wabash Letters of Credit" has the meaning specified therefor in
Section 2.11(g) of the Agreement.

 

"Existing Walker Letters of Credit" has the meaning specified therefor in
Section 2.11(g) of the Agreement.

 

"Extraordinary Receipts" means any payments received by any Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of
(a) proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of such Borrower or any of its Subsidiaries, or
(ii) received by such Borrower or any of its Subsidiaries as reimbursement for
any payment previously made to such Person), (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement, or at any other time, any purchase price adjustment (other
than a working capital adjustment) in excess of $1,000,000 in connection with
any purchase agreement, (d) tax refunds, and (e) pension plan reversions.

 

"FATCA" means Sections 1471 through 1474 of the IRC and any regulations or
official interpretations thereof.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

 

"Fee Letter" means that certain fee letter, dated as of the Closing Date, among
Borrowers and Agent, in form and substance reasonably satisfactory to Agent.

 

"Financial Covenant Trigger Event" means that Excess Availability on any date is
less than 12.5% of the Maximum Revolver Amount.

 

"Fixed Charges" means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without

  

Schedule 1.1 - Page 16

 

 

duplication, of (a) Interest Expense accrued (other than interest paid-in-kind,
amortization of financing fees, and other non-cash Interest Expense) during such
period, (b) scheduled principal payments in respect of Indebtedness that are
required to be paid during such period, and (c) all federal, state, and local
income taxes paid in cash during such period. For the avoidance of doubt,
mandatory payments of "Excess Cash Flow" in respect of the Term Loan
Indebtedness shall not be deemed to be "scheduled principal payments".

 

"Fixed Charge Coverage Ratio" means, with respect to Borrowers and their
Subsidiaries for any period, the ratio of (i) EBITDA for such period minus
unfinanced Capital Expenditures made (to the extent not already incurred in a
prior period) or incurred during such period, to (ii) Fixed Charges for such
period.

 

"Foreign Acquisition" means an Acquisition in which the assets being acquired
(other than a de minimis amount of assets in relation to the assets being
acquired) are located outside of the United States, or the Person whose Stock is
being acquired is organized in a jurisdiction located outside the United States.

 

"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

"Foreign Subsidiary" means (i) a Subsidiary that is a CFC; (ii) a Subsidiary
substantially all of whose assets consist of the equity in a Subsidiary
described in clause (i) of this definition, or (iii) an entity treated as
disregarded for U.S. federal income tax purposes that owns more than 65% of the
voting equity in a Subsidiary described in clauses (i) or (ii) of this
definition.

 

"Funding Date" means the date on which a Borrowing occurs.

 

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

"Garsite" means Garsite/Progress LLC.

 

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

"Guarantors" means (a) each Subsidiary of a Borrower (other than (i) WNC
Receivables Management Corp., WNC Receivables, LLC and Wabash Financing, LLC,
and (ii) any Subsidiary that is not required to become a Guarantor pursuant to
Section 5.11) and 

 

Schedule 1.1 - Page 17

 



 

(b) each other Person that becomes a guarantor after the Closing Date pursuant
to Section 5.11 of the Agreement, and "Guarantor" means any one of them.

 

"Guaranty" means that certain amended and restated general continuing guaranty,
dated as of the Closing Date, executed and delivered by each extant Guarantor in
favor of Agent, for the benefit of the Lender Group and the Bank Product
Providers, in form and substance reasonably satisfactory to Agent.

 

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Environmental Laws as "hazardous
substances," "hazardous materials," "hazardous wastes," "toxic substances," or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or "TCLP toxicity", (b) oil, petroleum,
or petroleum derived substances, natural gas, natural gas liquids, synthetic
gas, drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

 

"Hedge Agreement" means a "swap agreement" as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower or its Subsidiaries arising under, owing pursuant to, or existing
in respect of Hedge Agreements entered into with one or more of the Bank Product
Providers.

 

"Hedge Provider" means any Lender or any of its Affiliates; provided, however,
that no such Person (other than Wells Fargo or its Affiliates) shall constitute
a Hedge Provider unless and until (i) Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within 10 days after the execution and delivery of such Hedge
Agreement with a Borrower or its Subsidiaries and (i) to the extent that such
Lender or any of its Affiliates are lenders with respect to the Term Loan
Indebtedness, Agent shall have consented in writing to the designation of such
Lender or its Affiliate as a Hedge Provider hereunder with respect to such Hedge
Agreement; provided further, however, that if, at any time, a Lender ceases to
be a Lender under the Agreement, then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute Hedge Providers and the obligations with respect to Hedge Agreements
entered into with such former Lender or any of its Affiliates shall no longer
constitute Hedge Obligations.

 

"Holdout Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

"Inactive Subsidiaries" means WNC Receivables Management Corp., WNC Receivables,
LLC, Wabash Financing LLC, FTSI Distribution Company, LP, National Trailer 

 

Schedule 1.1 - Page 18

 

 

Funding, LLC, Wabash National Manufacturing, LP, Wabash National Services, LP,
Cloud Oak Flooring Company, Inc., and Continental Transit Corporation.

 

"Indebtedness" as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
obligations of such Person in respect of Prohibited Preferred Stock, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.

 

"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.

 

"Insolvency Laws of Canada" means each of the Bankruptcy and Insolvency Act
(Canada) and the Companies Creditors' Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar laws of any Canadian jurisdiction including, without
limitation, any law of any Canadian jurisdiction permitting a debtor to obtain a
stay or a compromise of the claims of its creditors against it.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of (a) the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief or
(b) the Insolvency Laws of Canada.

 

"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of the Closing Date with the Agreement, executed and
delivered by Borrowers, each of their Subsidiaries, Term Loan Administrative
Agent and Agent, the form and substance of which is reasonably satisfactory to
Agent.

 



Schedule 1.1 - Page 19

 

 

"Intercreditor Agreement" means, collectively, that certain Intercreditor
Agreement dated as of the Closing Date among Agent and Term Loan Administrative
Agent, together with the Acknowledgement executed by the Loan Parties with
respect thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

 

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

 

"Inventory" means inventory (as that term is defined in the Code).

 

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

 

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

 

"Issuing Lender" means (a) WFCF, (b) Capital One, N.A., solely with respect to
the Existing Walker Letters of Credit or (c) any Lender other than WFCF that, at
the request of any Borrower and with the consent of Agent, agrees, in such
Lender's sole discretion, to become an Issuing Lender for the purpose of issuing
Letters of Credit or Reimbursement Undertakings pursuant to Section 2.11 of the
Agreement and the Issuing Lender shall be a Lender.

 

"Joint Venture" means a Person in which any Borrower or any of its Subsidiaries
owns Stock, but which is not a Subsidiary of a Loan Party.

 

"Judgment Conversion Date" has the meaning specified therefor in Section 2.16 of
the Agreement.

 



Schedule 1.1 - Page 20

 

 

"Judgment Currency" has the meaning specified therefor in Section 2.16 of the
Agreement.

 

"Lender" has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of
Section 13.1 of the Agreement and "Lenders" means each of the Lenders or any one
or more of them.

 

"Lender Group" means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

 

"Lender Group Expenses" means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Loan Party or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Agent or the Lender Group, (b) documented out-of-pocket fees or
charges paid or incurred by Agent in connection with the Lender Group's
transactions with any Loan Party or any of its Subsidiaries under any of the
Loan Documents, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) out-of-pocket costs and expenses
incurred by Agent in the disbursement of funds to Borrowers or other members of
the Lender Group (by wire transfer or otherwise), (d) out-of-pocket charges paid
or incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (e) reasonable and documented out-of-pocket costs and expenses paid
or incurred by the Lender Group to correct any default or enforce any provision
of the Loan Documents, or during the continuance of an Event of Default, in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) reasonable
and documented out-of-pocket audit fees and expenses (including travel, meals,
and lodging) of Agent related to any inspections or audits to the extent of the
fees and charges (and up to the amount of any limitation) contained in the
Agreement or the Fee Letter, (g) reasonable and documented out-of-pocket costs
and expenses of third party claims or any other suit paid or incurred by the
Lender Group in enforcing or defending the Loan Documents or in connection with
the transactions contemplated by the Loan Documents or the Lender Group's
relationship with any Loan Party or any of its Subsidiaries, (h) Agent's
reasonable and documented costs and expenses (including reasonable attorneys'
fees) incurred in advising, structuring, drafting, reviewing, administering
(including travel, meals, and lodging), syndicating, or amending the Loan
Documents, and (i) Agent's and each Lender's reasonable and documented costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 



Schedule 1.1 - Page 21

 

 

"Lender Group Representatives" has the meaning specified therefor in
Section 17.9 of the Agreement.

 

"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

 

"Letter of Credit" means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.

 

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of those Lenders with a
Revolver Commitment in an amount equal to 105% of the then existing Letter of
Credit Usage, (b) causing the Letters of Credit to be returned to the Issuing
Lender, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit fee and
all usage charges set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

"Letter of Credit Disbursement" means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

 

"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's Pro Rata Share of the Letter of Credit Usage on
such date.

 

"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

"LIBOR Notice" means a written notice in the form of Exhibit L-1.

 

"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

"LIBOR Rate" means the rate per annum rate appearing on Bloomberg L.P.'s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest or
demonstrable error.

 



Schedule 1.1 - Page 22

 

 

"LIBOR Rate Loan" means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

"LIBOR Rate Margin" means, as of any date of determination (with respect to any
portion of the outstanding Advances on such date that is a LIBOR Rate Loan), the
applicable margin set forth in the following table that correspond to the most
recent Monthly Average Excess Availability; provided, however, that for the
period from the Closing Date through the last day of the first full month
following the Closing Date, the LIBOR Rate Margin shall be at the margin in the
row styled "Level II" below:

 

Level Monthly Average Excess Availability LIBOR Rate Margin I If the Monthly
Average Excess Availability is greater than $60,000,000 175 percentage points II
If the Monthly Average Excess Availability is greater than $30,000,000 and less
than or equal to $60,000,000 200 percentage points III If the Monthly Average
Excess Availability is less than or equal to $30,000,000 225 percentage points

  

Except as set forth in the foregoing proviso, the LIBOR Rate Margin shall be
based upon the most recent Monthly Average Excess Availability, which will be
calculated as of the end of each fiscal month. Except as set forth in the
foregoing proviso, the LIBOR Rate Margin shall be re-determined monthly on the
first day of the month; provided, however, that if Borrowers fails to provide
any Borrowing Base Certificate or other information with respect thereto for any
period on the date required hereunder, the LIBOR Rate Margin shall be set at the
margin in the row styled "Level III" as of the first day of the month following
the date on which such Borrowing Base Certificate or other information was
required to be delivered until the date on which such Borrowing Base Certificate
or other information is delivered (on which date (but not retroactively),
without constituting a waiver of any Default or Event of Default occasioned by
the failure to timely deliver such Borrowing Base Certificate or other
information, the LIBOR Rate Margin shall be set at the margin based upon the
calculations disclosed by such Borrowing Base Certificate or other information.
In the event that the information regarding the Monthly Average Excess
Availability contained in any Borrowing Base Certificate or other information
delivered by Borrowers to Agent is shown to be inaccurate, and such inaccuracy,
if corrected, would have led to the application of a higher LIBOR Rate Margin
for any period (a "LIBOR Rate Period") than the LIBOR Rate Margin actually
applied for such LIBOR Rate Period, then (i) Borrowers shall immediately deliver
to Agent a correct Borrowing Base Certificate or other information for such
LIBOR Rate Period, (ii) the LIBOR Rate Margin shall be determined as if the
correct LIBOR Rate Margin (as set forth in the table above) were applicable for
such LIBOR Rate Period, and (iii) Borrowers shall immediately deliver to Agent
full payment in respect of the accrued additional interest and Letter of Credit
fees as a result of such increased LIBOR Rate Margin for such LIBOR Rate Period,
which payment shall be promptly applied by Agent to the affected Obligations.

 



Schedule 1.1 - Page 23

 

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.

 

"Loan Documents" means the Agreement, any Borrowing Base Certificate, the
Control Agreements, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Security Agreement, the Trademark Security Agreement, any note or notes
executed by any Borrower in connection with the Agreement and payable to any
member of the Lender Group, any letter of credit application entered into by any
Borrower in connection with the Agreement, and any other agreement entered into,
now or in the future, by any Loan Party or any of its Subsidiaries and any
member of the Lender Group in connection with the Agreement.

 

"Loan Party" means any Borrower or any Guarantor.

 

"Margin Stock" as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

"Material Adverse Change" means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties' and their Subsidiaries ability, taken as a
whole, to perform their obligations under the Loan Documents to which they are
parties or of the Lender Group's ability to enforce the Obligations or realize
upon the Collateral, or (c) a material impairment of the enforceability or
priority of Agent's Liens with respect to the Collateral as a result of an
action or failure to act on the part of the Loan Parties or their Subsidiaries.

 

"Material Contract" means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase agreements and purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days' notice without
penalty or premium), and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Change.

 

"Material Foreign Subsidiary" means a Foreign Subsidiary that at any time
(a) generates annual revenues that exceed 5% of the consolidated annual revenues
of the Borrowers and all of their Subsidiaries or (b) owns assets the book value
of which exceed 5% of the consolidated book value of the assets of the Borrowers
and all of their Subsidiaries; provided, that, Material Foreign Subsidiary shall
include all Foreign Subsidiaries that are not Material Foreign Subsidiaries
which, in the aggregate, own consolidated total assets the book value of

 



Schedule 1.1 - Page 24

 

 

which is in excess of 10% of the book value of the consolidated total assets of
the Borrowers and their Subsidiaries, or have consolidated revenue which is in
excess of 10% of the consolidated revenue of the Borrowers and their
Subsidiaries.

 

"Maturity Date" has the meaning specified therefor in Section 3.3 of the
Agreement.

 

"Maximum Revolver Amount" means $150,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement, and increased by the amount of any Revolver Increases made in
accordance with Section 2.2 of the Agreement.

 

"Monthly Average Excess Availability" has the meaning specified therefor in the
definition of Base Rate Margin.

 

"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.

 

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

 

"National Priorities List" means the National Priorities List maintained by the
U.S. Environmental Protection Agency.

 

"Net Cash Proceeds" means:

 

(a)          with respect to any sale or disposition by any Loan Party or any of
its Subsidiaries of assets, the amount of cash proceeds actually received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of any Loan Party
or any of its Subsidiaries, in connection therewith after deducting therefrom
only (i) the amount of any Indebtedness secured by any Permitted Lien on any
asset (other than (A) Indebtedness owing to Agent or any Lender under the
Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Loan Party or such Subsidiary in
connection with such sale or disposition and (iii) taxes paid or payable to any
taxing authorities by such Loan Party or such Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Loan Party or any of its
Subsidiaries, and are properly attributable to such transaction; and

 

(b)          with respect to the issuance or incurrence of any Indebtedness by
any Loan Party or any of its Subsidiaries, or the issuance by any Loan Party or
any of its Subsidiaries of any shares of its Stock, the aggregate amount of cash
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment or disposition of deferred consideration)
by or on behalf of such Loan Party or such Subsidiary in connection with such

 



Schedule 1.1 - Page 25

 

  

issuance or incurrence, after deducting therefrom only (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, (ii)
taxes paid or payable to any taxing authorities by such Loan Party or such
Subsidiary in connection with such issuance or incurrence, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction; and

 

(c)         with respect to Extraordinary Receipts, the aggregate amount of such
Extraordinary Receipts after deducting therefrom (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by any Loan or
any of its Subsidiaries in connection with such Extraordinary Receipts,
(ii) taxes paid or payable to any taxing authorities by an Loan Party or any of
its Subsidiaries in connection with such Extraordinary Receipts, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such case, actually paid or payable to a Person that is not
an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such Extraordinary Receipts.

 

"Net Liquidation Percentage" means the percentage of the book value of
Borrowers' Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by, with
respect to finished goods Inventory consisting of new and used trailers, FRAC
tanks and portable storage containers, Taylor & Martin or such other appraisal
company with expertise in the industry in which Borrowers operate their
businesses as selected by Agent in its Permitted Discretion in consultation with
Administrative Borrower, and with respect to all other Inventory, an appraisal
company with expertise in the industry in which Borrowers operate their
businesses as selected by Agent in its Permitted Discretion in consultation with
Administrative Borrower.

 

"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

 

"Obligation Currency" has the meaning specified therefor in Section 2.16 of the
Agreement.

 

"Obligations" means, without duplication, (a) all loans (including the Advances
(inclusive of Protective Advances and Swing Loans)), debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement or indemnification
obligations with respect to Reimbursement Undertakings or with respect to
Letters of Credit (irrespective of whether contingent), premiums, liabilities
(including all amounts charged to the Loan Account pursuant to the Agreement),
obligations (including indemnification obligations), fees (including the fees
provided for in the Fee Letter), Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by any Loan Party pursuant to or evidenced by the Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that any

 

Schedule 1.1 - Page 26

 

 

Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, (b) all debts, liabilities, or
obligations (including reimbursement obligations, irrespective of whether
contingent) owing by any Borrower or any other Loan Party to an Underlying
Issuer now or hereafter arising from or in respect of Underlying Letters of
Credit, and (c) all Bank Product Obligations. Any reference in the Agreement or
in the Loan Documents to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

 

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

"Overadvance" has the meaning specified therefor in Section 2.5 of the
Agreement.

 

"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.

 

"Patent Security Agreement" has the meaning specified therefor in the Security
Agreement.

 

"Patriot Act" has the meaning specified therefor in Section 4.18 of the
Agreement.

 

"Payoff Date" means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

 

"Permitted Acquisition" means any Acquisition so long as:

 

(a)         no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition and the
proposed Acquisition is consensual,

 

(b)         no Indebtedness will be incurred, assumed, or would exist with
respect to any Borrower or its Subsidiaries as a result of such Acquisition,
other than Indebtedness permitted under clauses (f) or (g) of the definition of
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of any Borrower or its Subsidiaries as a result or
such Acquisition other than Permitted Liens,

 

(c)         Borrowers have provided Agent with written confirmation, supported
by reasonably detailed calculations, that on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations

 

Schedule 1.1 - Page 27

 

 

and inclusions to be mutually and reasonably agreed upon by Borrowers and Agent
created by adding the historical combined financial statements of Borrowers
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrowers and their Subsidiaries (i) would
have been in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended immediately prior to the
proposed date of consummation of such proposed Acquisition (including, without
limitation, Borrowers and their Subsidiaries would have a Fixed Charge Coverage
Ratio of not less than 1.1 to 1.0 for such period), and (ii) are projected to be
in compliance with the financial covenants in Section 7 for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition (including, without limitation, Borrowers and their Subsidiaries
would have a Fixed Charge Coverage Ratio of not less than 1.1 to 1.0 for such
period),

 

(d)          Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person's (or assets')
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

 

(e)          Borrowers shall have Excess Availability in an amount equal to or
greater than $40,000,000 immediately after giving effect to the consummation of
the proposed Acquisition,

 

(f)          the assets being acquired or the Person whose Stock is being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

 

(g)          Borrowers have provided Agent with written notice of the proposed
Acquisition at least 10 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 4 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

 

(h)          the assets being acquired (other than a de minimis amount of assets
in relation to Borrowers' and their Subsidiaries' total assets), or the Person
whose Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrowers and their Subsidiaries or a business reasonably related
thereto,

 

(i)          (i) the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States, or (ii) if such Acquisition is a
Foreign Acquisition, the total consideration being paid for such Acquisition
that is derived from Advances under the Agreement and cash of the Borrowers or
other Loan

 

Schedule 1.1 - Page 28

 

 

Parties shall be counted against the limit under clause (o) of the definition of
"Permitted Investments",

 

(j)          the subject assets or Stock, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 5.11 or 5.12, as applicable, of the Agreement, to the
extent required thereunder, and

 

(k)          such Acquisition shall not be prohibited under the Term Loan
Indebtedness Documents or Agent shall have received evidence that the requisite
number of lenders under the Term Loan Indebtedness Documents have consented to
such Acquisition.

 

The parties hereto agree that any Accounts and Inventory acquired in connection
with any Permitted Acquisition may be included in the Borrowing Base to the
extent that (A) such Accounts and Inventory, as the case may be, satisfy the
criteria of Eligible Accounts and Eligible Inventory, as applicable, as set
forth in the definitions of such terms in this Schedule 1.1, (B) Agent receives
an appraisal of such assets by a valuation firm selected by Borrowers and
acceptable to Agent and that is in form and substance satisfactory to Agent, and
(C) Agent receives a field examination in connection with such assets that is in
form and substance satisfactory to Agent.

 

"Permitted Bond Hedges" means any call options or capped call options
referencing Administrative Borrower's common stock purchased by Administrative
Borrower substantially concurrently with the issuance of Permitted Convertible
Notes in order to hedge Administrative Borrower's obligations in respect of such
Permitted Convertible Notes.

 

"Permitted Convertible Notes" means the Convertible Senior Notes issued by
Administrative Borrower on April 23, 2012 under and pursuant to the Permitted
Convertible Notes Indenture, and shall include any convertible notes or other
equity-linked securities which evidence Refinancing Indebtedness.

 

"Permitted Convertible Notes Documents" means, collectively, the Permitted
Convertible Notes, the Permitted Convertible Notes Indenture, and all other
agreements, instruments and documents delivered in connection therewith, in each
case as amended in a manner permitted under this Agreement.

 

"Permitted Convertible Notes Indenture" means the Indenture dated as of April
23, 2012, between Administrative Borrower and Wells Fargo Bank, National
Association, as trustee, together with the First Supplemental Indenture dated as
of April 23, 2012 between Administrative Borrower and the trustee, pursuant to
which Permitted Convertible Notes were issued, as amended, supplemented or
otherwise modified from time to time in a manner permitted under this Agreement,
and shall include any new, supplemental or replacement indenture executed and
delivered in connection with the issuance of any Permitted Convertible Notes.

 

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

 

Schedule 1.1 - Page 29

 

 

"Permitted Dispositions" means:

 

(a)          sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,

 

(b)          sales of Inventory to buyers in the ordinary course of business,

 

(c)          the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of the Agreement or the other Loan Documents,

 

(d)          the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)          the granting of Permitted Liens,

 

(f)          the sale or discount, in each case without recourse, of Accounts
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

 

(g)          any involuntary loss, damage or destruction of property,

 

(h)          any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,

 

(i)          the leasing or subleasing of assets of any Borrower or its
Subsidiaries in the ordinary course of business,

 

(j)          the sale or issuance of Stock (other than Prohibited Preferred
Stock) of Administrative Borrower (so long as a Change of Control does not occur
as a result thereof),

 

(k)          the lapse of registered patents, trademarks and other intellectual
property of any Borrower and its Subsidiaries, the lapse of which could not
reasonably be expected to result in a Material Adverse Change and so long as
such lapse is not materially adverse to the interests of the Lenders,

 

(l)          the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to the Agreement,

 

(m)         the making of a Permitted Investment,

 

(n)         dispositions of assets acquired by Borrowers and their Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the "Subject Permitted Acquisition") so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof, (ii) not less than 75% of the
consideration for such disposition is in the form of cash received by a Loan
Party or its Subsidiaries, (iii) the assets to be so disposed are not necessary
in connection with the business of Borrowers and their Subsidiaries, and
(iv) the assets to be so disposed are readily identifiable as assets acquired
pursuant to the subject Permitted Acquisition, and

 

Schedule 1.1 - Page 30

 

 

(o)          sales, leases and other dispositions of assets on an arm's length
basis with a fair market value of up to $20,000,000 in the aggregate in any one
calendar year, in each case so long as (i) no Default or Event of Default is in
existence or would result therefrom, (ii) not less than 75% of the consideration
received in respect thereof is cash received by a Loan Party or its
Subsidiaries, (iii) the consideration received for the assets to be so disposed
is at least equal to the fair market value thereof, and (iv) in the case of
individual assets with a book value in excess of $500,000, the consideration
received in respect thereof is at least equal to the portion of the Advances
predicated on the value of such assets.

 

"Permitted Indebtedness" means

 

(a)          Indebtedness evidenced by the Agreement or the other Loan
Documents, as well as Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

 

(b)          Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(c)          Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(d)          endorsement of instruments or other payment items for deposit,

 

(e)          Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of a Borrower or one of
its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

 

(f)          unsecured Indebtedness of any Borrower that is incurred on the date
of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) such unsecured
Indebtedness is not incurred for working capital purposes, (iii) such unsecured
Indebtedness does not mature prior to the date that is 12 months after the
Maturity Date, (iv) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent, and
(v) the only interest that accrues with respect to such Indebtedness is payable
in kind,

 

(g)          Acquired Indebtedness in an aggregate principal amount not to
exceed $5,000,000 outstanding at any one time,

 

(h)          Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,

 

(i)          Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to any Borrower or any of its Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to

 

Schedule 1.1 - Page 31

 

 

defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year,

 

(j)          the incurrence by any Borrower or any of its Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with any Borrower's and its Subsidiaries' operations and not for speculative
purposes,

 

(k)          Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called "procurement cards" or "P-cards"), or Cash Management Services, in
each case, incurred in the ordinary course of business,

 

(l)          unsecured Indebtedness of Administrative Borrower owing to former
employees, officers or directors (or any spouses, ex-spouses, or estates of any
of the foregoing) incurred in connection with the repurchase by Administrative
Borrower of the Stock of Administrative Borrower that has been issued to such
Person, so long as (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate amount of all such Indebtedness incurred and outstanding plus the
amount of redemptions made by Borrowers in accordance with Section 6.9(b), does
not exceed $1,000,000 in the aggregate in any fiscal year or $2,500,000 in the
aggregate during the term of the Agreement, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,

 

(m)          unsecured Indebtedness (including any earnouts) owing to sellers of
assets or Stock to a Loan Party that is incurred by the applicable Loan Party in
connection with the consummation of one or more Permitted Acquisitions so long
as such Indebtedness (i) is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent, and (ii) is otherwise on terms and
conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,

 

(n)          contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligations of
Borrowers or the applicable Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

 

(o)          Indebtedness composing Permitted Investments,

 

(p)          Indebtedness of Administrative Borrower under the Permitted
Convertible Notes in an aggregate principal amount not to exceed $150,000,000
and any Refinancing Indebtedness in respect of such Indebtedness,

 

(q)          Indebtedness of Administrative Borrower in respect of any Permitted
Warrants and any Permitted Bond Hedges,

 

(r)          Term Loan Indebtedness in an aggregate principal amount not to
exceed (i) $375,000,000, less the aggregate amount of Revolver Increases under
this Agreement, plus (ii) the amount of obligations in respect of (A) Secured
Hedge Obligations and (B) Secured Cash

 

Schedule 1.1 - Page 32

 

 

Management Obligations (in the case of each of the foregoing clauses (A) and
(B), as defined in the Term Loan Credit Agreement) at any time outstanding, in
each case, and any Refinancing Indebtedness in respect of such Indebtedness,

 

(s)          Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed $5,000,000, and

 

(t)          Indebtedness not otherwise permitted pursuant to clauses (a)
through (s) above that is incurred by the Loan Parties in an aggregate principal
amount not to exceed $20,000,000 at any one time.

 

"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party that is not an Inactive Subsidiary, (b) a non-Loan Party to
another non-Loan Party, (c) a non-Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, and
(d) Investments made by a Loan Party in a Subsidiary that is not a Loan Party;
provided, that such Investments made pursuant to this clause (d) shall not
exceed $5,000,000 during the term of this Agreement (net of any return of
capital or repayments in each case received in cash by the Loan Parties on
account of such Investments).

 

"Permitted Investments" means:

 

(a)          Investments in cash and Cash Equivalents,

 

(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,

 

(c)          advances made in connection with purchases of goods or services in
the ordinary course of business,

 

(d)          Investments received in settlement of amounts due to any Borrower
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of any Borrower or any of its Subsidiaries,

 

(e)          Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,

 

(f)          guarantees permitted under the definition of Permitted Indebtedness
and guaranties by a Loan Party of obligations of any other Loan Party that do
not constitute Indebtedness,

 

(g)          Permitted Intercompany Advances,

 

(h)          Stock or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to any
Borrower or any of its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

Schedule 1.1 - Page 33

 

 

(i)          deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

(j)          non-cash loans to employees, officers, and directors of any Loan
Party or any of its Subsidiaries for the purpose of purchasing Stock in
Administrative Borrower so long as the proceeds of such loans are used in their
entirety to purchase such stock in Administrative Borrower,

 

(k)          Permitted Acquisitions other than Foreign Acquisitions, and any
customary cash earnest money deposits made in connection with such Acquisitions,

 

(l)          Investments in the form of capital contributions and the
acquisition of Stock made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Stock of Administrative
Borrower),

 

(m)          Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,

 

(n)          Investments held by a Person acquired in a Permitted Acquisition to
the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition,

 

(o)          so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments (including without limitation
Investments in Joint Ventures and Investments in the form of Permitted
Acquisitions that are Foreign Acquisitions in an aggregate amount from and after
the Closing Date not to exceed $20,000,000 (net of any return of capital or
repayments, in each case received in cash by the Borrowers and their
Subsidiaries, on account of such Investments),

 

(p)          obligations under letters of intent or similar agreements that are
conditioned upon satisfying any applicable approval or other requirements
contained in the Agreement,

 

(q)          to the extent constituting an Investment, escrow deposits to secure
indemnification obligations in connection with a Permitted Disposition or a
Permitted Acquisition,

 

(r)          Investments constituting non-cash consideration received in
connection with any Permitted Disposition,

 

(s)          Investments by Administrative Borrower consisting of Permitted Bond
Hedges, and

 

(t)          Investments by Administrative Borrower resulting from the
redemption, purchase or other acquisition of Stock permitted under any of
Sections 6.9(b), (c), (d) or (f).

 

Schedule 1.1 - Page 34

 

 

"Permitted Liens" means:

 

(a)          Liens granted to, or for the benefit of, Agent to secure the
Obligations,

 

(b)          Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Agent's Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests,

 

(c)          judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.3 of the Agreement,

 

(d)          Liens set forth on Schedule P-2; provided, however, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 shall only secure
the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof,

 

(e)          the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

 

(f)          Liens securing Permitted Purchase Money Indebtedness (including the
interests of lessors under Capital Leases and floor plan financing arrangements)
and any Refinancing Indebtedness in respect thereof, to the extent that
(x) solely in the case of Permitted Purchase Money Indebtedness other than floor
plan financing arrangements, (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures
Indebtedness incurred to acquire the asset purchased or acquired, the repayment
of costs incurred in connection with the collection of such Indebtedness and any
Refinancing Indebtedness in respect thereof, and (y) solely in the case of floor
plan financing arrangements, (i) such Lien attaches only to the assets purchased
or acquired in connection with such floor plan financing arrangement and the
proceeds thereof, and (ii) such Lien only secures Indebtedness that was incurred
under such floor plan financing arrangement to acquire or purchase such assets,
the repayment of costs incurred in connection with the collection of such
Indebtedness and any Refinancing Indebtedness in respect thereof.

 

(g)          Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

 

(h)          Liens on amounts deposited to secure a Borrower's and its
Subsidiaries' obligations in connection with worker's compensation, unemployment
insurance or other types of social security,

 

(i)          Liens on amounts deposited to secure a Borrower's and its
Subsidiaries' obligations in connection with the making or entering into of
bids, tenders, statutory obligations, licenses, or leases in the ordinary course
of business and not in connection with the borrowing of money,

 

Schedule 1.1 - Page 35

 

 

(j)          Liens on amounts deposited to secure a Borrower's and its
Subsidiaries' reimbursement obligations with respect to surety, performance or
appeal bonds obtained in the ordinary course of business,

 

(k)          with respect to any Real Property, easements, rights of way,
covenants, conditions and zoning restrictions and minor defects in title that do
not materially interfere with or impair the use or operation thereof,

 

(l)          non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

 

(m)          Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)          rights of setoff or bankers' liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,

 

(o)          Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,

 

(p)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,

 

(q)          Liens solely on any cash earnest money deposits made by any
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,

 

(r)          Liens assumed by a Borrower or its Subsidiaries in connection with
a Permitted Acquisition that secure Acquired Indebtedness,

 

(s)          Liens on Collateral securing the Term Loan Indebtedness subject to
the Intercreditor Agreement, and any Refinancing Indebtedness in respect
thereof, subject to an intercreditor agreement containing terms, taken as a
whole, that are as least as favorable to Agent and the Lenders as those terms
contained in the Intercreditor Agreement, taken as a whole,

 

(t)          Liens in favor of the consignor thereof on Inventory consigned by
such Person to Garsite from time to time in the ordinary course of business, to
the extent permitted pursuant to Section 6.15 and so long as such Inventory is
readily identifiable as the property of the consignor,

 

(u)          Liens on the assets of Foreign Subsidiaries securing Indebtedness
of such Foreign Subsidiaries permitted pursuant to clause (s) of the definition
of "Permitted Indebtedness", and

 

(v)          other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not

 

Schedule 1.1 - Page 36

 

 

exceed $1,000,000; provided, that in the event that the Issuing Lender elects
not to cause to be issued a Letter of Credit that is requested in accordance
with the provisions of the Loan Documents, Liens on cash or Cash Equivalents of
Administrative Borrower or one of its Subsidiaries securing letters of credit
may be granted by Administrative Borrower or one of its Subsidiaries pursuant to
this clause (v) so long as, at the time of such incurrence, no Default or Event
of Default shall have occurred and be continuing.

 

"Permitted Preferred Stock" means and refers to any Preferred Stock issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.

 

"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien, unless otherwise approved by Agent in its sole discretion), or
rental payment, provided that (a) a reserve with respect to such obligation is
established on such Loan Party's or its Subsidiaries' books and records in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Loan Party or its Subsidiary, as applicable,
in good faith, and (c) Agent is reasonably satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date (i) in respect of
fixed assets, in an aggregate principal amount outstanding at any one time not
in excess of $10,000,000 and (ii) in respect of floor plan financing
arrangements, in an aggregate principal amount outstanding at any time not in
excess of $4,000,000.

 

"Permitted Stock" means common stock or Permitted Preferred Stock of
Administrative Borrower, or Permitted Convertible Notes issued by Administrative
Borrower which evidence Refinancing Indebtedness.

 

"Permitted Warrants" means any call options in respect of Administrative
Borrower's common stock that are sold by Administrative Borrower concurrently
with the issuance of Permitted Convertible Notes.

 

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

"Preferred Stock" means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person. For purposes of clarity and this Agreement, any
Permitted Convertible Notes shall not constitute Preferred Stock.

 

"Prohibited Preferred Stock" means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to

 

Schedule 1.1 - Page 37

 

 

pay dividends, other than dividends of shares of Preferred Stock of the same
class and series payable in kind or dividends of shares of common stock and
Restricted Junior Payments permitted by Section 6.9) on or before a date that is
less than 1 year after the Maturity Date, or, on or before the date that is less
than 1 year after the Maturity Date, is redeemable at the option of the holder
thereof for cash or assets or securities (other than distributions in kind of
shares of Preferred Stock of the same class and series or of shares of common
stock and Restricted Junior Payments permitted by Section 6.9).

 

"Prior Credit Facilities" means that certain Second Amended and Restated Loan
and Security Agreement, dated as of December 19, 2007, by and among Walker Group
Holdings LLC, certain of the Walker Entities, the lenders from time to time
party thereto and Capital One Leverage Finance Corporation, as agent (as amended
or otherwise modified) and that certain Second Amended and Restated Second Lien
Loan and Security Agreement, dated as of December 19, 2007, by and among Walker
Group Holdings LLC, certain of the Walker Entities, the lenders from time to
time party thereto and LBC Credit Partners, L.P., as agent (as amended or
otherwise modified), in each case, together with all other instruments,
documents and agreements relating thereto, in each case, as amended,
supplemented or otherwise modified.

 

"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

"Pro Rata Share" means, as of any date of determination:

 

(a)          with respect to a Lender's obligation to make Advances and right to
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender's Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the outstanding principal amount
of such Lender's Advances by (z) the outstanding principal amount of all
Advances,

 

(b)          with respect to a Lender's obligation to participate in Letters of
Credit and Reimbursement Undertakings, to reimburse the Issuing Lender, and
right to receive payments of fees with respect thereto, (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender's Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender's
Advances by (z) the outstanding principal amount of all Advances; provided,
however, that if all of the Advances have been repaid in full and Letters of
Credit remain outstanding, Pro Rata Share under this clause shall be determined
based upon subclause (i) of this clause as if the Revolver Commitments had not
been terminated or reduced to zero and based upon the Revolver Commitments as
they existed immediately prior to their termination or reduction to zero, and

 

(c)          with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), (i) prior to the

 

Schedule 1.1 - Page 38

 

 

Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender's Revolver Commitment, by (z) the aggregate
amount of Revolver Commitments of all Lenders, and (ii) from and after the time
that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender's Advances, by (z) the outstanding principal amount of all Advances;
provided, however, that if all of the Advances have been repaid in full and
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

 

"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

 

"Purchase Money Indebtedness" means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred (a) in connection with
floor plan financing arrangements or at the time of, or (b) within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof.

 

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Borrowers or their Domestic Subsidiaries and the
improvements thereto.

 

"Real Property Collateral" means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrowers or their Subsidiaries.

 

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)          except in the case of Term Loan Indebtedness and any refinancing,
replacement, renewal or extension thereof, such refinancings, renewals, or
extensions do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, or extended, other than by the amount of
premiums paid thereon (including without limitation, in the case of the
redemption, conversion or purchase of Permitted Convertible Notes, any amounts
required to satisfy in full any payment obligations of the Administrative
Borrower in connection therewith) and the fees and expenses incurred in
connection therewith and by the amount of unfunded commitments with respect
thereto,

 

(b)          except in the case of Term Loan Indebtedness and any refinancing,
replacement, renewal or extension thereof, such refinancings, renewals, or
extensions do not

 

Schedule 1.1 - Page 39

 

 

result in a shortening of the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of the
Lenders,

 

(c)          if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

 

(d)          the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
(x) those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended, or (y) in the case of a refinancing, renewal
or extension of Term Loan Indebtedness, any Borrower or Guarantor,

 

(e)          in the case of the Refinancing Indebtedness relating to
Indebtedness under the Permitted Convertible Notes Documents, the terms of the
agreements evidencing such Refinancing Indebtedness ("New Documents") shall not,
without the consent of Required Lenders (which consent shall not be unreasonably
delayed or withheld), (i) shorten the maturity of, or the time of payment of
interest on, principal of, or premium payable under (whether at maturity, at a
date fixed for prepayment or by acceleration or otherwise), the Indebtedness
under the original Permitted Convertible Notes Documents (the "Original
Documents"), (ii) bear an interest rate that exceeds 7.50% per annum,
(iii) include fees and charges that are in excess of the amounts and/or
percentages of such fees and charges that are generally being charged at such
time in issuances of similar Indebtedness, (iv) modify the method of calculating
the amount payable upon the optional or mandatory redemption of, or the
conversion of, the New Documents from the method contained in the Original
Documents, if such modification would materially increase the amount payable in
connection therewith, (v) modify the existing affirmative covenants, negative
covenants or events of default or remedies contained in the Original Documents,
or add to the New Documents any new affirmative covenants, negative covenants or
events of default or remedies that are not included in the Original Documents,
in any case if such modification or addition is materially more onerous to, or
restrictive on, Administrative Borrower or any of its Subsidiaries than the
similar provisions of the Original Documents, and (vi) contain other provisions
that adversely affect the interests of Agent and the Lenders in any material
respect, and

 

(f)          in the case of Term Loan Indebtedness and any refinancing,
replacement, renewal or extension thereof, such refinancings, replacements,
renewals or extensions are made in compliance with the terms of the
Intercreditor Agreement.

 

"Rejected Term Loan Prepayment Proceeds" shall have the meaning specified
therefor in Section 2.4(e)(v).

 

"Register" has the meaning set forth in Section 13.1(h) of the Agreement.

 

"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.

 

Schedule 1.1 - Page 40

 

 

"Reimbursement Undertaking" has the meaning specified therefor in
Section 2.11(a) of the Agreement.

 

"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address releases or
threatened releases of Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment in response to a release or
threatened release of Hazardous Materials, (c) restore or reclaim natural
resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities related to
any release or threatened release of Hazardous Materials, or (e) conduct any
other actions with respect to a release or threatened release of Hazardous
Materials required by Environmental Laws.

 

"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

"Report" has the meaning specified therefor in Section 15.16 of the Agreement.

 

"Required Availability" means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $50,000,000.

 

"Required Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Shares) exceed 50%;
provided, however, that at any time there are 2 or more Lenders, "Required
Lenders" must include at least 2 Lenders.

 

"Rescission Notice" has the meaning set forth in the Security Agreement.

 

"Restricted Junior Payment" means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Administrative
Borrower (including any payment in connection with any merger or consolidation
involving Administrative Borrower) (other than dividends or distributions
payable in Stock (other than Prohibited Preferred Stock) issued by
Administrative Borrower), or (b) purchase, redeem, or otherwise acquire or
retire for value (including in connection with any merger or consolidation
involving Administrative Borrower) any Stock issued by Administrative Borrower.

 

"Revolver Commitment" means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

 

Schedule 1.1 - Page 41

 

 

"Revolver Increase" has the meaning specified therefor in Section 2.2 of the
Agreement.

 

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

"Revolving Loan Exposure" means, with respect to any Lender, as of any date of
determination, the aggregate outstanding principal amount of such Lender's
Advances.

 

"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.

 

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

 

"Securities Account" means a securities account (as that term is defined in the
Code).

 

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

"Security Agreement" means an amended and restated security agreement, dated as
of the Closing Date, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Guarantors to Agent.

 

"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

"Solvent" shall mean, with respect to any Person and its Subsidiaries, on a
consolidated basis, that as of the date of determination, both (a) (i) the sum
of such Person's and its Subsidiaries' debts (including contingent liabilities)
does not exceed the present fair saleable value of such Person's and its
Subsidiaries' present assets, (ii) such Person and its Subsidiaries' capital is
not unreasonably small in relation to their businesses as contemplated on the
date of determination, and (iii) such Person and its Subsidiaries have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such Person and its
Subsidiaries are "solvent," on a consolidated basis, within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed

 

Schedule 1.1 - Page 42

 

 

as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

"Specified Representations" means the representations and warranties set forth
in Sections 4.1(a)(i) and (iii), 4.2(a), 4.2(b)(i), (ii) and (iv) (in the case
of clause (iv), with respect to consents or approvals of any Governmental
Authority), 4.4(a), 4.4(b) (as to perfection (insofar as perfection is achieved
by the filing of Uniform Commercial Code financing statements or delivery of
Equity Interest certificates and undated Equity Interest powers, or delivery of
promissory notes and undated allonges) and priority only), 4.10(a), 4.16 (solely
with respect to any financial statements of the Borrowers), 4.18, 4.21 and 4.22
(solely with respect to the Investment Company Act of 1940) of this Agreement.

 

"Stock" means all shares, limited liability company or partnership interests
(whether general or limited), options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

 

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

"Subsidiary Guarantor" means each Subsidiary of Administrative Borrower which
is, or becomes, a Guarantor.

 

"Swing Lender" means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

 

"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.

 

"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.

 

"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude (i) any tax imposed on the
net income or net profits (or franchise taxes in lieu thereof) or capital
(limited, solely in the case of Taxes on capital, to Taxes imposed as of the
Closing Date) of any Lender, Agent or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender, Agent or such
Participant is or was organized or the jurisdiction (or by any political

 

Schedule 1.1 - Page 43

 

 

subdivision or taxing authority thereof) in which such Lender's, such Agent's or
such Participant's applicable lending office is or was located in each case as a
result of a present or former connection between such Lender, such Agent or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender, such Agent or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) taxes resulting from a Lender's, Agent's or a
Participant's failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, (iii) any U.S. Federal withholding Taxes imposed by FATCA,
(iv) backup withholding taxes imposed under Section 3406 of the IRC, and (v) any
United States federal withholding taxes that would be imposed on amounts payable
to a Lender, Agent or Participant based upon the applicable withholding rate in
effect at the time such Lender, Agent or Participant becomes a party to the
Agreement (or a Lender designates a new lending office), except that Taxes shall
include (A) any amount that such Lender, Agent or Participant (or its assignor,
if any) was previously entitled to receive pursuant to Section 16(a) of the
Agreement, if any, with respect to such withholding tax at the time such Lender,
Agent or Participant becomes a party to the Agreement (or designates a new
lending office), and (B) additional United States federal withholding taxes that
may be imposed after the time such Lender, Agent or Participation becomes a
party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.

 

"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

"Term Loan Administrative Agent" means Morgan Stanley Senior Funding, Inc., in
its capacity as administrative agent and collateral agent under the Term Loan
Credit Agreement or any other Term Loan Indebtedness Document, or any successor
administrative agent and collateral agent under the Term Loan Credit Agreement.

 

"Term Loan Collateral Accounts" means one or more segregated Deposit Accounts
and Securities Accounts maintained by the Administrative Borrower and its
Domestic Subsidiaries from time to time, in each case with respect in which the
proceeds of Term Priority Collateral are held and in each case which is subject
to a perfected Lien in favor of the "Collateral Agent" (as defined in the Term
Loan Credit Agreement).

 

"Term Loan Credit Agreement" means that certain credit agreement dated as of May
8, 2012, among the Administrative Borrower, the lenders party thereto and Morgan
Stanley Senior Funding, Inc., as administrative agent and collateral agent, as
the same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced, from time to time, in whole or in part, in one
or more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder or
increasing the amount loaned or issued thereunder or altering the maturity
thereof, in each case as and to the extent permitted by this Agreement and the
Intercreditor Agreement.

 

"Term Loan Indebtedness" means all Indebtedness and other "Obligations" (as
defined in the Term Loan Credit Agreement) incurred by the Administrative
Borrower and its Subsidiaries under the Term Loan Indebtedness Documents from
time to time.

 

Schedule 1.1 - Page 44

 

 

"Term Loan Indebtedness Documents" means the Term Loan Credit Agreement, and any
agreements or instruments in respect of the Refinancing Indebtedness in respect
thereof, the Intercreditor Agreement and such other agreements, documents and
instruments relating thereto and executed in connection therewith.

 

"Term Priority Collateral" has the meaning specified therefor in the
Intercreditor Agreement.

 

"Total Commitment" means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

 

"Trademark Security Agreement" has the meaning specified therefor in the
Security Agreement.

 

"Triggering Event" has the meaning set forth in the Security Agreement.

 

"Underlying Issuer" means Wells Fargo or one of its Affiliates.

 

"Underlying Letter of Credit" means a Letter of Credit that has been issued by
an Underlying Issuer.

 

"United States" means the United States of America.

 

"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.

 

"Wabash" has the meaning specified therefor in the preamble of the Agreement.

 

"Wabash Canada" means FTSI Canada, Ltd., a corporation organized under the
Province of New Brunswick.

 

"Walker Entities" means Walker Group Holdings LLC and its Subsidiaries.

 

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

 

"WFCF" means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

Schedule 1.1 - Page 45

 

 







Schedule 2.11(g)

 

Existing Letters of Credit

 

Letters of Credit issued in the amounts and for the beneficiaries indicated
below.

  

  Amount Issuer Beneficiary           $70,000.00 Wells Fargo Travelers Casualty
and Surety Company of America           $1,062,047.00 Wells Fargo Westchester
Fire Insurance Company (ACE)           $2,950,000.00 Wells Fargo The Travelers
Indemnity Company           $46,000.00 Capital One Travelers          
$125,000.00 Capital One Daimler Truck Financial           $1,137,724.00 Capital
One HSBC         Total $5,390,771.00 — —

 

 

 

 

Schedule 3.1

 

The effectiveness of this Agreement on the Closing Date is subject to the
fulfillment, to the satisfaction of Agent and each Lender, of each of the
following conditions precedent:

 

(a)          the Closing Date shall occur on or before June 25, 2012;

 

(b)          Agent shall have received each of the following documents, in form
and substance satisfactory to Agent and each Lender, duly executed by each party
thereto:

 

(i)         this Agreement,

 

(ii)        representations and warranties certificate,

 

(iii)       closing certificate,

 

(iv)       the Fee Letter,

 

(v)        the Security Agreement,

 

(vi)       a disbursement letter executed and delivered by each Borrower to
Agent regarding the extensions of credit to be made on the Closing Date, the
form and substance of which is satisfactory to Agent,

 

(vii)      the Guaranty,

 

(viii)     the Intercompany Subordination Agreement,

 

(ix)       the Mortgages or amendments to Mortgages, in each case as listed on
the Closing Checklist attached hereto as Exhibit 3.1,

 

(x)        the Intercreditor Agreement,

 

(xi)       the Term Loan Indebtedness Documents,

 

(xii)      the Permitted Convertible Notes Documents,

 

(xiii)     the Closing Date Acquisition Documents,

 

(xiv)      letters, in form and substance satisfactory to Agent, from each of
Capital One Leverage Finance Corporation and LBC Credit Partners, L.P.
(together, the "Prior Lenders"), in each case, to Agent respecting the amount
necessary to repay in full all of the obligations of each Walker Entity owing to
each Prior Lender and obtain a release of all of the Liens existing in favor of
each Prior Lender in and to the assets of each Walker Entity, together with
termination statements and other documentation evidencing the termination by
each Prior Lender of its Liens in and to the properties and assets of each
Walker Entity,

 

Schedule 3.1 - Page 1

 

 

(xv)    a certificate from the Secretary of each Borrower (i) attesting to the
resolutions of such Borrower's Board of Directors authorizing its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which such Borrower is a party, and authorizing specific officers of such
Borrower to execute the same, and (ii) attesting to the incumbency and
signatures of such specific officers of such Borrower,

 

(xvi)    copies of each Borrower's Governing Documents, as amended, modified, or
supplemented to the Closing Date, certified by the Secretary of such Borrower,

 

(xvii)    a certificate of status with respect to each Borrower, dated as of a
current date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Borrower, which certificate shall indicate
that such Borrower is in good standing in such jurisdiction,

 

(xviii)    certificates of status with respect to each Borrower, each dated as
of a current date, such certificates to be issued by the appropriate officer of
the jurisdictions (other than the jurisdiction of organization of such Borrower)
in which its failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that such Borrower is
in good standing in such jurisdictions,

 

(xix)     a certificate from the Secretary of each Guarantor (i) attesting to
the resolutions of such Guarantor's Board of Directors authorizing its
execution, delivery, and performance of the Loan Documents to which such
Guarantor is a party, and authorizing specific officers of such Guarantor to
execute the same and (ii) attesting to the incumbency and signatures of such
specific officers of Guarantor,

 

(xx)    copies of each Guarantor's Governing Documents, as amended, modified, or
supplemented to the Closing Date, certified by the Secretary of such Guarantor,

 

(xxi)   a certificate of status with respect to each Guarantor, dated as of a
current date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Guarantor, which certificate shall indicate
that such Guarantor is in good standing in such jurisdiction,

 

(xxii)  certificates of status with respect to each Guarantor, each dated as of
a current date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Guarantor) in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that such Guarantor is in good
standing in such jurisdictions,

 

(xxiii)  certificates of insurance, together with the endorsements thereto, as
are required by Section 5.6, the form and substance of which shall be
satisfactory to Agent,

 

(xxiv)  one or more opinions of Borrowers' and Guarantors' counsel under the
laws of the States of Delaware, Arkansas, Texas and Wisconsin, respectively, in
form and substance satisfactory to Agent, and

 

Schedule 3.1 - Page 2

 

 

(xxv)        subject to Section 5.19, all other agreements, instruments and
documents listed on the Closing Checklist attached hereto as Exhibit 3.1;

 

(c)          Borrowers shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents;

 

(d)          Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each Borrower, and
(ii) OFAC/PEP searches and customary individual background searches for each
Borrower's senior management and key principals, and each Guarantor, in each
case, the results of which shall be satisfactory to Agent;

 

(e)          Borrowers shall have provided access to Agent or any applicable
third parties to permit Agent to receive an appraisal of the Inventory of the
Borrowers party to the Existing Credit Agreement and their Subsidiaries
consisting of finished goods performed by Taylor & Martin (or another appraiser
selected by Administrative Borrower and acceptable to Agent) and an appraisal of
the Inventory of the Borrowers party to the Existing Credit Agreement and their
Subsidiaries consisting of raw materials performed by valuation firms selected
by Administrative Borrower and acceptable to Agent;

 

(f)          Agent shall have received a set of Projections of Borrowers for the
3 year period following the Closing Date (on a year by year basis, and for the 1
year period following the Closing Date, on a quarter by quarter basis), in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent;

 

(g)          Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

 

(h)          Agent shall have received a Borrowing Base Certificate setting
forth the Borrowing Base as of the date set forth therein, which shall be
completed in a manner reasonably satisfactory to Agent and duly authorized,
executed and delivered by an Authorized Person of Administrative Borrower;

 

(i)          Loan Parties shall have completed (or concurrently with the initial
credit extension hereunder will complete) the Closing Date Acquisition in
accordance with the terms of the Closing Date Acquisition Documents (without any
amendment thereto or waiver thereunder unless consented to by Agent other than
amendments, modifications and waivers not materially adverse to the interests of
Agent or any Lender);

 

(j)          Borrowers shall have received cash proceeds from the issuance of
the Term Loan Indebtedness in an amount not less than $275,000,000; and

 

(k)          since December 31, 2011, there has not been, and neither the Walker
Group Holdings LLC ("Target") nor any of its Subsidiaries (for purposes of this
clause (l), as defined in the Closing Date Acquisition Agreement) has taken any
action that could reasonably be expected to result in, a Material Adverse
Effect; provided that "Material Adverse Effect" means any change, event,
occurrence or condition which individually or in the aggregate has a material
adverse effect on the business, results of operations, assets or financial
condition of the Target

 

Schedule 3.1 - Page 3

 

 

and its Subsidiaries, taken as a whole, other than any material adverse effect
resulting from any event, change, occurrence or condition arising out of or
relating to (i) any general market, economic, financial, labor or political
conditions in the United States or in any foreign country in which the Target
and its Subsidiaries do business, including, without limitation, the United
Mexican States and the United Kingdom; (ii) the custom-engineered stainless
steel and aluminum equipment manufacturing industry generally, including,
without limitation, the general demand for liquid tank trailers, storage tanks,
vessels, barrier isolator systems and containment systems and fluctuations in
the price and quality of raw materials and parts therefor; (iii) the
announcement of the Closing Date Acquisition Agreement and/or the announcement
of any of the transactions contemplated thereunder, the fulfillment of the
parties' obligations thereunder or the consummation of the transactions
contemplated by the Closing Date Acquisition Agreement (including, without
limitation, the loss of, or adverse change in, the relationship of the Target
and its Subsidiaries with their customers, suppliers and employees); (iv) any
outbreak or escalation of hostilities or act of terrorism involving, or any
declaration of war by, the United States or any other country in which the
Target and its Subsidiaries operate; (v) earthquakes, hurricanes, tornadoes,
floods or other natural disasters; (vi) changes in applicable Laws (as defined
in the Closing Date Acquisition Agreement); or (vii) changes in, or in the
application of, GAAP; provided, that in the case of subclauses (i), (ii), (iv),
(v), (vi) or (vii) any and each such change, event, occurrence or condition does
not have a materially disproportionate adverse impact on the Target and its
Subsidiaries, taken as a whole, compared to the other companies operating in the
same industries in which the Target and its Subsidiaries operate.

 

Schedule 3.1 - Page 4

 

 



 

Schedule 4.1(b)

 

Capitalization of Borrowers

 

The following table sets forth the authorized capital Stock of each Borrower, by
class, and a description of the number of shares of each such class that are
issued and outstanding, in each case as of the Closing Date.

 

Name

Class of

Securities

Number of

Securities

Issued and

Outstanding

Number of

Securities

Authorized

Wabash National Corporation

Common Stock

Preferred Stock

68,324,259

-

200,000,000

25,000,000

Wabash National, L.P. N/A N/A N/A Wabash Wood Products, Inc. Common Stock 100
100 Transcraft Corporation

Common Stock

Preferred Stock

915

-

3,000

17,000

Wabash National Trailer Centers, Inc.

Common Stock

Preferred Stock

100

-

400

100

Walker Group Holdings LLC Membership Interests N/A N/A Bulk Solutions LLC
Membership Interests N/A N/A Garsite/Progress LLC Membership Interests N/A N/A
Walker Stainless Equipment Company LLC Membership Interests N/A N/A Brenner Tank
LLC Membership Interests N/A N/A Brenner Tank Services LLC Membership Interests
N/A N/A

Wabash National Corporation also had 1,948,676 stock options outstanding as of
May 8, 2012.

 

Pursuant to the Permitted Convertible Notes, the indebtedness provided thereby
is convertible under certain circumstances, at the option of Wabash National
Corporation into common stock $0.01 par value of Wabash National Corporation.

 

 

 

 

Schedule 4.1(c)

 

Capitalization of Borrowers’ Subsidiaries

 

Name Class of
Securities Number of
Securities
Issued and
Outstanding Record Owners Number of
Securities
Authorized Wabash National, L.P. N/A N/A Wabash National Corporation** and
Wabash National Trailer Centers, Inc.* N/A Wabash Wood Products, Inc. Common
Stock 100 Wabash National Corporation 100 Transcraft Corporation

Common Stock

Preferred Stock

915

-

Wabash National Corporation

3,000

17,000

Wabash National Trailer Centers, Inc.

Common Stock

Preferred Stock

100

-

Wabash National Corporation

400

100

Cloud Oak Flooring Company, Inc. Common Stock 890 Wabash National Corporation
1,000 Wabash National Manufacturing, L.P. N/A N/A Wabash National Corporation*
and Wabash National Trailer Centers, Inc.** N/A Wabash National Services, L.P.
Partnership Interests N/A Wabash National Trailer Centers, Inc.* and Wabash
National , L.P.** N/A FTSI Distribution Company, L.P. Partnership Interests N/A
Wabash National Corporation** and Wabash National Trailer Centers, Inc.* N/A
National Trailer Funding, L.L.C. Membership Interests N/A Wabash National
Trailer Centers, Inc.: 100% N/A Continental Transit Corporation Common Stock 100
Wabash National Corporation 100 WNC Receivables Management Corp. Common Stock 50
Wabash National Corporation 100 WNC Receivables, LLC Membership Interests N/A

Wabash National Trailer Centers, Inc.: 50%

Wabash National L.P.: 50%

N/A Wabash Financing LLC Membership Interests N/A Wabash National Corporation:
100% N/A

 



 

 

 

Walker Group Holdings LLC Membership Interests N/A Wabash National L.P.: 100%
N/A Brenner Tank LLC Membership Interests N/A Walker Group Holdings LLC: 100%
N/A Brenner Tank Services LLC Membership Interests N/A Brenner Tank LLC: 100%
N/A Garsite/Progress LLC Membership Interests N/A Walker Group Holdings LLC:
100% N/A Walker Stainless Equipment Company LLC Membership Interests N/A Walker
Group Holdings LLC: 100% N/A Bulk Solutions LLC Membership Interests N/A Walker
Group Holdings LLC: 100% N/A Wabash International Holdings, Inc. Common Stock
100 Wabash National Corporation: 100% 100 Wabash UK Holdings Limited Ordinary
Shares 999 Wabash International Holdings, Inc.: 100%

999

 

Bulk Systems Mexico, S. de R.L. de C.V Equity Quotas 4

Walker Stainless Equipment Company LLC: 50%

Brenner Tank: 50%

N/A Bulk Tank International, S. de R.L. de C.V. Equity Quotas 4

Walker Stainless Equipment Company LLC: 50%

Brenner Tank: 50%

N/A Bulk Services, S. de R.L. de C.V Equity Quotas 4

Walker Stainless Equipment Company LLC: 50%

Brenner Tank: 50%

N/A Extract Technology Limited Ordinary Shares 671 Wabash UK Holdings Limited:
100% N/A Extract Technology Pte Ltd. Ordinary Shares 2 Extract Technology
Limited: 100% N/A

*Indicates a general partner

**Indicates a limited partner

 

There are no subscriptions, options, warrants, or calls relating to any shares
of Borrowers’ Subsidiaries’ capital Stock or membership interests.

 

 

 

 

Schedule 4.6(a)

 

States of Organization

 

Name Jurisdiction of Organization Wabash National Corporation DE Wabash
National, L.P. DE Wabash Wood Products, Inc. AR Transcraft Corporation DE Wabash
National Trailer Centers, Inc. DE Cloud Oak Flooring Company, Inc. AR Wabash
National Manufacturing, L.P. DE Wabash National Services, L.P. DE FTSI
Distribution Company, L.P. DE National Trailer Funding, L.L.C. DE Continental
Transit Corporation IN Walker Group Holdings LLC TX Brenner Tank LLC WI Brenner
Tank Services LLC WI Garsite/Progress LLC TX Walker Stainless Equipment Company
LLC DE Bulk Solutions LLC TX Wabash International Holdings, Inc. DE Wabash UK
Holdings Limited United Kingdom Extract Technology Limited United Kingdom
Extract Technology Pte. Ltd. Singapore Bulk Services, S. de R.L. de C.V. Mexico

 



 

 

 

Bulk Tank International, S. de R.L. de C.V. Mexico Bulk Systems Mexico, S. de
R.L. de C.V Mexico

 

 

 

 

Schedule 4.6(b)

 

Chief Executive Offices

 

Entity Address of Chief Executive Office

Wabash National Corporation

Wabash National Trailer Centers, Inc.

Wabash National, L.P.

Wabash National Services, L.P.

Continental Transit Corporation

FTSI Distribution Company, L.P.

Wabash National Manufacturing, L.P.

National Trailer Funding, L.L.C.

Wabash International Holdings, Inc.

P.O. Box 6129

Lafayette, Indiana 47903

 

1000 Sagamore Parkway South

Lafayette, Indiana 47905

Wabash Wood Products, Inc.

P.O. Box 597, 339 Industrial Park Rd.

Harrison, Arkansas 72601

Transcraft Corporation

489 International Drive

Cadiz, Kentucky 42211

Cloud Oak Flooring Company, Inc.

P.O. Box 540, 606 East Center Street

Sheridan, Arkansas 72150

Walker Group Holdings LLC

Garsite/Progress LLC

Walker Stainless Equipment Company LLC

625 W. State Street

New Lisbon, WI 53950

Brenner Tank LLC

Brenner Tank Services LLC

450 Arlington Avenue,

Fond du Lac, WI 54935

Bulk Solutions LLC

Bulk Services, S. de R.L. de C.V.

Bulk Tank International, S. de R.L. de C.V.

Bulk Systems Mexico, S. de R.L. de C.V

Carretera QRO-SLP km. 58

Parque Industrial Opcion

San Jose Iturbide

GTO 37890

Extract Technology Limited

Extract Technology Pte Ltd.

Wabash UK Holdings Limited

Bradley Junction Industrial Estate

Huddersfield, West Yorkshire, UK

 

 

 

 

Schedule 4.6(c)

 

Organizational Identification Numbers

 

Entity Organizational I.D.
Number Tax I.D. Number Wabash National Corporation 2273455 52-1375208 Wabash
National, L.P. 3067889 35-2080779 Wabash Wood Products, Inc. AR100160973
71-0812121 Transcraft Corporation 3014313 13-4067585 Wabash National Trailer
Centers, Inc. 2735206 35-2012484 Cloud Oak Flooring Company, Inc. AR100108157
71-0747690 Wabash National Manufacturing, L.P. 3277493 43-1900264 Wabash
National Services, L.P. 3066179 35-2080781 FTSI Distribution Company, L.P.
3132296 35-2091340 National Trailer Funding, L.L.C. 3107585 36-4324443
Continental Transit Corporation 198508-844 35-1652755 Wabash International
Holdings, Inc. 5139932 N/A Walker Group Holdings LLC 800701712 37-1528973
Brenner Tank LLC B045510 39-2034630 Brenner Tank Services LLC B045781 39-2036936
Garsite/Progress LLC 800774304 75-3231169 Walker Stainless Equipment Company LLC
2544919 41-2216106 Bulk Solutions LLC 801023526 80-0256391

 

 

 

 

Schedule 4.6(d)

 

Commercial Tort Claims

 

None.

 

 

 

 

Schedule 4.7(b)

 

Litigation

 

Bernard Krone Industria v. Wabash National Corporation, Case No. 459 2001 (4th
Civil Law Court of Curitiba, State of Parana, Brazil). As disclosed in the
Company’s Form 10-K filing on February 27, 2012, and reported to Lenders on or
about November 28, 2011 - on November 22, 2011, the Fourth Civil Court of
Curitiba partially granted claims against Wabash, and ordered Wabash to pay
plaintiff lost profits, compensatory, economic and moral damages in the amount
of approximately R$26.7 million (Brazilian Reais), which is approximately $15.3
million U.S. dollars using current exchange rates and exclusive of any
potentially court-imposed interest, fees or inflation adjustments (which are
currently estimated at a maximum of approximately $63 million U.S. dollars, at
current exchange rates, but may change with the passage of time and/or the
discretion of the court at the time of final judgment in this matter). Due, in
part, to the amount and type of damages awarded by the Fourth Civil Court of
Curitiba, Wabash immediately filed for clarification of the judgment, which
renders the judgment unenforceable at this time. Upon receipt of a clarified
judgment from the Fourth Civil Court of Curitiba, Wabash will also appeal the
judgment to the State of Paraná Court of Appeals. The Court of Appeals has the
authority to re-hear all facts presented to the lower court, as well as to
reconsider the legal questions presented in the case, and to render a new
judgment in the case without regard to the lower court's findings. Pending
outcome of this appeal process, any judgment is not enforceable by the
plaintiff. Insurance does not cover any potential liability in this case.

 

 

 

 

Schedule 4.11

 

Benefit Plans

 

None.

 

 

 

 

Schedule 4.12

 

Environmental Matters

 

New Lisbon, WI. Residual volatile organic compound (“VOC”) contamination is
present onsite and offsite from a historical release of chlorinated solvents
onsite that received closure in 2005. There is no indication that vapor
intrusion surveys were conducted as part of closure activities. The state could
require vapor intrusion surveys in the future or the Company could incur tort
liability associated with vapor intrusion. ERM Consulting and Engineering Inc.
(“ERM”) estimated costs for the Most Likely Case (MLC)2 at $400,000 and the
Reasonable Worst Case (RWC)3 at $800,000 for these issues over a period of 2-5
years.

 

Guanajuato, Mexico. From 2000 to 2011, the site operated without various
environmental permits and plans before entering into audit programs with
regulators to correct its noncompliance. The site has not monitored air emission
sources at the site. In addition, from 2000 to early 2012, the site disposed of
hazardous wastes as non-hazardous waste. ERM estimated costs for the MLC at
$125,000 and the RWC at $750,000 to address these issues over a period of 1-5
years.

 

Fond du Lac, WI. Areas of concern at the site include floor drains in
manufacturing areas, hazardous materials and petroleum storage, former machine
pits, spray paint booth, sand blasting area, and a former railroad. In 1986 the
site was impacted by a petroleum release from an adjacent gas station. It is not
known if this release has received closure. A former gas station located onsite
received closure in 1996 but it is unclear if all tanks were removed. ERM
estimated costs for the MLC at $250,000 and the RWC at $1,000,000 to address
these issues over a period of 5-10 years.

 

Arthur, IL. There is confirmed contamination in soil and groundwater in the
vicinity of the Test Building. Four registered USTs have been removed from the
site but no closure sampling was conducted. There are at least two other USTs
suspected to be at the site. Septic systems (still in place) serviced buildings
used for manufacturing operations since at least the early 1950s. The East
Warehouse formerly contained production operations and appears to have formerly
contained a below-ground hydraulic lift. ERM estimated costs for the MLC at
$250,000 and the RWC at $1,000,000 to address these issues over a period of 2-5
years.

 

Kansas City, KS. Areas of concern include tank testing operations, onsite
disposal of sandblast material, a paint shop floor drain that discharged to the
storm water system, management of test

 



 



2 The MLC represents an optimal scenario and assumes that no regulatory triggers
for further assessment or remediation exist unless specifically stated.
Typically, the MLC scenario covers costs that will likely be expended to
investigate an issue, and assumes that costly additional issues will not arise
from the investigation. The MLC does not take into account mitigating factors
such as legal indemnities or third-party responsibility. In addition, ERM did
not include fines, penalties or expenses associated with legal claims in its
cost estimates.

3 The RWC represents a reasonably foreseeable worst case scenario for known and
potential issues, based on currently available information. This scenario
assumes that additional costs over and above the MLC costs would be expended to
address issues and also makes assumptions regarding reasonably foreseeable
actions that may be required to address known or suspected environmental issues.
The RWC does not, however, consider an absolute worst case scenario, which could
be up to an order of magnitude higher than the RWC for any given issue or at any
given site. It should be noted that the RWC does not take into account
mitigating factors such as legal indemnities or third-party responsibility. In
addition, ERM did not include fines, penalties or expenses associated with legal
claims in its cost estimates.

 

 

 

 

stand and test pad effluent, industrial discharges from the maintenance shop to
a septic tank, floor drains in the main production building, abandoned USTs, and
a 2008 fire that destroyed the tank testing building. A 1999 investigation of
the tank testing area identified petroleum contamination in soil above
applicable standards and a 2008 investigation found petroleum, VOCs, and
semi-VOCs in soil above current residential and in some instances
non-residential standards. ERM estimated costs for the MLC at $100,000 and the
RWC at $500,000 to address these issues over a period of 5-10 years.

 

Former Facility, 610 & 636 Adams St. and 15 Kansas Ave., Kansas City, KS. A 1995
investigation identified soil and groundwater impacts, including arsenic,
petroleum hydrocarbons, a phthalate, metals, and low concentrations of
chlorinated solvents. ERM estimated costs for the MLC at $250,000 and for the
RWC at $500,000 over a period of five to ten years.

 

Environmental Liens

 

New Lisbon, Wisconsin

 

This property has residual VOC soil and groundwater contamination, which
required registration of the residual groundwater plume and a deed restriction.
The deed restriction requires maintenance and yearly inspection of impervious
surfaces where contamination is documented. Future earthmoving activities in the
area of contamination require screening of soil for contamination and
precautions to protect workers from direct exposure to contamination.

 

Fond du Lac, Wisconsin

 

The Fond du Lac, Wisconsin site is subject to a groundwater use restriction that
was instituted as part of remediation of a solvent release at the adjacent
former RB Royal site.  The RB Royal site received closure from WDNR in 2003. 
The Fond du Lac site receives its water supply from the City of Fond du Lac.

 

Mauston, Wisconsin

 

In 2001, metals and petroleum were identified in soil near the onsite septic
field. The site was entered into the Wisconsin Environmental Repair Program (WI
ERP) and in 2002 the WDNR issued a closure letter with a deed restriction of
proper management of impacted material if excavated.

 

 

 

Schedule 4.13

 

Intellectual Property

 

Below is a listing of all material trademarks, trade names, copyrights, patents,
and licenses as to which any Borrower or one of its Subsidiaries is the owner or
is an exclusive licensee.

 

Trademark Serial. No. Reg. No. Status Country Owner 524 77/548148 3594651
Registered United States of America Transcraft Corporation 724 77/548149 3594652
Registered United States of America Transcraft Corporation BENSON 1427425 786550
Registered Canada Transcraft Corporation BENSON 989193 1113433 Registered Mexico
Transcraft Corporation BENSON 77/547110 3638140 Registered United States of
America Transcraft Corporation DESIGN 1427426 772825 Registered Canada
Transcraft Corporation DESIGN 989191 1136500 Registered Mexico Transcraft
Corporation DESIGN 74/652884 2022972 Registered United States of America
Transcraft Corporation DESIGN 77/547031 3716481 Registered United States of
America Transcraft Corporation IRONMAN 77/693170 1486474  Abandoned United
States of America Transcraft Corporation IRONMAN II 76/693172   Abandoned United
States of America Transcraft Corporation IWT 77/548145 3594650 Registered United
States of America Transcraft Corporation MOAT 77/548157 3594654 Registered
United States of America Transcraft Corporation SUPER-BEAM   440538 Registered
Canada Transcraft Corporation SUPER-BEAM 179272 448174 Registered Mexico
Transcraft Corporation SUPER-BEAM 74/381525 1812055 Registered United States of
America Transcraft Corporation TRANSCRAFT 699152 411881 Registered Canada
Transcraft Corporation TRANSCRAFT 179271 464131 Registered Mexico Transcraft
Corporation TRANSCRAFT 76/386313 2677629 Registered United States of America
Transcraft Corporation TRANSCRAFT 75/623607 2319011 Registered United States of
America Transcraft Corporation TRANSCRAFT D-EAGLE 76/341486 2651789 Registered
United States of America Transcraft Corporation TRANSCRAFT EAGLE   418885
Registered Canada Transcraft Corporation TRANSCRAFT EAGLE 180739 449105
Registered Mexico Transcraft

 



 

 

 

          Corporation TRANSCRAFT EAGLE 74/133824 1692844 Registered United
States of America Transcraft Corporation TRANSCRAFT EAGLE II 76/341481 2639285
Registered United States of America Transcraft Corporation ARCTIC LITE 76/408325
2744682 Registered United States of America Wabash National, L.P. ArcticGreen
1502438   Filed Canada Wabash National, L.P. COUPLERMATE 73/769697 1547270
Registered United States of America Wabash National, L.P. DURAPLATE 1213297
677550 Registered Canada Wabash National, L.P. DURAPLATE 651702 839457
Registered Mexico Wabash National, L.P. DURAPLATE 651703 9105358 Registered
Mexico Wabash National, L.P. DURAPLATE 76/577873 3010104 Registered United
States of America Wabash National, L.P. DURAPLATE 75/113440 2177280 Registered
United States of America Wabash National, L.P. DURAPLATE 76/017487 2553821
Registered United States of America Wabash National, L.P. DURAPLATE AEROSKIRT
1447133 794030 Registered Canada Wabash National, L.P. DURAPLATE AEROSKIRT
1024934 1171480 Registered Mexico Wabash National, L.P. DURAPLATE AEROSKIRT
77/685287 3785939 Registered United States of America Wabash National, L.P.
DURAPLATE HD 1278835 695747 Registered Canada Wabash National, L.P. DURAPLATE HD
749392 920312 Registered Mexico Wabash National, L.P. DURAPLATE HD 78/704457
3141656 Registered United States of America Wabash National, L.P. DURAPLATE
XD-35 85/413845   Published Intent to Use United States of America Wabash
National, L.P. EZ SERIES 937393 1133164 Registered Mexico Wabash National, L.P.
EZ-7 76/264095 2792086 Registered United States of America Wabash National, L.P.
FREIGHTPRO 77/185855 3372448 Registered United States of America Wabash
National, L.P. OUR INNOVATION MOVES THE WORLD and Design 77/223601 3372759
Registered United States of America Wabash National, L.P. ROADRAILER 597349
353129 Registered Canada Wabash National, L.P. ROADRAILER 88/1304 332247
Registered China (People’s Republic) Wabash National, L.P. ROADRAILER 1624164  
Filed India Wabash National, L.P. ROADRAILER 2007-117772 2439493 Registered
Japan Wabash National, L.P.

 

 

 

 

ROADRAILER 60584 365646 Registered Mexico Wabash National, L.P. ROADRAILER
2007/27213 2007/27213 Registered South Africa Wabash National, L.P. ROADRAILER
72/118413 742259 Registered United States of America Wabash National, L.P.
ROADRAILER and Design 73/754590 1539255 Registered United States of America
Wabash National, L.P. SOLARGUARD 75/048815 2181015 Registered United States of
America Wabash National, L.P. SOLARGUARD and Design 77/186101 3372463 Registered
United States of America Wabash National, L.P. TRUST LOCK 76/361840 2940427
Registered United States of America Wabash National, L.P. TRUST LOCK PLUS
1380407 778423 Registered Canada Wabash National, L.P. TRUST LOCK PLUS 77/344736
3677245 Registered United States of America Wabash National, L.P. WABASH 6601678
6601678 Registered China (People’s Republic) Wabash National, L.P. WABASH
2241511 2241511 Registered European Community Wabash National, L.P. WABASH
76/262685 2624209 Registered United States of America Wabash National, L.P.
WABASH NATIONAL 1236244 770401 Registered Canada Wabash National, L.P. WABASH
NATIONAL 770401   Filed Canada Wabash National, L.P. WABASH NATIONAL 76/620527
3043990 Registered United States of America Wabash National, L.P. WABASH
NATIONAL 73/588293 1414152 Registered United States of America Wabash National,
L.P. WABASH NATIONAL and Design 74/510431 1921853 Registered United States of
America Wabash National, L.P. TST OVER 100 YEARS OF EXPERIENCE SERVICING YOU
76/019709 2444400 Registered United States of America Garsite/Progress LLC TST
76/019328 2437131 Registered United States of America Garsite/Progress LLC
Brenner 76/051989 2,584,454 Registered United States of America Brenner Tank LLC
Brenner 77/514373 3575671 Registered United States of America Brenner Tank LLC
Shaker Tank 78/910314 3478227 Registered United States of America Brenner Tank
LLC Brenner   TMA602,042 Registered Canada Brenner Tank LLC Brenner   697446
Registered Mexico Brenner Tank LLC AeroTank 77/598016 3729678 Registered United
States of America Walker Group Holdings LLC Containing Excellence 77/709721
77/709721 Registered United States of America Walker Group Holdings LLC
Together, We Deliver 77/709856 77/709856 Registered United States of America
Walker Group Holdings LLC Containing Excellence   1434565 Registered Canada
Walker Group Holdings LLC Together, We Deliver   1434570 Registered Canada
Walker Group Holdings LLC

 

 

 

 

AeroTank   1434153 Registered Canada Walker Group Holdings LLC Walker  
TMA533195 Registered Canada Walker Stainless Equipment Company LLC. Extract
Technology   002625606 Registered CTM Extract Technology Limited Extract
Technology   02254988 Registered United Kingdom Extract Technology Limited
Extract Technology   T1114582D Registered Singapore Extract Technology Limited
Carlisle Life Science   3062321 Registered Australia Extract Technology Limited
Carlisle Life Sciences   3062321 Registered CTM Extract Technology Limited E
EXTRACT TECHNOLOGY (Logo)   2010/45148 Registered Turkey Extract Technology
Limited Garsite/Progress LLC     Unregistered   Garsite/Progress LLC Garsite,
LLC     Unregistered   Garsite/Progress LLC Garsite, LP     Unregistered  
Garsite/Progress LLC Garsite PD, Inc.     Unregistered   Garsite/Progress LLC
Ameritank     Unregistered   Garsite/Progress LLC Alumitank     Unregistered  
Garsite/Progress LLC Tri-State Refueler     Unregistered   Garsite/Progress LLC
Garsite/TSR     Unregistered   Garsite/Progress LLC Garsite, Inc.    
Unregistered   Garsite/Progress LLC New Progress, LLC     Unregistered  
Garsite/Progress LLC Progress Industries     Unregistered   Garsite/Progress LLC
Progress, Inc.     Unregistered   Garsite/Progress LLC (d/b/a Tri-State Tank)
Eagle Tank     Unregistered   Garsite/Progress LLC (d/b/a Tri-State Tank) Sutton
Tank     Unregistered   Garsite/Progress LLC (d/b/a Tri-State Tank) Tri State
Tank     Unregistered   Brenner Tank LLC Brenner Tank Services     Unregistered
  Brenner Tank LLC Brenner Tank Houston     Unregistered   Brenner Tank LLC
Brenner Tank Ashland     Unregistered   Brenner Tank LLC Brenner Tank Services
LLC     Unregistered   Brenner Tank LLC Brenner Tank Gonzales     Unregistered  
Brenner Tank LLC

 

 

 

 

Tradename Registration
Number Status Owner

 

State/Country

Wabash National
Trailer Centers, Inc. 286131 Registered Wabash National Trailer Centers, Inc.  
AZ, United States Wabash National
Trailer Centers, Inc. 576691 Registered Wabash National Trailer Centers, Inc.  
LA, United States

 

Patent Registration
No. Country Name Owner 5221103 United States Quick Change Slider Panel and
Installation Method for Flatbed Trailer   Wabash National, L.P. 5152228 United
States Universal Coupling Adapter for Rail-Highway Vehicles Wabash National,
L.P. 5218794 United States Movable Deck System Wabash National, Corporation
5439266 United States Riveted Plate Trailer Construction Wabash National, L.P.
5607200 United States Curtain Securing Mechanism Wabash National, Corporation
2265405 Canada Composite Joint Configuration Wabash National, L.P. 2551863
Canada Composite Joint Configuration Wabash National, L.P. 2531934 Canada
Composite Joint Configuration Wabash National, L.P. 2264311 Canada Composite
Joint Configuration Wabash National, L.P. 226534 Mexico Composite Joint
Configuration Wabash National, L.P. 5860693 United States Composite Joint
Configuration Wabash National, L.P. 6220651 United States Composite Joint
Configuration Wabash National, L.P. 6412854 United States Composite Joint
Configuration Wabash National, L.P. 7069702 United States Composite Joint
Configuration Wabash National, L.P. 6986546 United States Composite Joint
Configuration Wabash National, L.P. 5876089 United States Trailer with
Horizontal Logistics Splice and Vertical Dummy Splice Members Wabash National,
L.P. 2306109 Canada Coining Offset into Edge of Composite Plate Members for
Forming Trailer Doors and Walls Wabash National, L.P. 221977 Mexico Coining
Offset into Edge of Composite Plate Members for Forming Trailer Doors and Walls
Wabash National, L.P. 5938274 United States Coining Offset into Edge of
Composite Plate Members for Forming Trailer Doors and Walls Wabash National,
L.P. 5997076 United States Logistics at Composite Panel Vertical Joints Wabash
National, L.P.

 

 

 

 

1337027 Canada Railway Highway Vehicle Wabash National, L.P. 280804 Mexico
Interlocking Joint for a Wall or Door of a Trailer Wabash National, L.P. 7500713
United States Interlocking Joint for a Wall or Door of a Trailer Wabash
National, L.P. 7862103 United States Interlocking Joint for a Wall or Door of a
Trailer Wabash National, L.P. 7588286 United States Logistics Panel for Use in a
Sidewall of a Trailer Wabash National, L.P. 7762618 United States Logistics
Panel for Use in a Sidewall of a Trailer Wabash National, L.P. 7931328 United
States Logistics Panel for Use in a Sidewall of a Trailer Wabash National, L.P.
7677642 United States Butt Joint for Trailer Side Wall Wabash National, L.P.
275443 Mexico Integrated Rear Impact Guard and Pintle Hook Assembly Wabash
National, L.P. 7527309 United States Integrated Rear Impact Guard and Pintle
Hook Assembly Wabash National, L.P. 277226 Mexico Composite Panel for a Trailer
Wall Wabash National, L.P. 7722112 United States Composite Panel for a Trailer
Wall Wabash National, L.P. 129512 Canada Skylight Wabash National, L.P. 7878574
United States Vehicle Skylight and Method for Installing Same Wabash National,
L.P. D619505 United States Skylight Wabash National, L.P. 124995 Canada Hold
Down Device Wabash National, L.P. D573874 United States Hold Down Device Wabash
National, L.P. 235246 Mexico Composite Joint Configuration Wabash National, L.P.
6199939 United States Composite Joint Configuration Wabash National, L.P. 227480
Mexico Semi-Tractor Fifth Wheel Sensor and Rail Car Stanchion Sensor for a
Trailer Wabash National, L.P. 2361169 Canada Door Lock for a Semi-Trailer Wabash
National, L.P. 249171 Mexico Door Lock for a Semi-Trailer Wabash National, L.P.
6886870 United States Door Lock for a Semi-Trailer Wabash National, L.P. 2363379
Canada Method of Attaching a Logistics Rail to a Trailer Side Wall Wabash
National, L.P. 230209 Mexico Method of Attaching a Logistics Rail to a Trailer
Side Wall Wabash National, L.P. 6662424 United States Method of Attaching a
Logistics Rail to a Trailer Side Wall Wabash National, L.P. 2355755 Canada
Seven-Way Trailer Connector Wabash National, L.P.

 

 

 

 

229853 Mexico Seven-Way Trailer Connector Wabash National, L.P. 6450833 United
States Seven-Way Trailer Connector Wabash National, L.P. 222456 Mexico Brake
Lamp Illumination on a Trailer by Sensing Wheel Speed Deceleration Wabash
National, L.P. 6870473 United States Corner-Post Mounted, Status Light Display
for a Semi-Trailer Wabash National, L.P. 6824341 United States Integrated
Anchoring System and Composite Plate for a Trailer Side Wall Joint Wabash
National, L.P. 7134820 United States Integrated Anchoring System and Composite
Plate for a Trailer Side Wall Joint Wabash National, L.P. 2074987 Canada Plate
Wall Trailer Wabash National, L.P. 5195800 United States Plate Wall Trailer
Wabash National, L.P. 2456467 Canada Sidewall of a Semi-Trailer Having a High
Baserail Wabash National, L.P. 244493 Mexico Sidewall of a Semi-Trailer Having a
High Baserail Wabash National, L.P. 7114762 United States Sidewall of a
Semi-Trailer Having a High Baserail Wabash National, L.P. 1327288 Canada Train
of Highway Trailers Using Improved Railroad Truck Suspension Wabash National,
L.P. MXa2007015621 (pending)  Mexico Composite Joint Configuration Wabash
National, L.P. 2565510 (pending) Canada Fused Thermoplastic Scuff and Wall Plate
Wabash National, L.P. MXa2007001905 (pending) Mexico Fused Thermoplastic Scuff
and Wall Plate Wabash National, L.P. 2578627 (pending) Canada Interlocking Joint
for a Wall or Door of a Trailer Wabash National, L.P. 2599678 (pending) Canada
Logistics Panel for Use in a Sidewall of a Trailer and Method of Forming Same
Wabash National, L.P. MXa2007012452 (pending) Mexico Method of Forming a
Logistics Panel for Use in a Sidewall of a Trailer Wabash National, L.P.
11/856298 (pending) United States Method of Forming a Logistics Panel for Use in
a Sidewall of a Trailer Wabash National, L.P. 2617996 (pending) Canada Butt
Joint for Trailer Side Wall Wabash National, L.P. 2714890 (pending) Canada Butt
Joint for Trailer Side Wall Wabash National, L.P. MXa2008000612 (pending) Mexico
Butt Joint for Trailer Side Wall Wabash National, L.P. MXa2010010808 (pending)
Mexico Butt Joint for Trailer Side Wall Wabash National, L.P. 12/573229
(pending) United States Butt Joint for Trailer Side Wall Wabash National, L.P.
2601396 (pending) Canada Trailer Rear Door Frame with Angled Rear Sill Wabash
National, L.P. MXa2007011716 (pending) Mexico Trailer Rear Door Frame with
Angled Rear Sill Wabash National, L.P. 11/846100 (pending) United States Trailer
Rear Door Frame with Angled Rear Sill Wabash National, L.P.

 



 

 

 

2574568 (pending) Canada Integrated Rear Impact Guard and Pintle Hook Assembly
Wabash National, L.P. 2604282 (pending) Canada Composite Panel for a Trailer
Wall Wabash National, L.P. 2706474 (pending) Canada Vehicle Skylight and Method
for Installing Same Wabash National, L.P. MXa2010005687 (pending) Mexico Vehicle
Skylight and Method for Installing Same Wabash National, L.P. 2695743 (pending)
Canada Multi-Layer Hold Down Assembly Wabash National, L.P. 2008801146802
(pending) China Multi-Layer Hold Down Assembly Wabash National, L.P.
MXa2010001810 (pending) Mexico Multi-Layer Hold Down Assembly Wabash National,
L.P. 12/259440 (pending) United States Multi-Layer Hold Down Assembly Wabash
National, L.P. 61/372259 (pending) United States Composite Panel Having
Perforated Foam Core Wabash National, L.P. 2717603 (pending) Canada Method for
Mounting Logistics Strips to an Inner Surface of a Storage Container Wall Wabash
National, L.P. MXa2010009591 (pending) Mexico Method for Mounting Logistics
Strips to an Inner Surface of a Storage Container Wall Wabash National, L.P.
US2009/036630 (pending) Patent Cooperation Treaty Method for Mounting Logistics
Strips to an Inner Surface of a Storage Container Wall Wabash National, L.P.
12/400978 (pending) United States Method for Mounting Logistics Strips to an
Inner Surface of a Storage Container Wall Wabash National, L.P. 2718131
(pending) Canada Door Locking Assembly for a Storage Container Wabash National,
L.P. MXa2010009606 (pending) Mexico Door Locking Assembly for a Storage
Container Wabash National, L.P. US2009/037522 (pending) Patent Cooperation
Treaty Door Locking Assembly for a Storage Container Wabash National, L.P.
12/406563 (pending) United States Door Locking Assembly for a Storage Container
Wabash National, L.P. 2683036 (pending) Canada Trailer Coupler Assembly
Including a Sacrificial Anode Wabash National, L.P. MXa2009011329 (pending)
Mexico Trailer Coupler Assembly Including a Sacrificial Anode Wabash National,
L.P. 12/582267 (pending) United States Trailer Coupler Assembly Including a
Sacrificial Anode Wabash National, L.P. 2657870 (pending) Canada Roof Assembly
for a Storage Container Wabash National, L.P. MXa2009002761 (pending) Mexico
Roof Assembly for a Storage Container Wabash National, L.P. 12/400384 (pending)
United States Roof Assembly for a Storage Container Wabash National, L.P.
US2010/31173 (pending) Patent Cooperation Treaty Side Skirt and Side Underride
Cable System for a Trailer Wabash National, L.P. 12/760798 (pending) United
States Side Skirt System for a Trailer Wabash National, L.P. 12/760802 (pending)
United States Side Underride Cable System for a Trailer Wabash National, L.P.

 



 

 



 

NOT AVAILABLE (pending) Australia Foldable Mobile Storage Container Wabash
National, L.P. NOT AVAILABLE (pending) Canada Foldable Mobile Storage Container
Wabash National, L.P. NOT AVAILABLE (pending) Mexico Foldable Mobile Storage
Container Wabash National, L.P. 12/577490 (pending) United States Foldable
Mobile Storage Container Wabash National, L.P. 2696490 (pending) Canada Panel
for a Storage Container Wabash National, L.P. MXa2010002797 (pending) Mexico
Panel for a Storage Container Wabash National, L.P. 12/721027 (pending) United
States Panel for a Storage Container Wabash National, L.P. 20100102156 (pending)
Argentina Semi-Trailer for Transporting Circular Objects Wabash National, L.P.
SP-00176-10 (pending) Bolivia Semi-Trailer for Transporting Circular Objects
Wabash National, L.P. US2010/038799 (pending) Patent Cooperation Treaty
Semi-Trailer for Transporting Circular Objects Wabash National, L.P. 12/816740
(pending) United States Semi-Trailer for Transporting Circular Objects Wabash
National, L.P. 10-00982 (pending) Venezuela Semi-Trailer for Transporting
Circular Objects Wabash National, L.P. 2706141 (pending) Canada Visual Signaling
Indicator and Assembly for a Tractor Trailer Wabash National, L.P. MXa2010006189
(pending) Mexico Visual Signaling Indicator and Assembly for a Tractor Trailer
Wabash National, L.P. 12/793132 (pending) United States Visual Indicator Adaptor
and Assembly for a Tractor Trailer Wabash National, L.P. 13/023206 (pending)
United States Visual Indicator Adaptor and Assembly for a Tractor Trailer Wabash
National, L.P. 2718779 (pending) Canada Modular Storage Container Wabash
National, L.P. 61/254907 (pending) United States Modular Storage Container
Wabash National, L.P. 13/113114 (pending) United States Overhead Door Assembly
for a Storage Container Wabash National, L.P. 19-Apr-2011 (pending) Canada Roof
Assembly for Storage Container Wabash National, L.P. MXa2011/004150 (pending)
Mexico Roof Assembly for Storage Container Wabash National, L.P. 13/088596
(pending) United States Roof Assembly for Storage Container Wabash National,
L.P. US2011/029310 (pending) Patent Cooperation Treaty Liquefied Air
Refrigeration System for a Storage Container Wabash National, L.P. 13/053807
(pending) United States Liquefied Air Refrigeration System for a Storage
Container Wabash National, L.P. 61/416107 (pending) United States Hinged Bottom
Roller for Overhead Door Assembly Wabash National, L.P. 61/430017 (pending)
United States Fiber-Reinforced Floor System Wabash National, L.P. 12/503234
(pending) United States Method of Making a One-Piece Sidewall Liner with
Logistic Slot Wabash National,

 

 

 

 

      L.P. 2611344 (pending) Canada Insulating Sheet and Refrigerated Trailer
Components Formed from Same Wabash National, L.P. MXa2007014541 (pending) Mexico
Insulating Sheet and Refrigerated Trailer Components Formed from Same Wabash
National, L.P. 11/943022 (pending) United States Insulating Sheet and
Refrigerated Trailer Components Formed from Same Wabash National, L.P. 12/910956
(pending) United States Modular Storage Container Wabash National, L.P.
11/425270 United States Viscous Product Transportation Trailer

Brenner Tank LLC*

Brenner Tank Services LLC

  Canada Viscous Product Transportation Trailer Brenner Tank LLC* 01309717.5
United Kingdom Flexible Wall Barrier Extract Technology Limited 01309717.5
Ireland Flexible Wall Barrier Extract Technology Limited 02253759 Germany
Containment Assembly (Gloveport) Extract Technology Limited 02253759 Spain
Containment Assembly (Gloveport) Extract Technology Limited 02253759 France
Containment Assembly (Gloveport) Extract Technology Limited 02253759 United
Kingdom Containment Assembly (Gloveport) Extract Technology Limited 02253759
Ireland Containment Assembly (Gloveport) Extract Technology Limited 02253759
Italy Containment Assembly (Gloveport) Extract Technology Limited 0705020.6
United Kingdom Downflow Booth Extract Technology Limited 5890781 United States
Glove Box

Walker Group Holdings LLC

Walker Stainless Equipment Company LLC

Extract Technology Limited

7017306 United States Containment Assembly

Walker Group Holdings LLC

Walker Stainless Equipment Company LLC

Extract Technology Limited

11/215134 United States Dual Stop Valve Assembly for Use in Cargo Tank Vehicles

Brenner Tank LLC

Brenner Tank Services, LLC

11/675943 United States Dual Stop Valve Assembly for Use in Cargo Tank Vehicles

Brenner Tank LLC

Brenner Tank Services, LLC

10/864169 United States Dual Stop Valve Assembly for Use in Cargo Tank Vehicles
Brenner Tank LLC

 

 

 

 

* Assignment from John Cannon and John Rademacher, two of the named inventors,
has been recorded. However, no assignment to Brenner Tank LLC or Brenner Tank
Services from Hans (John) Schaupp, the third named inventor, has been recorded.
An assignment by John Schaupp to P&S Investment Company, Inc. has been recorded.
Any rights held by Brenner Tank LLC and Brenner Tank Services LLC are subject to
the joint development agreement between Brenner Tank LLC, Brenner Tank Services
LLC and P&S Investment Company, Inc. dated July 15, 2005 and such rights are
jointly owned by Brenner Tank LLC and Mr. Hans Schaupp, or his assignee.

 

License Agreements

·Parts Distribution and Licensing Agreement, dated September 19, 2003, by and
among Wabash National, L.P. (as successor-in-interest to WTSI Technology Corp.),
Wabash National Corporation and Aurora Parts & Accessories LLC;

·Asset Purchase Agreement, dated July 22, 2003, and as amended on September 19,
2003, by and among Wabash National Corporation and certain of its affiliates and
Apex Trailer Leasing & Rentals, LLC and its affiliates;

·DuraPlate Sales Agreement, dated November 21, 2008, by and between Wabash
National, L.P. and PODS Enterprises Inc.;

·DuraPlate Sales Agreement, dated June 13, 2008, by and between Wabash National,
L.P. and Road Systems Inc.;

·DuraPlate Sales Agreement, dated May 12, 2008, by and between Wabash National,
L.P. and Utilimaster Corporation;

·License Agreement, dated June 30, 2007, by and between Wabash National, L.P.
and Kirloskar Pneumatic Co., Ltd.;

·DuraPlate Sales Agreement, dated February 26, 2010, by and between Wabash
National, L.P. and R.C. Tway Company d/b/a Kentucky Trailer;

·License Agreement dated June 28, 2011, by and between Wabash National, L.P. and
Truck Lite Co, LLC;

·License Agreement dated May 3, 2011 by and between Sterilization Technology
Group, Inc. and Walker Stainless Equipment Company LLC.

·Distributor Agreement, dated January 2, 2009, by and between IDEX Liquid
Controls Group, Walker Group Holdings LLC, Garsite/Progress LLC and TST LLC.

·Viscous Product Unloading Enhancements for Liquid Transportation Trailers Joint
Ownership Agreement, dated July 15, 2005 by and between P& S Investment Company,
Inc. and Brenner Tank LLC.

 

 

 

 

Schedule 4.15

 

Deposit Accounts and Securities Accounts

 

Bank Description Account
Number Account Name Account Address PNC Bank WNC Receivables [*] Wabash National
Corporation dba
Wabash National Trailer Centers Inc. [*] Wells Fargo Bank, National Association
WNTC Local Deposits [*] Wabash National Corporation Local
Desktop Deposits [*] Wells Fargo Bank, National Association Master Operating
Agreement [*]

 

Wabash National Corporation Master Account

[*] Wells Fargo Bank, National Association Commercial Checking Account [*]
Wabash National Corporation [*] Wells Fargo Bank, National Association Escrow
Account [*] Wabash 2012 Bond Proceeds Escrow [*] Fifth Third Bank WNC Local
Deposit [*] Wabash National Corporation [*] Fifth Third Bank WNTC Merchant Card
Account [*] Wabash National Trailer Centers [*] RBS Citizens, N.A., dba Charter
One WNTC Desktop Deposits [*] Wabash National Corporation WNTC Sub [*] RBS
Citizens, N.A., dba Charter One Manufacturing Receivables [*] Wabash National
Corporation Manufacturing Sub [*] RBS Citizens, N.A., dba Charter One WNC
Depository [*] Wabash National Corporation WNC Sub Account [*] RBS Citizens,
N.A., dba Charter One WNTC Lockbox [*] Wabash National Corporation WNTC Lbx
Account [*] RBS Citizens, N.A., dba Charter One Transcraft Receivables [*]

Transcraft Corporation

Depository Account

[*] RBS Citizens, N.A., dba Charter One WWP Depository [*] Wabash National
Corporation WWP Sub Acct. [*] RBS Citizens, N.A., dba Charter One Master Account
[*] Wabash National Corporation Master Account [*] JPMorgan Chase Master
Disbursement Account [*] WGH Master Disbursement [*] JPMorgan Chase Operating
Accouont [*] WGH Operating Disbursement [*] JPMorgan Chase Blocked Account [*]
WSE Lockbox Receipts Account [*]

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 

 

 

 

JPMorgan Chase Operating Account [*] WSE Disbursement Account [*] JPMorgan Chase
Medical Claims Disbursement Account [*] WSE Medical Claims Account [*] JPMorgan
Chase

Blocked Account

Operating Account

[*] GP Lockbox Receipts Account [*] JPMorgan Chase Lockbox [*] BT Lockbox
Receipts Account [*] JPMorgan Chase Operating Account [*] BT Disbursement
Account [*] JPMorgan Chase Medical Claims Disbursement Account [*] BT Medical
Claims Account [*] JPMorgan Chase Lockbox [*] BTS Lockbox Receipts Account [*]
JPMorgan Chase Operating Account [*] BTS Disbursement Account [*] JPMorgan Chase
Controlled Disbursement [*] Bulk Disbursement Account [*] JPMorgan Chase
Controlled Disbursement [*] Bulk Disbursement Account [*] JPMorgan Chase
Depositary Account (ZBA) [*] WSE Disbursement Account [*] Fifth Third Bank
Checking Account [*] Petty Cash Account [*] M&I Marshall & Ilsley New Lisbon
Local Merchant Account [*] Account for Merchant Credit Card Receipts [*]
Security Bank of Kansas City Operating Account [*] Petty Cash Account [*]



[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 



 

 

 

 

Schedule 4.17

 

Material Contracts

 

Purchase and Sale Agreement, dated March 26, 2012 by and among Wabash National
Corporation, Walker Group Holdings LLC and Walker Group Resources LLC.

 

Underwriting Agreement dated April 17, 2012 by and among Wabash National
Corporation, Morgan Stanley & Co., LLC and Wells Fargo Securities, LLC (acting
on behalf of themselves and as managers to the several underwriters
participating in the offering of the Permitted Convertible Notes

 

Permitted Convertible Note Documents

 

Permitted Convertible Notes Indenture

 

Rights Agreement between Wabash National Corporation and National City Bank as
Rights Agent dated December 28, 2005, as amended by Amendment No. 1 to the
Rights Agreement dated July 17, 2009

 

Executive Employment Agreement dated June 28, 2002 between Wabash National
Corporation and Richard J. Giromini, as amended January 1, 2007 and September
15, 2010

 

Non-qualified Stock Option Agreement dated July 15, 2002 between the Wabash
National Corporation and Richard J. Giromini

 

Non-qualified Stock Option Agreement, dated May 6, 2002, between Wabash National
Corporation and William P. Greubel

 

Parts Distribution and Licensing Agreement, by and among Wabash National, L.P.
(as successor- in-interest to WTSI Technology Corp.), Wabash National
Corporation and Aurora Parts & Accessories LLC, dated September 19, 2003

 

Lease Agreement among Cadiz-Trigg County Industrial Development Authority, Inc.
and Transcraft Corporation, dated February 7, 2012 and related Guaranty
Agreement among Wabash

National Corporation and Cadiz-Trigg County Industrial Development Authority,
Inc., dated February 2, 2012.

 

Credit Agreement among Wabash National, L.P., Tycorra Investments Inc., Tycorra
Properties Inc., Brent A. Larson, and Theresa Larson, dated December 21, 2010.

 

 

 

 

Form of Indemnification Agreement, approved by Company’s Board of Directors, and
to be executed with Company directors, officers and senior financial personnel
in June 2011.

 

ISDA Master Agreement dated March 8, 2011 by and between Walker Group Holdings
and Fifth Third Bank.

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Brad
Walker

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Bruce
Yakley

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with James
Miller

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with John
Cannon

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Doug
Chapple

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Dave
Nick

 

Distributor Agreement, dated January 2, 2009, by and between Liquid Controls
LLC, Garsite/Progress LLC and TST LLC.

 

 

 

 

Schedule 4.19

 

Permitted Indebtedness

 

Immediately after the Closing Date, Transcraft Corporation shall remain indebted
under the Lease Agreement among Cadiz-Trigg County Industrial Development
Authority, Inc. and Transcraft Corporation, dated February 7, 2012. As of March
31, 2012, the balance of that capital lease liability was $2,670,007.

 

Indebtedness pursuant to the Permitted Convertible Notes

 

The following Letters of Credit will also remain outstanding (liability as of
[May 8], 2012):

 

$1,400,000.00 letter of credit issued by Chase Bank for the benefit of Ace
American Insurance Company;

 

$115,660.00 letter of credit issued by Chase Bank for the benefit of Bank Al
Habib Limited;

 

$99,080.00 letter of credit issued by Chase Bank for the benefit of Bank Al
Habib Limited.

 

For the purposes of Clause (b) of the definition of Permitted Indebtedness, this
Schedule 4.19 shall be deemed to include all indebtedness of each Loan Party and
each of its Subsidiaries in an amount less than $1,000,000 outstanding on the
Closing Date, but in no event in an aggregate amount in excess of $5,000,000.

 

 

 

 

Schedule 4.24

 

Employee and Labor Matters

 

Agreement, dated October 11, 2010, between Garsite LLC, UAW and its Local Union
No. 710.

 

Collective Bargaining Agreement, dated May 8, 2008, between Bulk International
S. De R.L. De C.V. and Sindicato de Trabajadores de la Industria Metal Mecanica,
Automotriz, Similares y Conexos de la Republica Mexicana for the facilities
located  at Carretera Queretaro San Luis Potosi Km 58, Parque Industrial Opcion,
San Jose Iturbide, Guanajuato, as amended by that certain Employer Substitution,
dated October 13, 2008, substituting Bulk Services S. De R.L. De C.V. for Bulk
International S. De R.L. De C.V.

 

Current Revision to Collective Bargaining Agreement, dated January 23, 2012,
between Bulk Services S. De R.L. de C.V. and Sindicato de Trabajadores de la
Industria Metal Mecanica, Automotriz, Similares y Conexos de la Republica
Mexicana for the facilities located  at Carretera Queretaro San Luis Potosi Km
58, Parque Industrial Opcion, San Jose Iturbide, Guanajuato.

 

 

 

 

Schedule 4.29

 

Locations of Inventory

 

Processor Locations

 

Roll Coater, Inc.

 

(Wabash National, L.P.)

1950 E. Main St.

Greenfield, IN  46140

 

(Wabash National, L.P.)

858 E. Hupp Rd.

LaPorte, IN  46350

 

(Wabash National, L.P.)

4502 Freedom Way

Weirton, WV  26062

 

(Wabash National, L.P.)

2604 River Road

Hawesville, KY  42348

 

(Wabash National, L.P.)

5888 CR East 180

Blytheville, AR  72315

 

Greenbush Industries

 

(Wabash National, L.P.)

2000 Greenbush St.

Lafayette, IN  47904

 

AZZ Galvanizing

 

(Wabash National, L.P.)

2631 Jim Neu Drive

Plymouth, IN 46563

 

(Wabash National, L.P.)

7825 S. Homestead Dr.

Hamilton, IN  46742

 

(Wabash National, L.P.)

2415 S. Walnut St.

Muncie, IN  47302

 

 

 

 

Leased Locations

 

Sam Jin General Supply, Inc.

 

(Wabash National Trailer Centers, Inc.)

3600 West Capitol Avenue

West Sacramento, CA 95691

 

BNR Enterprises

 

(Wabash National Trailer Centers, Inc.)

327 Dodds Ave.

Calhoun, GA 30103

 

Swift Transportation, Inc.

 

(Wabash National Trailer Centers, Inc.)

Gertz Road and Martin Luther King Blvd.

Portland, OR 97211

 

Luis Estrada

 

(Wabash National Trailer Centers, Inc.)

4675 North Interstate 35 East

Waxahachie, TX 75165

 

D&L Realty

 

(Wabash National Trailer Centers, Inc.)

400 Keystone Parkway

Dunmore, PA

 

David and Sharon McGraw d/b/a Classic Tire Wheel and Auto Sales LLC

 

(Wabash National Trailer Centers, Inc.)

2595 Hopkinsville Rd.

Cadiz, KY 42211

 

Cadiz-Trigg County Industrial Development Authority

 

(Transcraft Corporation)

489 International Drive

Cadiz, KY 42211

 

Tate & Lyle Ingredients Americas LLC

 

 

 

 

 

(Wabash National, L.P.)

65 acres of Wabash Vacant Land south of US 52 and located on part of the
Northwest and

(Northeast Quarters of Section 11, Township 22 North, Range 4 West of the Second
Principal Meridian, Wea Township, Tippecanoe County, Indiana.

 

FedEx Corporation

 

(Wabash National Trailer Centers, Inc.)

8951 Yosemite Street

Henderson, Colorado

 

David P. Reckell

 

(Walker Stainless Steel Equipment Company LLC)

27620 Highway 561

Travares, FL

 

RLK Properties, LLC

 

(Brenner Tank Services LLC)

2105 Donna Drive, Suite 5

Ashland, KY (currently on month-to-month basis)

 

TC Bellbrook Industrial, LLC

 

(Brenner Tank Services, LLC)

3135-3139 Fleetbrook Drive

Memphis, TN

 

Findlay’s Tall Timbers Distribution Center, Inc., as sublessor

 

(Garsite/Progress, LLC )

1005 Lima Avenue

Findlay, OH (currently operating on month-to-month term)

 

Uncle Bob’s Self Storage

 

Walker Stainless Equipment Company LLC

2305 Manana Drive

Dallas, TX, Unit 316

 

Pantano Land Holdings, LLC

 

(Garsite/Progress, LLC)

539 S. 10th Street

Kansas City, KS (includes 920 McAlpine Avenue, 500 S. Mill Street and 501 S.
Boeke Street)

 

 

 

 

 

Pike Properties, LLC

 

(Brenner Tank LLC)

8.21 Acres and Gravel Lot at N. 3670 South 12-16, Mauston, WI and all buildings
and improvements located on the 8.21 acres, as well as a 6.491 acre gravel lot.

 

Pike Properties LLC

 

(Brenner Tank Services LLC)

Building 7 and East Storage Shed at N. 3670 South 12-16, Mauston, WI

 

Pike Properties LLC

 

(Brenner Tank Services LLC)

Building 8 at N. 3670 South 12-16, Mauston, WI

 

GSL Partners SUB ONE, L.P.

 

(Brenner Tank Services LLC )

2840 Appelt Road

Houston, TX

 

Ridge Road Associates

 

(Walker Stainless Equipment Company LLC)

950 Ridge Road

Claymont, DE

 

Dean Realty Co.

 

(Garsite/Progress, LLC)

1201 W. 31st Street

Kansas City, MO

 

PSC Container Services, LLC, as subessor

 

(Brenner Tank Services LLC)

400 Mound City Road

West Memphis, Arkansas

 

Qualawash Holdings LLC, as sublessor

 

(Brenner Tank Services LLC)

801 East 120th Street

Chicago, IL

 



 

 

 

Qualawash Holdings LLC, as sublessor

 

(Brenner Tank Services LLC)

6735 Airline Highway

Baton Rouge, LA

 

Bailment Locations

 

Jing Mei Management

Supply Chain Solutions

 

(Wabash National, L.P.)

4136 United Parkway

Schiller Park, IL  60176

 

Owned Property

 

(Wabash National Trailer Centers, Inc.)

125 Monahan Avenue

Dunmore, PA

 

(Wabash National Trailer Centers, Inc.)

1605 Ackerman Road

San Antonio, TX

 

(Wabash National Trailer Centers, Inc.)

10498 N. Vancouver Way

Portland, OR

 

(Wabash National Trailer Centers, Inc.)

298 Dutch Hollow Road

Smithton, PA

 

(Wabash National Trailer Centers, Inc.)

2830 South 51st Avenue

Phoenix, AZ

 

(Wabash National Trailer Centers, Inc.)

17301 NW 2nd Avenue

Miami, FL

 

(Wabash National Trailer Centers, Inc.)

16025 Slover Avenue

Fontana, CA

 



 

 

 

(Wabash National Trailer Centers, Inc.)

4780 Vasquez Boulevard

Denver, CO

 

(Wabash National Trailer Centers, Inc.)

4132 Irving Boulevard

Dallas, TX

 

(Wabash National Trailer Centers, Inc.)

1525 Georgesville Road

Columbus, OH

 

(Wabash Wood Products, Inc.)

339 West Industrial Park Road

Harrison, AR

 

(Wabash National, L.P.)

3550 East Veterans Memorial Parkway

(also known as 3550 & 3600 East County Road

and 350 South & 3550 Concord Road

Lafayette, IN

 

(Wabash National, L.P.)

1450 Navco Drive;

3459 McCarty Lane; and

3460 McCarty Lane

Lafayette, IN

 

(Wabash National, L.P.)

3000 Main Street;

3288 Kossuth Street;

1000 Sagamore Parkway South; and

3244 McCarty Lane

Lafayette, IN

 

(Walker Stainless Equipment Company LLC)

618 W. State Street

New Lisbon, WI (with adjacent lot)

 

(Walker Stainless Equipment Company LLC)

625 W. State Street

New Lisbon, WI (includes 601 State Street)

 



 

 

 

(Walker Stainless Equipment Company LLC)

902 2nd Main Street

Elroy, WI

 

(Brenner Tank LLC)

450 Arlington Avenue,

Fond du Lac, WI (includes 727-739 Military Road)

 

(Garsite/Progress LLC)

400-402 East Progress Street

Arthur, IL

 



 

 

  

Schedule 5.1

 

Deliver to Agent each of the financial statements, reports, or other items set
forth set forth below at the following times in form satisfactory to Agent:

 

As soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Administrative Borrower's fiscal quarters) after
the end of each month during each of Administrative Borrower's fiscal years

(a)      an unaudited consolidated balance sheet, income statement, and
statement of cash flow covering Administrative Borrower's and its Subsidiaries'
operations during such period, and



 

(b)      a Compliance Certificate.

As soon as available, but in any event within 120 days after the end of each of
Administrative Borrower's fiscal years

(c)      consolidated financial statements of Administrative Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) "going concern" or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Article 7), except for a qualification for a change in
accounting principles with which the accountant concurs, by such accountants to
have been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants' letter to management), and

  

(d)      a Compliance Certificate.

As soon as available, but in any event within 45 days after the start of each of
Administrative Borrower's fiscal years, (e)      copies of Administrative
Borrower's Projections, in form and substance (including as to scope and
underlying assumptions) reasonably satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 2 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of
Administrative Borrower as being such officer's good faith estimate of the
financial performance of Administrative Borrower during the period covered
thereby.

 



Schedule 5.1 - Page 1

 

  

Promptly upon filing thereof by Administrative Borrower,

(f)      notice of the filing of Form 10-Q quarterly reports, Form 10-K annual
reports, and Form 8-K current reports,

  

(g)      notice of any other filings made by Administrative Borrower with the
SEC which have become publicly available, and

  

(h)      any other information that is provided by Administrative Borrower to
its shareholders generally.

Promptly, but in any event within 5 days after Administrative Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default, (i)      notice of such event or condition and a statement of the
curative action that Borrowers propose to take with respect thereto. Promptly
after the commencement thereof, but in any event within 5 days after the service
of process with respect thereto on Administrative Borrower or any of its
Subsidiaries, (j)      notice of all actions, suits, or proceedings brought by
or against Administrative Borrower or any of its Subsidiaries before any
Governmental Authority which reasonably could be expected to result in liability
in excess of $1,000,000 (except to the extent fully covered (other than to the
extent of customary deductibles) by insurance pursuant to which the insurer has
not denied coverage). Upon the request of Agent, (k)      any other information
reasonably requested relating to the financial condition of Administrative
Borrower or its Subsidiaries.

 

Schedule 5.1 - Page 2

 

 

 

Schedule 5.2

 

Provide Agent with each of the documents set forth below at the following times
in form satisfactory to Agent:

 

Weekly (a)      if Excess Availability is less than 12.5% of the Maximum
Revolver Amount for 3 consecutive Business Days, a Borrowing Base Certificate.
Monthly (no later than the 20th day of each month) (b)      if Excess
Availability is not less than 12.5% of the Maximum Revolver Amount for
3 consecutive Business Days, a Borrowing Base Certificate, With each Borrowing
Base Certificate (c)      a detailed aging, by total, of each Borrower's
Accounts, together with a reconciliation and supporting documentation for any
reconciling items noted (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting). Annually (together with annual
financial statements) (d)      a detailed list of Borrower's and its Domestic
Subsidiaries' customers, with address and contact information. Upon request by
Agent; provided that in the absence of a Default or Event of Default and when
Excess Availability is not less than 12.5% of the Maximum Revolver Amount for 3
consecutive Business Days, Agent shall not request such information more than 4
times in any fiscal year

(e)      an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,

 

(f)      notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to each Borrower's and its Domestic Subsidiaries' Accounts, and

 

(g)      copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time.

Upon request by Agent (h)      such other reports as to the Collateral or the
financial condition of each Borrower and its Domestic Subsidiaries, as Agent may
reasonably request.

 

Schedule 5.2 - Page 1

 

 





Schedule 6.6

 

Nature of Business

 

Wabash National Corporation and its Subsidiaries design, manufacture and/or
market (i) standard and customized truck trailers and related transportation and
industrial equipment, and (ii) high-quality stainless steel products for the
dairy, chemical, food, beverage, aviation, personal care, pharmaceutical,
sanitary, energy and nuclear industries. They also operate parts and trailer
sales and service centers throughout the United States.

 

 

 